   Case: 1:17-cv-06260 Document #: 662 Filed: 11/16/18 Page 1 of 1 PageID #:4272                     qG


                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 STATE OF ILLINOIS,

                  Plaintiff,

        V.                                                 Case   No. l7-cv-6260

 CITY OF CHICAGO,

                  Defendant.

                                            ORDER

       Per its   lll5ll8
                       minute order [646], the Court has reviewed the materials on the docket that
are currently under seal and identified documents that should be unsealed and, in some instances,
redacted to remove individuals' personal identification information (e.g., addresses and phone
numbers). The Court has identified the following docket entries as containing information that
should not be sealed: 244,245,255,258,264,286,289,290,291,292,293,294,295,297,298,
299,300,301,302,303,304,305,333,399,399,399,400,401,402,403,404,406,476,491,
512, 5I5, 536, 537, 570, 597, 602, 604, and 640. The Court has redacted any personal
identification information from these documents and is attaching the unsealed, redacted documents
to this order as a single document. For purposes of efficiency, the original docket entries shall
remain sealed.



Dated: November 16, 2018
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 1 of 92 PageID #:4273
C"tti"1*Jf8/d$260 Document #:244 *SEALED* Filed: L0lL2l!8 Page t ot 2 PagelD #:2598
    United States Di*trict Coun
,   Everett McKinley Dirksen Federal Building
    2t9 South Dearborn Srreet, 20h Floor
                                                                                      prflso
    Chicago, lL 60604
    Re: Srare a! tllinois v. Ciry of Chicagtt Case No. l7-cv-6260                      OcI   It   28rc



    To the Honorable Robert M. Dow Ir.:
                                                                            "dffiBSffi&*
              I write to support a consent decrw to reform the pattern *f excessive force by the
    Chicago Poliee Department (CPD), which has had a profound impact on too many Black and
    Latinx Chicagoans and people wi& disabilities. The propased consent decree includes long
    overdue ref,orrns to ensure the City and CPD recruitsn hires, trains, and supervises officers to
    re$ipect the constiturional and civil rights of aIJ people in Chicago. Over the past few decade$, our
    leaders have not been able or willing to foltow-through on promises to stop unlawful pattern$ end
    pracric,es of misconduet by CPD. Ongoing oversight from this Court is necsssary to en$ure patterns
    of excessive force do not continue far decades more.
            I also believe that the proposed consent decree does not go far enough" Some steps I expect
    the City to take outside of this consent decree proces$, such as finally passing an ordinance on
    civilian oversight developed with GAPA" Other steps,like the reforms advocated by the plaintiffs
    in the Conrnrunities Unrted, et sl. v" City* af Chiccgo and Campbell r.,. Ciry af Chicago lawsuits (the
    Coalitir:n) regarding the need to cxpand diversion efforts, $upport survivors of police violence,
    limit use of force in schools, and improve crisis interventioa, c&fi and should be addressed by the
    Panies in this oonsent decree before it is finalized.

              I
            want to draw the Court's attention to a few discrete gaps before the corsent decree is
    approved:

        1.    The City Should Investigate AII kcidents That Lead to Lawsuits" Taxpayers have
              to pay for *ettlements of lawsuits regarding officer misconduct based on the City Law
              Department's work, while COPA*a separate City agency which oversees pnlice
              of{icers*i* not required to investigate the facts alleged in those lawsuits. COPA should
              be required to dedicate rescrurces to investigate these incidents in order to prevent
              repoat, unnecessary harm {and millions of dollars in settlements) when the City is aware
              ol the officers' bad behavior. {koposed Decree 11485) COPA also should investigate
              when a criminal courf finds there has been misconduct"

        2.    Investigative Agencies Should Be Required to Preserve Evidenrc Promptly Upon
              Receiving Civilian Complaints- (It 460) The agencies must reach out to third parties
              within hours, sr at least within a couple days, of receiving a camplaint to try to preserve
              evidence like videos ttrat businesses and others routinely delete.

        _).   Disabilities Should Not Be an Afterthought- Approximately I in 4 Chicagoans have
              a disatritity, so disabiiities need to be considered in every way police interact with the
              public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 2 of 92 PageID #:4274
case: r:rz-sffigaq#sru[ls]liffa?#;pffikF?:,,'r[igi'fJi?iilr:,i;;LilfT:i1f'n,
               respectfully and safely interact withrhe public. (tt
                                                                    69) This is insumcient to a<Idress the
               disproportionate use of excess.ive force
                                                         ugrinri'people with disabilities_ Also, cpD
               should be required to safeguard personal
                                                         rrJJir, inr"r*"tion tr,"v          about peopre.
               (9t t2o)
                                                                                    "oii.cr
         4'   cPD should Not Decide for ltself lThether It
                                                              Is Discriminating. ffi g0) white CpD
              should learn how to identify its own discrimination,
                                                                   fo, the public to be able to trust
              the findings' an independeni monitor
                                                   must decide w-hat standards will be used
              diserimination" The proposed decree allows                                    to assess
              methods.
                                                             *e  Cpn    to select its own statistical

         5'    cPD should rrave a Process to share Findings
                                                                      Related to officer Credibility. (g
               445) rn 2017, the Department of Justice
                                                           ;Po.t;il
               not have a system in place for cPD to provide
                                                                         with surprise rhar chicago does
               prosecutors so tle information m1r
                                                                fi;J*r     related to officer credibility to
                                                     i.ntryr be proviied to criminri o.i"no*ts. This
              process is required under the constitution.
                                                           why an"rnt cpo automaticatiy proriae tms
              information? All too often victims of excessi-ve
                                                                  force by cpD officer, *1" criminally
              charged and forced to defend themselves
                                                          in court. it ry, and defense attomeys, should
              n.t have to know to make special recluests ,o iryio g*
                                                                         this important information.
              I also want toexpress my frustration that there
                                                            are many other reforms that are needed
   create accountability fbr officers' misconduct,                                                 to
                                                   but which ur"nL, addressed in the proposed
   decree because the decree oo"* nof                                                         consent
                                            uti.r ri," police unio*;"orrracts. (g 7t t) I
                                                                                          expect the city to
                           these contractual barriers to    reror*-*t"n it n"goriut*,
   f#*il:moving                                                                         "on*riiu.
                                                                                                 bargaining

           Finally' I thank the court for providing this
                                                            opportunity for comments and for carefully
   considering this decree; the many cPD
                                              membJr, *rro conr.iuur.o to the decree
   hard to improve the Departmentithe coalitionof                                        and are working
                                                                         ptaintifts who  has educared the
  community about rhe decree anir has                    "rgu;i;;;;at
                                                          ffi;;"rirg   and enforcirg ir, *d the Attorney
                                          "oTr:r"d:?
  ceneral for bringing this iawsuit on behalf
                                                 of residents. w; fi must view this consent
  staning point' rather than a finish line'                                                    decree as a
                                            for repairing institutions that caused decades
  law enforcement and the justice system.                                                   of mistrust of



  Respectfully,



                                                                             october
  Printetlfiill   name
                                                                                        ff    ,zots




REDACTED
           Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 3 of 92 PageID #:4275
         case: u$r4sgmeiffiiEteffi #:245 *SEALED* Filed: tAnZtS page 1, at 2 pagetD #:2601                              e't
t   ",

    I
         ' 3l?"i;:ffiffi-';;;";fi'froo.
              Everett McKinley Dirksen
                                       Federal Building
                                                                                           M     ri'r&*,'
              Re: State of   lttinois v. City of Chicago,
                                                          Case No.   t7-cv_6?60                   OCI   I g ?Alg
              To rhe Harorabie Robert
                                                                                         *.'#m&tffi&*
                                      M. Dow Jr.:
                      r write to suppofi    a couseut decnee to reform
                                                                       th* pattrrn ofexcessive force
             trffi    *:$#ffi ffi ,ffI'';1tr, ,:3,:i-*&;;;;i***yBiackand                             by the

                                                  3JFD;;il,fi:ff'*,ff1X jm;*Xil*
             overdue rertrrms.to ensuie
                                        tire crty
             respen   the
                       constitutionar     civiirighrl:i;ro#ilI:r:ro.
                                         ana
                                                                                    over ttre pasr
                                                                                       few decades, our
             l'ffi:it;'*::ffi ffi ff aiil'Hi:trl";-iliilnpromisesrosropurnrawturpacernsand
                                                                this court i* n*Ir]rv
             or excessive ror" ao                                                     ro             orlsure paftenrs
                                     "*;.;;;;j,:ff;m:*m
                     I also believe rhat the proposed
            the City to take oltsi$                     cous*nt dec.* o*:*Tt
                                        "r
                                           rrir-ilil"r
            civiiian oversight aewropea*itrrtey"          decreeJroc"il"rr"n
                                                                               go far enough" some
                                                                                                     seps I expecr
                                                                              as-finaily pa.sstng an ordinance
            tnthe communiti.ls rlnitid,                **.;6;:uil         thercforms     ;{;;*                  on
                                          *
            coalition) regarding *t" nt"alo          ,i**;;:ilito^po"u
                                              oi.-i iiry                                          by the praindffs
                                                                                  v. cityoy ciirosor,awsuits (the
                                                                ;;;,
                             ::il:#If* *
                                                ".i;o;ir*;i; ,*;;#*,
                                                ffi'";n;                   supporr survivlrs of poiice
            $Hffi "ff                                                        ran and srrourJue addressed
                                                                                                         violence,
                                                                                                            by   rhe
                             to draw the court'satfendor to a few discrete
            ***Iant                                                        gaps before rhe consent
                                                                                                   decree is
               I' The city should rnveetig*teall Incidrnts
                  ro pav for setrrements of                     That Lead to Lansuik.
                                            riwsuits                                     Taxpayers
                  Deparfinear's work, wrrile         ru*oiii#rJ,      o,ir*uno;; il; * *" city have
                                               c,bpa:;;d;#;iry-
                    offrcers*is not required to inu*tieff"1h;I*"
                                                                                                   Law
                                                                                    *hi;h lvu*o, police
                    be rEuire4 to deiicate *our*.r.               ,rrIi* 1*ency
                                                                           in rhoie rawsuits. copA
                                                                                                    should
                                                       to investigailiir.** incidents
                    repeaf unnecessary harm (and                                       in order tc prevenr
                                                  Tiuionror corrllio**^*ur***""i*rr-. ii- City is &ware
                   A*;ffi;u"or"t'"r"irp'6"*JJl'j#,i1n'xir.[#X'-[Tffil,oiuvestigate
              2'   Investigatile Agenciec $hculd
                                                        Be-*.equlred to preserv* f,vidence promp*y
                   Receiving crvuian co*plarnk
                                                          ,qtih; ,i#i*,
                                                                                                        upon
                   within ho'rs, or ar leasr *itlrin
                                                     u
                                                         {s                    *u;  ;;;;
                                                              days, oiil*iui:g a comprainr
                                                                                                 third parties
                   evidence rike videos *rar busiuesses"orpre                              ro rry ro presrrvs
                                                            end or,h*r*,orii*rydel*re.
              3'   Disabilities should Not Be
                                                   an A^fterthou,gft. Approxirnately
                   a disabiliry' so disabilities
                                                 need to be consld*r*aii
                                                                                     l in 4 chicagoans have
                   public and they certainly *u*t                         er*ry  way police jnreracr with
                                                    b* considered *il   ;ffi*";*     il;-p#ng
                                                                                                           the
                                                                                                   a training
                                                                                 ";;
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 4 of 92 PageID #:4276
Case: 1:17-cv-06260 Document #: 245 *SEALED* Filed: L0lL2l1.8 Page 2 of 2 PagelD #:2602



                bulletin about disabilities in officers'
                                                         mailboxes won't adequatery prepare
                respecfully and safely interact with                                               them to
                                                     the pubric. trf osl f6r is insufficient
                disproportionate use of excessive force                                      to address the
                                                          .rg&;'p"Jpte      wltrr disabiliries. Also, cpD
                          required to safeguard personal hialth
                                                                  iniormation tt"y           utout p"opt".
                iiu'$*                                                              "urir.t
          4'   cPD should Not Decide for Itself lvhether It
                                                               Is Discriminating. (gl g0) while cpD
               should learn how to identify its own discrimination,
               the findings, an independeni monitor
                                                                    io, the public to be able to ffust
                                                    must decide what standards will be used
                                 The proposed decree allows the cPD                         to assess
               *|[H"oon'                                                to selecr irs own staristical

         5'    cPD Should Have a Process 6o share Findings
                                                                Related to officer credibility. (!l
               445) ln 2017, the Department of Justice
                                                       r"pon n-o*o.iiin surprise that chicago does
               not have a system in place for CPD,o prouia"
               prosecutors so the information may
                                                            tirJirg*'*r*"a m orn"",               ro
                                                  1n
                                                                                       "r.aiuliry
                                                     turn be proviied to criminal defendants.
                                                                                                This
                                                        whyd;;;iipp *ur*u,i"rriflluia" tni,
               process is required under the constiiution.
               infonnation? All too often victims of excessive
               charged and forced to defend themselves
                                                                     cpn officers arJ rtminarrv
                                                               force uv
               not have
                                                       i;;;(il"i'uno   defense arrorneys, shourd
                         to know to make special requests to try
                                                                 to get this important information.
             I also want to^expltss my frustration t{rat thgqe are
                                                                   many other reforms that are needed to
     create accountability for officers' misconduct,
     decree because the decree does not alter
                                                     but which    **noi uoa."ssed in the proposed consent
                                                 the police unions' conrracts. ($ 711) t expect
                                                                                                the city to
                            these contractual barriers to reform when
                                                                       it negotiates colleciive bargaining
     il:sf,il:moving
             Finally' I thank the court for providing this- opportunity
    considering this decree; the many cPD membJrs
                                                                            for comments and for carefully
                                                            *ho'"on"it"[a to the decre"       ;ol; working
    hard to improve the Department; the coalition
                                                         or orgrnirrri;nut plaintiffs who has educated the
    community about the decree and has committed
                                                          ro rririrrJ"g ind enforcing it; and rhe
    General for bringing this lawsuit on behalf                                                    Attornev
                                                    of residents. we af, must view this consent
    starting point, rather than a finish line, for repairing                                     decree as a
                                                             institutions thut        decades of mistrust of
    law enforcement and the justice system.                                    "aured


    Respecrfully,



                                                                            o"roo"rCArr
    Printpd fiil| nnne

 REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 5 of 92 PageID #:4277
Case: 1:17-cv-06260 Document #: 255 *SEALED* Filed: t1ltZllg Page L ol2 PagelD #:263L



                                                                                               il{
  Clerk of Court
  United States District Court                                                         S'TLED
  Everett McKinley Dirksen Federal Building
  219 South Dearborn Streel,20rh Floor                                                  ocl r 2 ?a$
  Chicago, IL 60604
  Re: Srdzre of lllinois v. City of Chicago, Case No. l7-cv-6260              cLE#?i$3,tfflT8B,*,


  To the Honorable Robert M. Dow Jr.:

           I write to support a consent decree to reform the pattern       of excessive force by the
  Chicago Police Department (CPD), which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of a// people in Chicago. Over the past few decades, our
  leaders have not been able or willing to follow-through on promises to stop unlawful pattems and
  practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
  of excessive force do not continue for decades more-
           I also believe that the proposed consent decree does not go far enough. Some steps I expect
  the City to take outside of this consent decree process, such as finally passing an ordinance on
  civilian oversight developed with GAPA. Other steps,like the reforms advocated by the plaintiffs
  in the Communities United, et al. v. Cily af Chicago and Campbell v. Ctty of Chicago lawsuits (the
  Coalition) regarding the need to expand diversion efforts, support survivors of police violence,
  Iimit use of force in schools, and improve crisis intervention, can and should be addressed by the
  Parties in this consent decree before it is finalized.

           I   want to draw the Court's attention to a few discrete gaps before the consent decree is
  approved:

      l.   The City Should Investigate AII Incidents That Lead to Lawsuits. Taxpayers have
           to pay for settlements of lawsuils regarding officer misconduct based on the City Law
           Department's work, while COPA*a separate City agency which oversees police
           officers-is not required to investigate the facts alleged in those lawsuirs. COPA should
           be required to dedicate re$ources to investigate these incidents in order to prevent
           repeat, unnecessary harm (and milliclns of dollars in settlements) when the City is aware
           of the officers' bad behavior. (Proposed Decree { 485) COPA also should investigate
           when a criminal court finds there has been misconduct.

     2.    Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
           Recelving Civilian Complaints. $ a60) The agencies mu$t reach out to third parries
           within hours, or at least within a couple days, of receiving a complaint to try to preserve
           evidence like videos that businesses and others routinely delete.

     J.    Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
           a disability, so disabilities need to be considered in every way police interact with the
           public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 6 of 92 PageID #:4278
Case: 1-:17-cv-06260 Document #: 255 *SEALED* Filed: \0112118 Page 2 of 2 PagelD #:2632



           bulletin about disabilities in officers' mailboxes won't adequately prepare them to
           respectfully and safely interact with the public. (1 69) This is insufficient to address the
           disproportionate use of excessive force against people with disabilities. Also. CPD
           should be required to safeguard personal health information they collect about people.
           ffi   120)

      4.   CPD Should Not llecide for Itself Whether It Is Discriminating. (S 80) While CPD
           should learn how to identify its own discrimination, for the public to be able to trust
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5. CPD Should Have a Process to Share Findings           Related to Officer Credibility. (g
           445) In 2417 , the Department of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility to
           prosecutors so the information may in turn be provided to criminal det'endants. This
           process is required under the constitution. Why doesn't CPD automatically provide this
           information? All too often victims of excessive force by CPD officers are criminally
           charged and forced to defend themselves in court. They, and defense attorneys, should
           not have to know to make special requests to try to get this important information.

           I also want to express my frustration that there are many other reforms that are needed to
  create accountability tbr officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions'contracts. (S 7l l) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

           Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Deptrtment; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attomey
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enfbrcement and the justice system.


  Respectfullr.
                    AJ*_[
   AAros          oer-   Lso, - ,jou-R                                    October     Io   ,2018
  Printed full name


REDACTED
  Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 7 of 92 PageID #:4279
Case: l-:17-cv-06260 Document #: 258 *SEALED* Filed: 1Ol12lL8 Page 1, ot 2 PagelD #:264O


                                                                                             nl
                                                                                             .u--
  Clerk of Court
  United States District Court
                                                                                     F'ILED
  Everett McKinley Dirksen Federal Building
  219 South Dearborn Street, 20th Floor                                                ocT   r 2 ?0t8
  Chicago, IL 606M                                                                I}IOMAS G ERUTON
  Re: State of lllinois v. City of Chicago, Case No. l7-cv-6260              CLERK U.S DISTRICTCoI,RT




  To the Honorable Robert M. Dow Jr.:

           I write to support a consent decree to reforrn       the pattern of excessive force by the
  Chicago Police Department (CPD), which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of a/I people in Chicago. Over the past few decades, our
  leaders have not been able or willing to follow-through on promises to stop unlawful patterns and
  practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
  of excessive force do not continue for decades more.
           I also believe that the proposed consent decree does not go far enough. Some steps I expect
  the City to take outside of this consent decree process, such as finally passing an ordinance on
  civilian oversight developed with GAPA. Other steps,like the reforms advocated by the plaintiffs
  inthe Comrnunitie.s United, et al. v. City of Chicago andCampbellv. City of Chicago lawsuits (rhe
  Coalition) regarding the need to expand diversion efforts, support survivors of police violence,
  limit use of force in schools, and improve crisis intervention, can and should be addresssd by the
  Parties in this consent decree before it is finalized.

           I   want to draw the Court's attention to a few discrete gaps before the consent decree is
  approved:

      l.   The City Should Investigate AII Incldents That Lead to Lawsuits. Taxpayers have
           to pay for settlements of lawsuits regarding officer misconduct based on the City Law
           Department's work, while COPA-a separate City agency which oversees police
           officers-is not required to investigate the facts alleged in those lawsuits. COPA should
           be requi{ed to dedicate resources to investigate these incidents in order to prevent
           repeat, unnecessary harm (and millions of dollars in settlements) when the City is aware
           of the officers' bad behavior. (koposed Decree 11 485) COPA also should investigate
           when a criminal court finds there has been misconduct.

     2.    Investigative Agencies Should Be Rcquired to Preserve Evidence Promptly Upon
           Receiving Civilian Complalnts. ffi 460) The agencies must reach out to third parties
           within hours, or at least within a couple days, of receiving a complaint to try to preserve
           evidence like videos that businesses and others routinely delete.

     3.    Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
           a disability, so disabilities need to be considered in every way police interact with the
           public and they certainly must be considered when officers use force. Putting a raining
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 8 of 92 PageID #:4280
Case: 1:17-cv-06260 Document #: 258 *SEALED* Filed: L0112118 Page 2 ot 2 PagelD #:2641,



            bulletin about disabilities in officers' mailboxes won't adequately prepare them to
            respectfully and safely interact with the public. ({ 69) This is insufficient to address the
            disproportionate use of excessive force against people with disabilities. Also, CPD
            should be required to safeguard personal health information they collect about people.
            (s 120)

      4.    CPD Should Not Decide for ltself Whether It Is Discriminating. $ 80) While CPD
            should learn how to identify its own discrimination, for the public to be able to trust
            the findings, an independent monitor must decide what standards will be used to assess
            discrimination. The proposed decree allows the CPD to select its own statistical
            methods.

      5. CPD Should Have a Process to Share Findings            Related to Officer Credibility. (1[
            445) In 2017, the Department of Justice report noted with surprise that Chicago does
            not have a system in place for CPD to provide findings related to officer credibility to
            prosecutors so the information may in turn be provided to criminal defendants. This
            process is required under the constitution. Why doesn't CPD automatically provide this
            information? All too often victims of excessive force by CPD officers are criminally
            charged and forced to defend themselves in court. They, and defense attorneys, should
            not have to know to make special requests to try to get this important inforrnation.

           I also want to express my frusffation that there are many other reforms that are needed to
  create accountability for officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions'contracts. ({ 711) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

          Finally, { thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice system.


  Respectfully,


       /)     La       0 {o*- N&                                           october    f D ,zotg
  Printed fitll name


   REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 9 of 92 PageID #:4281
Case: 1:17-cv-06260 Document #: 264 *SEALED* Filed: 10lI2lL8 Page L ot 2 PagelD #:2659

                                                                                           $
    Clerk of Court
                                                                                          IIJ ED
    United States District Court
    Everett McKinley Dirksen Federal Building                                           CI[I 1 t ?*ii'
    219 South Deartrorn Street. 20th Floor
    Chicago, IL 60604
    Re: ,Stnte of   lllinois r,. Citl of Chi*ago,   Case No. 17*v-626A         cLEmtS*DmBTSuo


    To the Honorable Robert M. Dow Jr.:

            I write to support a constnt decree to relbrm the pattern of excessive force by the
    Chicago Polite flepartment (CPD), which has trad a prof'ound impact on too many Black and
    Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
    overdue reforms to snsure the City and CPD recruits, hires, trains, and supervises officers to
    respect the constitutional and civil rights of alI people in Chicago. Over the past few decades, our
    leaders have not been able or willing to follow-through on promises to stop unlawful patterns and
    practices of misconduct by CPD. Ongoing oversight from this Court is nesessary to ensure pattem$
    of excessive force do not continue for decades more.
            I also believe that the proposed consent decree does not go far enough. Some steps I expcct
    the City to take outside of this consent decree proce$s, such as finally passing an ordinance on
    civilian oversight developed with CAPA. Other steps, Iike the reforms advocated hy the plaintiffs
    in the Carununities United, et al. v. City of Chicaga awJ Canpbell v. Ciryn of Chk:ago lawsuits (the
    Coalition) regarding the need to expand diversion efforts, support survivors of police violence.
    limit use of force in schools, and improve crisis intervention. can and should be addressed by the
    Parties in this consent decree before it is finalized,

             I watrt to draw the Court's     attention to a few discrete gaps before the consent decree is
    apprrrved:

        l.   The City Should Investigate All Incidents That Lead to Lawsuits. Taxpayers have
             to pay for settlements of lawsuits regarding officer misconduct based on the City Law
             flepartment's work, while COPA-a separate City agency which oversees police
             officers*is not required to investigate the facts alleged in those lawsuits. COPA should
             be required to dedicate resources to investigate these incidents in order to prevent
             repeat, unnecessary harm (and nrillions of dollars in settlenrents) when the City is aware
             of the officers' bad trehavior. (Proposed Decree S 4S5) COPA also should investigate
             when a crin:inal court finds there has been misconduct.

       2.    Investigative Agencies Should Be Required to Preserve Evidencr Promptly Upon
             Receiving Civilian Complaints. (11460) The agencies must reach out to thirrJ parties
             within hours, or at least within a couple days, of receiving a con"rplaint to ry to preserve
             evidence like videos that businesses and others routinely delete.

       -1.   Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
             a disability. so disabilities need to be considered in every way police inreract with the
             public and they certainly must be considared when officers use force. Pulting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 10 of 92 PageID #:4282
Case: 1;17-cv-06260 Document #: 264 *SEALED* Filed: LAft2lLB Page 2 ot 2 PagelD #:2660



              bulletin about disabilities in officers' mailboxes won't adequately prepare them tcr
              respectfully and safely interact with the public. (tt 69) This is insufficient to address the
              disproportionate use of excessive force *gaiust people with disabilities. Also, CPD
              should be required to safeguard personal health information they collect about people.
              ffi   1201


        4.    CPD Should Not Decide for Itself lYhether It Is Discriminating, {{{ S0) While CPD
              should learn how to identify its own discrimination, for the publie to be able to rust
              the findings, an independent monitonnust decide what standards will be used to assoss
              discrimination. The proposed decree allows the CPD to select its own statistical
              methods.

        5.    CPI) Should Have a Process to Share Findings Related to Officer Credibility. ffi
              445) In 2tll7- the Department of Justice report noted with surprise ttrat Chicago does
              not have { system in place tbr CPD to provide findings related to officer credibility to
              prosecutors so the information may in turn be pruvided to criminal defendants. This
              process is required under the cCInstitulion. Wlry doesn't CPD automatically provide this
              inftrrmation? All too often victims of excessive f'orce by CPD offir.ers are criminally
              charged and forced to defend themselves in court. They, and defense attorneys, should
              not hsve to know tr: make special requests to try to get this irnportant infbrmation.

             I also want to exprsss my frustration that there are many other reforms that are needed to
    create accountability lbr officers' misconduct, but which are not addressed in the proposed consent
    decree because the decree does not alter the police unions' contracts. (!l 7l I ) I expect the City tcr
    prioritize removing the$e conrectual harriers to reform when it negotiates collective bargaining
    agreements.

             Finally, I thank the Court for providing this opportunity for comments and for carefully
    considering this decree; the many CPD members who contributed to the decree and are working
    hard ta improve the Department; the Coalition of organizational plainriffs who has educated the
    comtnunity abaut the decree and has committed to monitoring and enforcing it; and the Attorney
    General fcrr bringing this lawsuit on behalf of residents. sfle all must view this consent decree as a
    starting point, rather than a finish line, for repairing institutions thal caused decades of mistrust of
    Iaw enforcement and the justice sy$tem.


    Respectfully,


     *J.,*,*: H ( Jkur                                                               A
                                                                             October ,r        , 2018
    Printed   fiill   name


   REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 11 of 92 PageID #:4283
Case: 1:17-cv-06260 Document #: 286 *SEALED* Filed:                   1011211.8   Page   1-   of 2 PagelD #.2725


                                                                                                         *1
                                                                                                        lt/1
    Clerk of Court
    United States District Court
                                                                                                s'l&go
    Everett McKinley Dirksen Federal Building
    219 South Dearborn Street. 201h Floor                                                        SCIjl}X:,
    Chicago, IL 60604
    Re: Srare o{ Illinois t'. City af Chkago, Ca.se No. l7-cv-6260
                                                                                     ",#ffi1,$,ffi#guff
    To the Honorable Robert M. Dow Jr.:

            I write to support a consent deeree to reform the pattern cf excssiye forcr by the
    Chicago Police l)epartment (CPD), which has had a profound impact on too many Black anrl
    Latinx Chicagnans and people with disabilitiss, The proposed consent decree includes long
    overdue reforms to eu$ure the City and CPD recruits, hires, trains, and supervises otficers to
    respect the constitutional and civil rights of all people in Chicago. Over the past few decades, our
    leaders have not been able or willing to tbllow-through on pnrmises to stop unlawful patterns and
    practices of misconduct by CPD. Ongoing oversight from this Court is nscessary to ensure paiterns
    nf excessive force do not continue for decades more.
             I also believe that the propose.d consenf decree does not go far enough. Some steps I expect
    the City to take cutside of this con$ent decree process! such as finally passing a.n ordinance on
    civilian oversight developed with GAPA. Other steps, like the reforms advocared by the plaintiffs
    inthe Communities United, et al. v. City af Chicagn and Campbell v" Cfiy of Chicago lawsuits (the
    C<lalition) regarding the need to exp*nd diversion efforts, support survivors of police violence,
    limit use of force in schools, and improve crisis intervEntion, can and should be addressed by the
    Pa*ies in this consent decree before it is finalized.

             I   want to draw the Court's attention to a few discrete gaps befure the consent decree is
    approved:

        l.   The City Should Invrstigate AII Incidents That Lead to Lawsuits. Taxpayers have
             to pay lbr settlements of lawsuits regarding officer misconduct based on the City Law
             Department's work, while COPA-a separate City agency which oversees police
             officers*is not required tn investigate the facts alleged in those lawsuits. COPA should
             be r?qqired to dedicate resources to investigate these incidents in order to prevenr
             repeat, unnece$$ary harm {and mil}ions of dollars in settlements) rvhen the City is aware
             of the officers' bad behavior. {Proposed Decree !t 48.5) COPA also should investigate
             when a crimirul court finds there has been misconduct.

       2.    Investigative Agenci*s Should Be Required to Preserve Eyidence Promptly Upon
             Receiving Civilian Complaints. ($ 460i T'he ageneies must reach our to third parties
             within hours, or at least within a couple days, of receiving a cornplaint to try tCI preserve
             evidence like vider:s that businesses and others routinely delete,

       3.    Disabilitie* $hould Not Bc an Afterthought. Approximately I in 4 Chicagoans have
             a disability, so disabilities need to be considered in every way police interact with the
             public and they certainly nrust be eansidered when officem use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 12 of 92 PageID #:4284
Case: 1-:17-cv-06260 Document #: 286 *SEALED* Filed: LOl12lL8 Page 2 of 2 PagelD #'.2726




              bulletin about disabilities in officers' mailboxes won't adequately prepare them to
              respectfully and safely interact with the public. 0169) This is insufficient to address the
              disproportionate use of excessive force against people with disabilities. Also, CPD
              should be required to safeguard personal health information they collect about people.
              0[ 120)

        4.    CPD Should Not Decide for Itself Whether It Is Discriminating. (9[ 80) While CPD
              should leam how to identify its own discrimination, for the public to be able to trust
              the findings, an independent monitor must decide what standards will be used to assess
              discrimination. The proposed decree allows the CPD to select its own statistical
              methods.

         5.   CPD Shoutd Have a Process to Share Findings Related to Oflicer Credibility. (tl
               445) In 2017 , the Department of Justice report noted with surprise that Chicago does
              not have a system in place for CPD to provide findings related to officer credibility to
              prosecutors so the information may in turn be provided to criminal defendants. This
              process is required under the constitution. Why doesn't CPD automatically provide this
              information? All too often victims of excessive force by CPD officers are criminally
              charged and forced to defend themselves in court. They, and defense attorneys, should
              not have to know to make special requests to try to get this important information.

              I also want to express my frustration that there are many other reforms that    are needed to
     create accountability for officers' misconduct, but which are not addressed in the proposed consent
     decree because the decree does not alter the police unions' contracts. (11 7l l) I expect the City to
     prioritize removing these contractual barriers to reform when it negotiates collective bargaining
     agreements.

             Finally, I thank the Court for providing this opportunity for comments and for cerefully
     considering this decree; the many CPD members who contributed to the decree and are working
     hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
     community about the decree and has committed to monitoring and enforcing it; and the Attorney
     General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
     starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
     law enforcement and the justice system.


     Respectfully,

                                                                                        .,
                                                                             October /        . 2018

     Printed.full name




  REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 13 of 92 PageID #:4285
Case: 1:17-cv-06260 Document #: 289 *SEALED* Filed: LAn2l18 Page L ot 2 PagelD #:3033

                                                                                c
                                                                            .Frl&l!D
  Clerk of Court
  United States District Court
  Everett McKinley Dirksen Federal Building                                  ocl r 2 lrltu
  219 South Dearborn Street, 20th Floor
  Chicago, IL 606M
  Re: Srarr of lllinois v. City of Chicagct, Case No. 17-cv-6260   "d?,$&m?Sr*,

  To the Honorable Robert M. Dow Jr.:

          I write to support a consent decree to reform the pattern of excessive force by the
  Chicago Police Department (CPD), which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposed con$ent decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of a// people in Chicago. Over the past few decades, our
  leaders have not been able or willing to tbllow-through on promises to stop unlawful patterns and
  practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
  of excessive force do not continue for decades more.
           I also believe that the proposed consent decree does not go far enough. Some steps I expect
  the City to take outside of this consent decree process" such as finally passing an ordinance on
  civilian oversight developed with GAPA, Other steps, like the reforms advocated by the plaintiffs
  in the Communiries United, et al, v. City c$ Chicago and Campbell v. City af Chicago lawsuits (the
  Coalition) regarding the need to expand diversion efforts, support survivors of police violence,
  limit use of force in schools, and improve crisis intervention, can and.should be addressed by the
  Panies in this consent decree before it is finalized.

          I want to draw the Court's attention to a few discrete gaps before the consent      decree is
  approved:

      1. The City Should Investig*te AII Incidents That Lead to Lawsuits.            Taxpayers have
          to pay for settlements of lawsuits regarding officer misconduct based on the City Law
          Department's work, while COPA-a separate City agency which oversees police
          officers-is not required to investigate the facts alleged in those lawsuits. COPA shoutd
          be reguired to dedicate resources to investigate these incidents in order to prevent
          repeat, unnecessary harm (and millions of dollars in settlements) when the City is aware
          of the officers' bad behavior. (hoposed Decree { 485) COPA also should investigate
          when a criminal court finds there has been misconduct.

     2.   Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
          Receiving Civilian Complaints. ({ 460) The agencies must reach out to third parties
          within hours, or at least within a couple days, of receiving acomplaint to try to preserve
          evidence like videos that businesses and others routinely delete.

     J.   Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
          a disability, so disabilities need to be considered in eyery way police interact with the
          public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 14 of 92 PageID #:4286
Case: 1:17-cv-06260 Document #: 289 *SEALED* Filed: LAILZILB Page 2 al 2 PagelD #'.3A34



           bulletin about disabilities in officers' mailboxes won't adequately prepare them to
           respectfully and safely interact with the public. $ 69) This is insufficient to address the
           disproportionate use of excessive force against people with disabilities. Also, CPD
           should be required to safeguard personal health information they collect about people.
           (s r20)

      4.   CPD Should Not Decide for ltself Whether It Is Discriminating. (S 80) While CPD
           should learn how to identify its own discrimination, for the public to be able to trust
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5. CPD Should Have a Process to Share Findings           Related to Officer Credibility. (S
           445) In 201"7, the Depar-tment of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility to
           prosecutors so the information may in turn be provided to criminal defendants. This
           process is required under the constitution. Why doesn't CPD automatically provide this
           information? All too often victims of excessive force by CPD officers are criminally
           charged and lorced to defend themselves in court. They, and defense attorneys, should
           not have to know to make special requests to try to get this important information.

           I also want to express my frustration that there are many other reforms that are needed to
  create accountability for officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' contracts. (S 7l I ) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

           Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaiutiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attomey
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice system.




                                                                         October   _JilrZOtS
  Printedfull ncme



  REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 15 of 92 PageID #:4287
Case: 1:17-cv-06260 Document #: 290 *SEALED* Filed: l1ltzll\ Page l ot 2 PagelD #:3036


                                                                                           ,,1-Yl
                                                                                           t -.t/
  Clerk of Court
  United States District Coufi
                                                                                    E   ILEII)
  Everett McKinley Dirksen Federal Building
  219 South Dearborn Sreet, 20th Floor
                                                                                     ocl r 2 ?.018
  Chicago, IL 60604
  Re: Starr of lllinois v. City af Chicago, Case No. l7-cv-6260             .uJl?f$ffiffiI$,*,

  To the Honorable Robert M. Dow Jr.:

          I write to support a consent decree to reform the pattern of excessive force by the
  Chicago Police Department (CPD), which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of a// people in Chicago. Over the past few decades, our
  leaders have not been able or willing to follow-through on promises to stop unlawful patterns and
  practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
  of excessive force do not continue for decades more.
           I also believe that the proposed coilsent decree does not go far enough. Some steps I expect
  the City to take outside of this consent decree process, such as finally passing an ordinance on
  civilian oversight developed with GAPA. Other steps, Iike the reforms advocated by the plaintiffs
  in tha Communities United, et al. v. City of Chicago and Campbell v. City t{ Chicago lawsuits (the
  Coalition) regarding the need to expand diversion efforts, support survivors of police violence,
  limit use of force in schools, and improve crisis intervention, can and should be addressed by the
  Parties in this consent decree before it is finalized.

           I want to draw the Court's attention to a few discrete gaps before the consent           decree is
  approved:

      1.   The City Should Investigate All Incidents That Lead to Lawsuits. Taxpayers have
           to pay for settlements oi lawsuits regarding officer misconduct based on the City Law
           Department's work, while COPA-a separate City agency which oversees police
           officers-is not required to investigate the facts alleged in those lawsuits. COPA should
           be required to dedicate resources to investigate these incidents in order to prevent
           repeat, unnecessary harm (and millions of dollars in settlements) when the City is aware
           of the officers' bad behavior. (Proposed Decree 11 485) COPA also should investigate
           when a criminal court finds there has been misconduct.

     2.    Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
           Receiving Civilian Complaints. (S 460) The agencies must reach out to third parties
           within hours, or at least within a couple days, of receiving a complaint to ry to preserve
           evidence like videos that busine.sses and others routinely delete.

     J.    Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
           a disability, so disabilities need to be considered in every way police interact with the
           public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 16 of 92 PageID #:4288
Case: 1:17-cv-06260 Document #: 290 *SEALED* Filed: 101t2118 Page 2 of 2 PagelD #3A37



            bulletin about disabilities in officers' mailboxes won't adequately prepare them to
            respectfully and safely interact with the public. (1169) This is insufficient to address the
            disproportionate use of excessive force against people with disabilities. Also, CPD
            should be required to safeguard personal health information they collect about people.
            (11   120)

      4.    CPD Should Not Decide for ltself Whether It Is Discriminating. (11 80) While CPD
            should learn how to identify its own discrimination, for the public to be able to trust
            the findings, an independent monitor must decide what standards will be used to assess
            discrimination. The proposed decree allows the CPD to select its own statistical
            methods.

      5. CPD Should Have a Process to Share Findings            Related to Officer Credibility. (S
            445) In 2417, the Department of Justice report noted with surprise that Chicago does
            not have a system in place for CPD to provide findings related to officer credibility to
            prosecutors so the information may in turn be provided to criminal defendants. This
            process is required under the constitution. Why doesn't CPD automatically provide this
            information? All too often victims of excessive force by CPD officers are criminally
            charged and tbrced to defend themselves in court. They, and defense attorneys, should
            not have to know to make special requests to try to get this impofiant intbrmation.

          I also want to express my frustration that there are many other reforms that are needed to
  create accountability fbr officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' contracts. (1t711) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

          Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitorjng and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice system.



  ^'[ol;"
                           Ca,rruot*                                       october    /C ,rrrc
  Printed   full   ncrne
                            REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 17 of 92 PageID #:4289
Case: 1:17-cv-06260 Document #: 29L *SEALED* Filed: IAILZ|LB Page L ot 2 PagelD #:3039



                                                                                               D5
  Clerk of Court
  United States District Court                                                         S'fI.ED
  Everett McKinley Dirksen Federal Building
  219 South Dearborn Street, 20tfr Floor
  Chicago, IL 60604
                                                                                         ocr r 2    llfi
  Re: Smrz af Illinois v. City of Chicago, Case No. l7-cv-6260
                                                                               ','#?$BB,ffiBBu*,
  To the Honorable Robefi M. Dow Jr.:

          I write to zupport a consent decree to reform the pattern of excessive force by the
  Chicago Police Department (CPD), which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of a// people in Chicago. Orrer the past few decades, our
  leaders have not been able or willing to follow-through on promises to stop unlawful pattems and
  practices of misconduct by CPD. Ongoing oversight from this Court is necessary to en$ure patterns
  of excessive force do not continue for decades more.
             I also believe that the proposed consent decree does not go far enough. Some steps I expect
  the   City to take outside of this consent decree process, such as finally passing an ordinance          on
  civilian oversight developed with CAPA. Other steps,like the reforms advocated by the plaintiffs
  inthe Cornmunities United, et al. v. City of Chicago and Campbell r,. City oJ'Chicagolawsuits (the
  Coalition) regarding the need to expand diversion efforts, support survivors of police violence,
  limit use of force in schools" and improve crisis intervention, can and should be addressed by the
  Parties in this consent decree before it is finalized.

             I want to draw the Court's attention to a few discrete gaps before the consent       decree is
  approved:

        l.   The City Should Investigate AII Incidents That Lead to Lawsuits. Taxpayers have
             to pay for settlements of lawsuits regarding officer misconduct based on rhe City Law
             Department's work, while COPA-a separate City agency which overs€es police
             officers*is not required to investigate the facts alleged in those lawsuits. COPA should
             be required to dedicate resources to investigate these incidents in order to prevent
             repeat, unnecessary harm (and millions of dollars in settlements) when the City is aware
             of the officers' bad behavior. (Proposed Decree S 485) COPA also should investigate
             when a criminal court finds there has been misconduct.

        ?,   Investigative Ageneies Should Be Required to Preserve Evldence Promptly Upon
             Receiving Civilian Complaints. (11460) The agencies must reach out to third parries
             within hours, or at least within a couple days, of receiving a complaint to try to preserve
             evidence like videos that businesses and others routinely delete.

        3.   Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
             a disability, so disabilities need to be considered in every way police interact with the
             public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 18 of 92 PageID #:4290
Case: 1-:17-cv-06260 Document #: 291 *SEALED* Filed: L1lL2lLB Page 2 aI 2 PagelD #:3040



           bulletiu about disabilities in officers' mailboxes won't adequately prepare them to
           respectfully and safely interact with the public. (1 69) This is insuff,rcient to address the
           disproportionate use of excessive force against people with disabilities. Also, CPD
           should be required to safeguard personal health information they collect about people.
           ffi 120)

      4.   CPD Should Not Decidefor ltself lVhether It Is Discriminating. (1[80) While CPD
           should learn how to identify its own discrimination, for the public to be able to trust
           the findings, an independent monitor must decide wha[ standards will be used to as$ess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5.   CPD Should Have a Process to Share Findings Related to Offieer Credibility. (!t
           445) In 2017, the Department of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility to
           prosecutors so the information may in turn be provided to criminal defendants. This
           proce$s is required under fhe constitution. Why doesn't CPD automatically provide this
           information? All too often victims of excessive force by CPD officers are criminally
           charged and forced to defond themselves in court. They, and defense attomeys, should
           not have to know to make special requests to try to get this important information.

           I also want to express my frustration that there are many other reforms that are needed to
  creats accountability for officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police union$' contracts. (t 7l I ) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

           Finally, I thank the Court for providing this opportunity for com$ents and fbr carefully
  considering this decree; the many CPD mernbers who contributed to the decree and are working
  hard to improve the Department; tho Coalition of organizational plaintiffs who has educated the
  community about the decree and has comrnitted to monitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice sy$tem.


  Respectfully,



                                                                          october      /O ,zafi

      REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 19 of 92 PageID #:4291
Case: l":17-cv-06260 Document #: 292 *SEALED* Filed: LAl1.ZlI9 Page 1 of 2 PagelD #:3042

                                                                                             ,^4

  Clerk of Court
  United States District Court
                                                                                         IL ED
  Everett McKinley Dirksen Fedcral Building
  219 South Dearborn Street, 20th Floor
                                                                                      ocl l 2 2015
  Chicago, IL 606M                                                               TT{OIi|AS   G     BRUTON
  Re: State of lllinois t,. City of Chicago. Case No. l7-cv-6260            ct"ERK   U.I   rxsTRtcT    counr


  To the Honorable Robert M" Dow Jr.:
           I write to support a consent decree to reform the pattern of excessive         force by the
  Chicago Police Department (CPD), which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue reforms to eflsure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of all peaple in Chicagcr. Over the past few decades, our
  leaders have not been able or willing to follow-through on promises to stop unlawful patterns and
  practices of misconduct by CPD. Ongoing oversight fronr this Court is necessary to ensure patterns
  of excessive force do not continue for decades more.
           I also believe that the proposed consent decree does not go far enough. Sorne steps I expect
  the City to take outside of this consent decree process, such as finally passing an ordinance on
  civilian oversight developed with GAPA Other steps, like the reforms advocated by the plaintiffs
  inthe Communities United, et al. v. Ciry of Chicaga and,Campbellv. City of Chicago lawsuits (the
  Coalition) regarding the need to expand diversion eftbrts, support survivors of police violence,
  Iimit use of force in schools, and improve crisis intervention, can and should be addressed by the
  Panies in this consent decree before it is finalized.

           I   want to draw the Court's attention to a few discrete gaps before the consent decree is
  approved:

      l.   The City Should Investigate AII Incldents That Lead to Lawsuits. Taxpayers have
           to pay for settlements of lawsuits regarding officer misconduct based on the City Law
           Department's work, while COPA*a separate City agency which oversees police
           officers*is not required to investigate the facts alleged in those lawsuits. COPA should
           be required to dedicate resources to investigate these incidents in order to prevent
           repeat. unnecessary harm (and millions of dollars in settlements) when rhe City is aware
           of the officers' bad behavior. (Proposed Decree S 485) COPA also should investigate
           when a criminal court finds there has been misconduct-

     2.    Investlgative Agencics Should Be Required to Preserve Evidence Promptly Upon
           Receiving Civilian Complaints. $ 460) The agencies must reach out to third parties
           within hours, or at least within a couple days, of receiving a complaint to try to preserve
           evidence like videos that businesses and others routinely delete.

     3.    Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
           adisability, so disabilities need to be considered in every way police interact with the
           public and they certainly must be considered when officers use tbrce. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 20 of 92 PageID #:4292
Case: 1:17-cv-06260 Document #: 292 *SEALED" Filed: LAfi2ltl Page 2 of 2 PagelD #3A43



            bulletin about disabilities in officers' mailboxes won't adequately prepare them to
            respectfully and safely interact with the public. $ 69) This is insufficient to address the
            disproportionate use of excessive force against people with disabilities. Also, CPD
            should be required to safeguard personal health information they collect about people.
            $ 120)
       4.   CPD Should Not llecide for Itself Whether It Is Discrirninating. (S 80) While CPD
            should learn how to identify its own discrimination, for the public to be able to trust
            the findings, an independent monitor must decide what standards will be used to zlssess
            discrimination. The proposed decree allows the CPD to select its own statistical
            methods.

       5. CPD Should l{ave a Process to Shnre Findings          Related to Otlicer Credihitity. (S
            445) In 2017, the Department of Justicc report noted with surprise that Chicago does
            not have a system in place for CPD to provide findings related to officer credibility to
            prosecutors so the information may in turn be provided to criminal defendants. This
            process is required under the constitution. Why doe^sn't CPD automatically provide this
            information? All too often victims of excessive force by CPD officers are criminally
            charged and forced to defend themselves in court. They, and defense $ttomeys, should
            not have to know to make special requests to try to get this important information.

           I also want to express my frusration that there are many other reforms that are needed to
  create accountability for officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' contracts. $ 7l I) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

          Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice system.


  Respectfully.


   J    fura#r{         r{1. rylt{Sr,"{."L                                october    /f     .   zot8
  Printed Jull name




       REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 21 of 92 PageID #:4293
Case: 1-:17-cv-06260 Document #: 293 *SEALED* Filed: L0lt2l18 Page l at 2 PagelD #:3045



  Clerk of Court                                                                  F'rr,&rD
  United States District Court
  Everett McKinley Dirksen Federal Building
  219 South Dearborn Street,20'h Floor
                                                                                    OCi   Iz   Zrltl
  Chicago, IL 60604
  Re: .Srare of lllinois v. City of Chicago, Case No. l7-cv-6260
                                                                          *'#?,H8ffiJ&,*,

  To the Honorable Robert M. Dow Jr.:

          I write to support a consent decree to reform the pattern of excessive force by the
  Chicago Police Department (CPD), which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of c/I people in Chicago. Over the past few decades, our
  leaders have not been able or willing to follow{hrough on promises to srop unlawful patterns and
  practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
  of excessive force do not continue for decades rnore.

           I also believe that the proposed consent deeree does not go far enough. Some steps I expect
  the City to take outside of this consent decree proce$s, such as finally passing an ordinance on
  civilian oversight developed with GAPA. Other steps, like the reforms advocated by the plaintiffs
  in tlte Conanunities United, et al. v. City af Chicago and Campbell v. Ci4, of Chicago lawsuits (the
  Coalition) regarding the need to expand diversion efforts, support survivors of police violence,
  limit use of force in schools, and improve crisis intervention, can and should be addressed by the
  Parties in this consent decree before it is finalized.

          I want to draw the Court's attention to a few discrete gaps before the      consent decree
  approved:

      l. The City Should Investigate All Incidents That Lead to Lawsuits.            Taxpayers have
          to pay for settlements of lawsuits regarding officer misconduct based on the City Law
          Department's work, while coPA*a separate city agency which oversees police
          officers*is not required to investigate thc facts alleged in those lawsuits. COPA should
          be required to dedicate resources to investigate these incidents in order to prevent
          repeat, unnecessary harm (and millions of dollars in settlements) when the City is aware
          of the officers' bad behavior. (Proposed Decree q 485) COPA also should investigate
          when a criminal court finds there has been misconduct.

     2.   Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
          Receiving Civilian Complaints. (S 460) The agencies must reach our to third parries
          within hours, or at least within a couple days, of receiving a complaint to try to preserve
          evidence like videos that businesses and others routinely delete,

     3.   Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
          adisability, so disabilities need to be considered in every way police interact with the
          public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 22 of 92 PageID #:4294
Case: 1:17-cv-06260 Document #: 293 *SEALED* Filed: 10112118 Page 2 of 2 PagelD #:3046



           bulletin about disabilities in officers" mailboxes won't adequateiy prepare them to
           respectfully and safely interact with the public. (S 69) This is insufficient to address the
           disproportionate use of excessive force against people with disabilities. Also, CPD
           should be required to safeguard personal health information they collect about people.
           g   120)

      4.   CPD Should Not Decide for Itself l{hether It Is Discriminating. (It801 While CPD
           should learn how to identify its own discrimination, for the public to be able to tru$t
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5. CPD Should Have a Process to Share Findings            Related to Officer Credibility. (11
           445) In 2017, the Department of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility to
           prosecutors so the information may in turn be providetl to criminal defendants. This
           process is required under the constitution. Why dnesn't CPD autornatically provide this
           information? All too often victims of excessive force by CPD officers are criminally
           charged and forced to defend thernselve.s in court. They, and defense attorneys, should
           not have to know to make special requests to try to get this important information.
           I also want to express my frustration that there are many other reforms that are needed to
  create accountability for officerc' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' contracts. (T 71 l) I expect the City to
  prioritize removing these contractual barrier$ to reform when it negotiates collective bargaining
  agreements.

          Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  Iaw enforcement and the justice system.



  Respecttully,



                                                                          0crober     lS   ,   zot8
  Printed tfull name

REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 23 of 92 PageID #:4295
Case: 1:17-cv-06260 Document #: 294 *SEALED* Filed: LAl12l18 Page t ot 2 PagelD #:3048



  Clerk of Court                                                                             fi5
  United States District Court
  Everett McKinley Dirksen Federal Building
                                                                                     r'ILED
  219 South Dearborn Street,20th Floor
  Chicago, IL 60604
                                                                                      OCI   I ?, ?Afi
  Re: Srate oJ'lllinois v. City of Chicago, Case No. l7-cv-6260

                                                                            "d[?lri&ffi#8uo
  To the Honorable Robert M. Dow Jr.:

           Iwrite to support a consent decree to reform the pattern of excessive force hy the
  Chicago Police Department (CPD), which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trainsi, and supervises officers to
  respect the constitutional and civil rights of cll people in Chicago. Over the past few decades, our
  leaders have not been able or willing to follow-through on promises to stop unlawful patterns and
  practices of misconduct by CPD. Ongoing oversight frorn this Court is necessary to ensure patterns
  of excessive force do not continue for decades more.
           I also believe that the proposed consent decree does not go far enough. Some steps I expect
  the City to take outside of this eonsent decree process, such as finally passing an ordinance on
  civilian oversight developed with GAFA. Other steps, like the reforms advocated by the ptaintiffs
  in Lhe Communities United, st al. v. Crty r{ Chicago and Campbell v. City of Chicago lawsuits (the
  Coalition) regarding the need to expand diversion effofis, support survivors of police violence,
  limit use of force in schools, and improve crisis intervention, can and should be addressed by the
  Parties in this consent decree before it is finalized.

           I   want to draw the Court's attention to a few discrete gaps before the consent decree is
  approved:

      1.   The City Should Investigate All Incidents That Lead to Lawsuits. Taxpayers have
           to pay for settlements of lawsuits regarding officer misconduct based on the City Law
           Department's work, while COPA*a separate City &gency which oversees police
           officers-is not required to investigate the facts alleged in those lawsuits. COPA should
           be required to dedicate resources to investigate these incidents in order to prevent
           repeat. unnecess&ry harm (and millions of dollars in settlements) when the City is aware
           of the officers' bad behavior. (Proposed Decree { 485) COPA also should investigate
           when a criminal coun finds there has been misconduct.

     2.    Investigative Agencies Should Be Required to Preserye Evidence Promptly Upon
           Receiving Civilian Complaints. ({ 460) The agencies must reach out to third parties
           within hours, or at least within a couple days, of receiving a complaint to try to preserve
           evidence like videos that businesses and others routinely delete.

     3.    Disabilities Should Not Be an Afterthought. Approxinrately I in 4 Chicagoans have
           a disability, so disabilities need to be considered in every way pol.ice interact with the
           public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 24 of 92 PageID #:4296
Case: 1:17-cv-06260 Document #: 294 *SEALED* Filed: l1llzlL9 Page 2 at 2 PagelD #:3049



            bulletin about disabilities in officers' mailboxes won't adequately prepare them to
            respectfully and safely interact with the public. ($ 69) This is insutficient to address the
            disproportionate use of excessive force against people with disabilities. Also, CPD
            should be required to safeguard personal health information they collect about people.
            (qt 120)


      4.    CPD Should Not Decide for Itself Whether It Is Discriminating. (1180) While CPD
            should learn how to identify its own discrimination, for the public to be able to trust
            the findings, an independent monitor must decide what standards will be used to assess
            discrimination. The proposed decree allows the CPD to select its own statistical
            methods.

      5. CPD Should Have a Process to Share Findings            Related to 0fficer Credibility. ({
            445) ln 2017, the Department of Justice report noted with surprise that Chicago does
            not have a system in place for CPD to provide findings related to officer credibility to
            prosecutors so the information may in turn be provided to criminal defendants. This
            process is required under the constitution. Why doesn't CPD automatically provide this
            information? All too often victims of excessive force by CPD officers are criminally
            charged and forced to defend themselves in court. They, and defense attorneys, should
            not have to know to make special requests to try to get this important information.

           I also want to exprcss my frustration that there are many other reforms that are needed to
  create accountability for officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' contracts. ({ 7l l) I expect the City to
  prioritize removing these contractual barriers to refbrm when it negotiates collective bargaining
  agreements.

          Finally, I thank the Court for providing this opportunity for commerts and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this Iawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  Iaw enforcernent and the justice system.



  Respectfully,


  /,ta&/fr,u                                                               october /1-, , zot}
  Printed   fitll namg
 ,%ai/6*-
REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 25 of 92 PageID #:4297
                                                                                                                            rttt1
Case: 1:17-cv-06260 Document #: 295 *SEALED* Filed: lAnZlLB Page 1, of 2 PagelD #:3051
                                                                                      tf,ntr{   rt   lr    !t.sr{   E,@Fh
                                                                                      t,.$d &{ 1,1     !ds{d El 'tl
                                                                                      .t    .n r*.,",t Efl   W*

  Cterk of Court
  United States District Court                                                                  i22018tft
                                                                                                OCT
  Everett McKinley Dirksen Federal Building
                                                                                        TI-ICMAS S BRUTOh.I
  219 South Dearborn Street, 20'h Floor                                             CLERK, U,S. DISTRICT COURT
  Chicago, IL 60604
  Re: Sare of ltlinois v. City of Chicago, Case No. l7-cv-6260




  To the Honorable Robert M. Dow Jr.:
           I write to support a consent decree to reform the pattern       of excessive force by the
  Chicago Police Department       (CPD),   which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue refonns to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of oll people in Chicago. Over the past few decades, our
  leaders have not been able or willing to follow-through on promises to stop unlawful patterns and
  practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
  of excessive force do not continue fur decades more.
           I also believe that the proposed consent decree does not go far enough. Some steps I expect
  the City to take outside of this consent decree process, such as finally passing an ordinance on
  civilian oversight developed with GAPA. Other steps, like the reforms advocated by the plaintift.s
  inthe Commanities United, et al. v. City of Chitaga and Campbell v. City of Chicago lawsuits (the
  Coalition) regarding the need to expand diversion efforts, support survivors of police violence,
  Iimit use of force in schools, and improve crisis intervention, can and should be addressed by the
  Parties in this consent decree before it is finalized.

           I want to draw the Court's attention to a f€w discrete gaps before the consent            decree is
  approved:

      l.   The City Should Inveetigate AII Incidents That Lead to Lawsuits. Taxpayer.s have
           to pay for settlements of lawsuits regarding officer misconduct based on the City Law
           Department's work, while COPA-a separate City agency which oversees police
           officers-is not required to investigate the facts alleged in those lawsuits. COPA should
           be reguired to dedicate resources to investigate these incidents in order to prevent
           repeat, unnecessary harm (and millions of dollars in settlements) when the City is aware
           of the officers' bad behavior. (Proposed Decree S 485) COPA also should investigate
           when a criminal court finds there has been misconduct.

     2.    Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
           Receiving Civilian Complaints. (t a60) The agencies must reach out to third pafiies
           within hours. or at least within a couple days, of receiving a complaint to try to preserve
           evidence like videos that businesses and others routinely delete.

     3.    Disabilitim Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
           a disability, so disabilities need to be considered in every way police interact with the
           public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 26 of 92 PageID #:4298
Case: 1:1-7-cv-06260 Document #: 295 *SEALED* Filed: 10l12lLB Page 2 of 2 PagelD #:3052



           bulletin about disabilities in officers' mailboxes won't adequately prepare them to
           respectfully and safely interact with the public. (!t69) This is insufficient to address the
           disproportionate use of excessive force against people with disabilities. Also, CPD
           should be required to safeguard personal health information they collect about people.
           (E r20)

      4.   CPD Should Not Decide for Itself Whether It Is Discriminating. (!t80) While CPD
           should learn how to identify its own discrimination, for the public to be able to trust
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5. CPD Should Have a Process         to Share Findings Related to Officer Credibility. (g
           445) In 2Ol7 , the Department of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility to
           prosecutors so the information rnay in turn be provided to criminal defendants. This
           process is required under the eonstitution. Why doesn't CPD automatically provide this
           information? AII too often victims of excessive force by CPD officers are criminally
           charged and forced to defend themselves in court. They, and defense attorneys, should
           not have to know to make special requests to try to get this important information.

          I also want to express my frustration that there are many other reforms that are needed to
  create accountability for officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' contracts. (S 711) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

           Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice system.


  Respectfully,


  b o,slu., i                        (o,' *                               October     / 0 ,Za]6
 Printed full name


 REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 27 of 92 PageID #:4299
Case: 1:17-cv-06260 Document #: 297 *SEALED* Filed: 1A112118 Page L of 2 PagelD #:3057



  Clerk of Court
  United States District Court
  Everett McKinley Dirksen Federal Building
                                                                                      #t
  219 South Dearborn Street, 2CIh Floor
  Chicago, IL 60604
                                                                             s'IIJEID
  Re'. State of tllinois v. Citlt of Chicago, Case No. I7-cv-6260
                                                                               0c1 1 ?'    i'"'

  To the Honorable Robert M. Dow Jr.:                                  "tH",15"?'S3{S'*'
           I writeto support a consent decree to reform the pattern of excessive force by the
  Chicago Police Department (CPD), which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposed con$eRt decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of all people in Chicago. Over the past few decades, our
  Ieaders have not been able or willing to follow-through on promise$ to $top unlawful pattems and
  practices of misconductby CPD. Ongoing oversight from this Court is necessaryto ensure patterns
  of excessive force do not continue for decades more.

           I also believe that the proposed consent decree does not go far enough. Some steps I expect
  the City to take outside of this consent decree proces$, such as finally passing an ordinance on
  civilian oversight developed with CAPA. Other steps, like the reforms advocated by the plaintiffs
  inlhe Communities Uniled, et al. v. City oJ'Chicago and Campbell v. City of Chicago lawsuits (the
  Coalition) regarding the need to expand diversion efforts, support survivors of police vinlence,
  limit use of force in schools, and improve crisis intervendon, can and should be addressed by the
  Parties in this consent decree before it is finalized.

           I   want to draw the Court's attention to a few discrete gaps before the consent decree is
  approved:

      l.   The Clty Should Investigate AII Incidents That Lead to Lawsuits. Taxpayers have
           to pay for settlements of lawsuits regarding officer misconduct based on the City Law
           Department's work, while COPA-a separate City agency which oversees police
           officers-is not required to investigate the facts alleged in those lawsuits. COPA should
           be required to dedicate resources to investigate these incidents in order to prevent
           repeat, unnecessary harm (and millions of dollars in seulements) when the City is aware
           of the officers' bad behavior. (Proposed Decree { 485) COPA also should investigate
           when a criminal court finds there has been misconduct.

     2.    Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
           Rectiving Civilian Complaints. $ a60) The agencies must reach out to third parties
           within hours, or at least within acouple days, of receiving a complaint to try to preserve
           evidence like videos that businesses and others routinely delete.

     J.    Dlsabilities Should Not Be an Afterthought" Approximately I in 4 Chicagoans have
           a disability, so disabilities need to be considered in every way police interact with the
           public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 28 of 92 PageID #:4300
Case: 1:17-cv-06260 Document #: 297 *SEALED* Filed: LAn2l18 Page 2 ot 2 PagelD #:3058



           bulletin about disabilities in officers' mailboxes won't adequately prepare them to
           respectfully and safely interact with the public. (S 69) This is insufficient to address the
           disproportionate use of excessive force against people with disabilities. Also, CPD
           should be required to safeguard personal health information they collect about people.
           fit 120)

      4.   CPD Should Not Decide for ltself Whether It Is Discriminating. (S 80) While CPD
           should learn how to identify its own discrimination, tbr the public to be able to trust
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5. CPD Should Have a Process to Share Findings           Related to Officer Credibitity. (1[
           445) In 2017, the Depanment of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility to
           prosecutors so the information may in turn be provided to criminal defendants. This
           process is required under the constitution. Why doesn't CPD automatically provide this
           information? All too often victims of excessive force by CPD officers are criminally
           charged and forced to defend themselves in court. They, and defense attorneys, should
           not have to know to make special requests to try to get this important information.

           I also want to express my frustration that there are many other reforms that are needed to
  create accountability for officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' contracts. ({ 7l l) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

           Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the matny CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this Iawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice system.


  Respectfully,


   L,   s       rJ" l\e                                                   october    i0    , zolg




REDAGTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 29 of 92 PageID #:4301
Case: 1:17-cv-06260 Document #: 298 *SEALED* Filed: LOl12l18 Page L of 2 PagelD #:3060



  Clerk of Court
                                                                                    ffiflH-*ffiffi
  United States District Cgurt
  Everett McKinley Dirksen Federal Building
                                                                                          0[T 1 2 hgtlur
  219 South Dearborn Sreet, 20th Floor                                               TIiOfl,XAS G. BRUTON
  Chieago, IL 60604                                                                OLEKK, U.S, ft I$TRICT COURT
  Re: State oJ' Illinois v. City of Chirago, Case No. t7-cv-6260




  To the Honorable Roben M. Dow Jr.:

          I write to support a consent decree to reform the pattern        of excessive force by the
  Chieago Police Department (CPD), which has had a profound impact on too many Black arrd
  Latinx Chicagoans and people with disabiiities. The proposed consent decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of all people in Chicago. Over the past few decades, our
  leaders have not been able or willing to follow-through on prornises to stop unlawful patterns and
  practice$ of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
  of excessive force do not continue for decades rnore.
           I also believe that the proposed consent decree does not go farenough. Some steps I expect
  the City to take outside of this con$ent decree process, such as finally passing an ordinance on
  civilian oversight developed with GAPA. Other steps,like the reforms advocated by the plaintiffi
  inthe Communiries United, et al. v. City of Chicago and Campbell v. Citl e$Chicago Iawsuits (the
  Coalition) regarding the need to expand diversion efforts, support survivors of police violence,
  limit use of force in schools, and improve crisis intervention, can and should be addressed by the
  Parties in this consent decree before it is finalized.

          I want to draw the Court's attention to a few discrete gaps before the consent       decree is
  approved:

     l.   The City Should Investigate All Incidents That Lead to L*wsuits. Taxpayers have
          to pay for settlements of lawsuits regarding officer rnisconduct based on the City Law
          Department's work, while COPA-a separate City agency which oversees police
          officers-is not required to investigate the facts alleged in those lawsuits. COPA should
          be required to dedicate resources to investigate these incidents in srder to prevent
          repeat, unnecessary harm (and millions of dollars in settlernents) when the City is aware
          of the officers' bad behavior. (Pfoposed Decree S 485) COPA also should investigate
          when a criminal court finds there ha"s been misconduct.

     2.   Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
          Receiving Civilian Complairtts. fl 460) The agencies must reach out to third parties
          within hours" or at least within a couple days, of receiving a complaint to try to preserve
          evidence like videos that businesses and others routinely delete.

     3.   Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
          adisability, so disabilities need to be considered in every way police interact with the
          public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 30 of 92 PageID #:4302
Case: 1:17-cv-06260 Document #: 298 *SEALED* Filed: L0lL2l18 Page 2 of 2 PagelD #:3061



           bulletin about disabilities in officers' mailboxes won't adequately prepare them to
           respectfully and safely interact with the public. (S 69) This is insulficient to address the
           disproportionate use of excessive force against people with disabilities, Also, CPD
           should be required to safeguard personal health information they collect about people.
           ({   120)

      4.   CPD Should Not Decide for ltself Whether It Is Discriminating. ({ 80) While CPD
           should learn how to identify its own discrimination, for the public to be able to trust
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5. CPD Should Have a Process to Share Findings           Related to Offrcer Credibility. (S
           445) In 2017, the Department of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility to
           prosecutors so the information may in turn be provided to crjminal defendants. This
           process is required under the constitution. Why doesn't CPD automatically provide this
           information? AII too often victims of excessive force by CPD officers are criminally
           charged and forced to defend thernselves in court. They, and defense attorneys, should
           not have to know to make special requests to try to get this important information.

           I also want to express my frustration that there are many other reforms that are needed to
  create accountability tbr officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions'contracts. ({ 711) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

           Finally, I thank the Court for providing this opportunity for comments and fcrr carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice system.


  Respectfully,



                                                                          october   /!-,rorr
  Printed fitll nam
                       REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 31 of 92 PageID #:4303
Case: 1:17-cv-06260 Document #: 299 *SEALED* Filed: LOlt2lLB Page 1, of 2 PagelD #:3063
                                                                                          ..X
                                                                                          )),

  Clerk of Court
                                                                                   r'ILED
  United States District Court
  Everett McKinley Dirksen Federal Building                                         OCI   II    ?Uro
  219 South Dearborn Street, 20th Floor
                                                                           ^. __THgtrAs G BRUTON
  Chicago, tL 60604                                                        GLERK U.8    DtsTRtcrcounr
  Re: Srcte af lllinois v. Ciry af Chicago, Case No. l7-cv-6260




  To the Honorable Robert M. Dow Jr.:

          I write to support a consent deeree to reform the pattern of excessive force by the
  Chicago Police Department (CPD), which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue retbrms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of a// people in Chicago. Over the past few decades, our
  leaders have not been able or willing to tbUow-through on promisas to stop unlawful pattems and
  practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
  of excessive force do not continue for decades more.
           I also believe that the proposed consent decree does not go far enough. Some steps I expect
  the City to take outside of this consent decree proce$s, such as finally passing an ordinance on
  civilian oversight developed with GAPA. Other steps, like the reforms advocated by the plaintiffs
  inthe Communitie.s Uniled, et al. v. City of Chicago andCampbellv. City of Chicago lawsuits (the
  Coalition) regarding the need to expand diversion efforts, support survivors of police violence,
  limit use of force in schools, and irnprove crisis intervention, can and should be addressed by the
  Parties in this consent decree before it is finalized.

          I want to draw the Court's attention to a few discrete gaps before the consent        decree is
  approved:

      L The City Should Investigate All Incidents That tead to tawsuits. Taxpayers have
        to pay for settlements of lawsuits regarding officer misconduct based on the City Law
        Departmenf's work, while coPA-a separate city agency which oversees police
        officers*is not required to investigatc the facts alleged in those lawsulits. COPA should
        be required to dedicate resources to investigate these incidents in order to prevent
        repeat, unnecessary harm (and millions of dollars in settlements) when the City is aware
        of the officers' bad behavior. (Proposed Decree S 485) COPA also should investigate
        when a criminal court finds there has been misconduct.

     2.   Investigative Agencies Should Be Required to Preserye Evidence Promptty Upon
          Receiving Civilian Complaints. ({ a60) The ageneies must reach out to third parties
          within hours, or at least within a couple days, of receiving a complaint to try to preserve
          evidence like videos that businesses and others routinely delete.

     3"   Disabilities Should Not Be an Afterthought" Approximately I in 4 Chicagoans have
          a disahility, so disabilities need to be considered in every way police interaet with the
          public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 32 of 92 PageID #:4304
Case: 1:1-7-cv-06260 Document #: 299 *SEALED* Filed: 10lL2lL8 Page 2 of 2 PagelD #:3064



           bulletin about disabilities in officers' mailboxes won't adequately prepare them to
           respectfully and safely interact with the public. (T 6ll This is insufficient to address the
           disproportionate use of excessive force against people with disabilities. Also, CPD
           should be required to safeguard personal health intbrmation they collect about people.
           (91   120)

      4.   CPD Should Not Decide for Itself Whether It Is Discriminating. (1180) While CPD
           should leam how to identify its own discrimination, fbr the public to be able to trust
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5.   CPD Should Have a Process to Share Findings Related to Oflicer Credibitity. (J[
           445) In 2017, the Department of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility to
           prosecutors so the information may in turn be provided to criminal defendants" This
           process is required under the constitution. Why doesn't CPD automaticerlly provide this
           information? AII too often victims of excessive force by CPD officers are criminally
           chzrged and forced to defend themselves in court. They, and defense attorneys, should
           not have to know to maks special requests to try to get this important information.
           I also want to express my frustration that there are many other reforms that arc needed to
  create accountability for officers' misconduct, but which &re not addressed in the proposed consent
  decree because the decree does not alter the police unions'contracts. (S 7l l) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

           Finally, I thank the Court fbr providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a tlnish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice system^


  Respectfully,


  LAyonnu           (. SqiGrall                                           October.   lo    ,2Al&
  Printed.full name

REDACTED
     Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 33 of 92 PageID #:4305
,   Case: 1:17-cv-06260 Document #: 300 *SEALEDU Filed: 10lt2lL8 Page t at 2 PagelD #:3066


                                                                                         FTE*ffiH}
      Clerk of Court
      United States District Court                                                             0[T   12lllgt"k
      Everett McKinley Dirksen Federal Building
                                                                                                      S" BtdlrTsh,
      219 South Dearbom Street, 20th Floor                                              -" rg0h4/1$
      Chicago, IL 60604
                                                                                        CLIRK, U.S. r$TRtei      cblxr
      Re: Srare of lllinais v. Cfly of Chicago, Case No. l7-cv-6260




      To the Honorable Robert M. Dow Jr.:

               Iwrite to support a consent decree to reform the pattern of excmsive force by the
      Chicago Pollce Department (CPD), which has had a profound impact on too many Black and
      Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
      overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
      respect the constitutional and civil rights of a/l people in Chicago. Over the past few decades, our
      leaders have not been able or willing to follow-through on promises to stop unlawful patterns and
      practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
      of excessive force do not continue for decades more.
               I also believe that the propose.d consent decree does not go far enough. Some steps I expect
      the City to take outside of this consent decree process, such as finally passing an ordinance on
      civilian oversight developed with GAPA. Other steps, Iike the reforms advocated by the plaintiffs
      in the Conrmunities United, et al. v. City of Chicago and Carupbell v. City of Chicago lawsuits (the
      Coalition) regarding the need to expand diversion efforts, support survivors of police violence,
      limit use of force in schools, and improve crisis intervention, can and shsuld be addressed by the
      Parties in this consent dccree before it is finalized.

               I want to draw the Court's attention to a few discrete gaps before the consent        decree is
      approved:

          l.   The City Should Investigate All Incidents That Lead to Lawsuits, Taxpayers have
               to pay for settlements of lawsuits regarding officer misconduct based on the City Law
               Department's work, while COPA*a separate City agency which o.versees police
               officers*is not required to investigate the facts alleged in those lawsuits. COPA should
               be fequired to dedicate resources to investigate these incidents in order to prevent
               repeat, unnecessary harm (and millions of dollars in settlements) when the City is aware
               of the officers' bad behavior. (Proposed Decree 11485) COPA also should investigate
               when a criminal court finds there has beer misconduct.

         7.    Investigative Agencies $hould Be Required to Preserve Evidence Promptly Upon
               Receiviug Civilian Complaints. tq 460) The agencies must reach out to third parties
               within hours, or at least within a couple days, of receiving a complaint to try to pre$erve
               evidence like videos that businesses and others routinely delete.

         5.    Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
               a disability. so disabilities need to be considered in every way police interacr wirh the
               public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 34 of 92 PageID #:4306
Case: 1:17-cv-06260 Document #: 300 *SEALED* Filed: LA|IZ|LS Page 2 ot 2 PagelD #3A67                        ,




           bulletin about disabilities in officers' mailboxes won't adequately prepare them to
           respectfully and safely interact with the public. (it69) This is insufficient to address the
           disproportionate use of excessive force against people with disabilities. Also, CPD
           should be required to safeguard personal health information they collect about people.
           (s 120)

      4.   CPD Should Not Deeide for ltself Whether It Is Discriminating. ({ 80) While CPD
           should Iearn how to identify its own discrimination, for the public to be able to trust
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5. CPD Should Have a Process to Share Findings           Related to 0fficer Credibility. (g
           445) In 2017, the Department of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility to
           prosecutors so the information may in turn be provided to criminal defendants. This
           process is required under the constitution. Why doesn't CPD automatically provide this
           information? All too often victims of excessive force by CPD officers are criminally
           charged and forced to defend themselves in court. They, and defense attorneys, should
           not have to know to make special requests to try to get this important information.

           I also want to express my frustration that there are many other reforms that are needed to
  create accountability for officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' contracts. (9t71l) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

          Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  conimunity about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enlorcement and the justice system.


  Respectful



                                                                          october./ D , zors


REDACTED
   Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 35 of 92 PageID #:4307
- Case: 1-:17-cv-06260 Document #: 301 *SEALED* Filed: 101L2118 Page L ot 2 PagelD #:3069                               *nl
                                                                                       FHK*ffiffi
   Clerk of Court
   United States District Court
                                                                                             ocT 12       20t0   Lh
   Everett McKinley Dirksen Federal Building                                            TI{0fi{A$ G       ffiRLrTGf\t
   219 South Dearborn Street,20th Floor                                               CLERK. U.$. OI$TRITT C$iJRT
   Chicago, IL 60604
   Re: Stare af lllinois v. City of Chicago, Case No. l7-cv-6260




   To the Honorable Robert M. Dow Jr.:

            I write to support a consent     decree to reform the pattern of excessive force by the
   Chicago   Police Department     (CPD),   which has had a profound impact on too many Black and
   Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
   overdue reforms to ensure the City and CPD recruits, hires, train$, and supervises officers to
   respect the constitutional and civil rights of a// people in Chicago. Over the past few decades, our
   leaders have not been able or willing ts follow-through on promise$ to stop unlawful patterns and
   practices of misconduct by CPD. Ongoing oversight from this Court is necessaryto ensure patterns
   of excessive force do not continue for decades more.
           I also believe that the proposed consent decrae does not go far enough. Some steps I expect
   the City to take outside of this consent decree process, such as finally passing an ordinance on
   civilian oversight developed with GAPA. Other steps,like the reforms advocated by the plaintiffs
   in the Communities United, et al. v. City of Chicago and Camphell v. City aJ' Chicago lawsuits (the
   Coalition) regarding the need to expand diversion efforts, support survivoru of police violence,
   limit use of force in schools, and improve crjsis intervention, can and should be addressed by the
   Parties in this consent decree before it is finalized.

            I want to draw the Court's attention to a few discrete gaps before the consent       decree is
   approved:

       l.   The Ctty Should Investigate All Incidents That Lead to Lawsuits. Taxpayers have
            to pay for settlements of lawsuits regarding officer misconduct based on the City Law
            Department's work, while COPA-a separate City agency which oversees police
            officers*is not required to investigate the f-acts alleged in those lawsuits. COPA should
            be required to dedicate resourees to investigate these incidents in order to prevent
            repeat, unnecessary harm (and millions of dollars in settlements) when the City is aware
            of the officers' bad behavior. (Proposed Decree !t485) COPA also should investigate
            when a criminal court finds there has beefl misconduct.

      2.    Investigative Agencies Should Be Requlred to Preserve Evidence Promptly Upon
            Receiving Civilian Complaints. $ 460) The agencies must reach out to third parties
            within hours, or at least within a couple days, of receiving a complaint to try to preserve
            evidence like videos that businesses and others routinely delete.

      J.    Disabilities Should Not Be an Afterthoughl Approximately I in 4 Chicagoans have
            a disability, so disabilities need to be considered in every way police interact with the
            public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 36 of 92 PageID #:4308
Case: 1:17-cv-06260 Document #: 301 *SEALED* Filed lAhZlLB Page 2 of 2 PagelD #:3070 -



           bulletin about disabilities in officers' mailboxes won't adequately prepare them to
           respectfully and safely interact with the public. ($ 69) This is insufficient to address the
           disproportionate use of excessive force against people with disabilities. Also, CPD
           should be required to safeguard personal health information they collect about people.
           ({   120)

      4.   CPD Should Not Decide for ltself Whether It Is Discriminating. (S 80) While CPD
           should learn how to identify its own discrimination, for the public to be able to trust
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5.   CPD Should Have a Process to Share Findings Relate to Oflicer Credibility. (S
           445) In 2O17, the Department of Justice report noted with surprise that Chicago does
           not have a system in place tbr CPD to provide tindings related to oflcer credibility to
           prosecutors so the information may in turn be provided to criminal defendants. This
           process is required under the constitution. Why doesn't CPD automatically provide this
           information? AII too often victims of excessive force by CPD officers are criminally
           charged and forced to defend themselves in coufi. They, and defense attorneys, should
           not have to know to make special requests to try to get this important information.
           I also want to express my frustration that there are many other reforms that are needed to
  create accountability for officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' contracts. $ 7l l) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

           Finally, I thank the Court fbr providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  Iaw enforcement and the justice $ystem.


  Respectfully,


                 -L
      4t   q a/<,1                                                        October /    O   ,2018
                                 REDACTED
  Printed full name
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 37 of 92 PageID #:4309
Case: 1-:17-cv-06260 Document #: 302 *SEALED* Filed: llltzll\ Page L of 2 PagelD #3A72


                                                                                            U.'
  Clerk of Court
  United States District Court
                                                                                    s'tf,ED
  Everett McKinley Dirksen Federal Building
  219 South Dearborn Street,2CIh Floor
                                                                                     OCI   I Z zrl&
  Chicago, IL 60604
  Re: State of lllinois v. City td Chicago, Case No. I7-cv-6260
                                                                          ..E#?ffffi##3,*,

  To the Honorable Robert M. Dow Jr.:

           I write to support a consent decree to reform        the pattern of excessive force by the
  Chicago Police Department (CPD), which has had a profound impact or too many Black and
  Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of a// people in Chicago. Over the past few decades, our
  leaders have not been able or willing to follow-through on promises to stop unlawful patterns and
  practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
  of excessive force do not continue for decades more,
           I also believe that the proposed consent decree does not go far enough. Some steps I expect
  the City to tarke outside of this consent decree procsss, such as finally passing an ordinance on
  civilian oversight developed with GAPA. Other steps, Iike the refonns advocated by the plaintiffs
  in the Communities United, et al. v, Ciw of Chicago and Campbell v. City of Chicago lawsuits (the
  Coalition) regarding the need to expand diversion eff'orts, support survivors of police violence,
  limit use of force in schools, and improve crisis intervention, can and should be addressed by the
  Parties in this consent decree before it is finalized.

           I want to draw the Court's attention to a few discrete gaps before the consent decree         is
  approved:

      l.   The City Should Invmtigate All Incidents That Lead to Lawsuits. Taxpayers have
           to pay for settlement$ of lawsuits regarding officer misconduct based on the City Law
           Department's work, while COPA-a separate City agency which oversees police
           officers-is not required to investigate the facts alleged in those lawsuits. COPA should
           be required to dedicate resources to investigate these incidents in order to prevent
           repeat, unnecessary harm (and millions of dollars in settlements) when the City is aware
           of the officers' bad behavior. (Proposed Decree g 485) COPA also should investigate
           when a criminal coufi finds there has been misconduct.

     2.    Investigative Ageneies Should Be Required to Preserve Bvidence Promptly Upon
           Receiving Civilian Complaints. (IJ460) The agencies must reach out to third parties
           within hours, or at least within a couple days, of receiving a complaint to try to preserve
           evidence like videos that businesses and others routinely delete.

     3.    Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
           a disability, so disabilities need to be considered in every way police interact with the
           public and they certainly must be considered when nfficers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 38 of 92 PageID #:4310
Case: 1:17-cv-06260 Document #: 302 *SEALED* Filed: 1A112118 Page 2 of 2 PagelD #:3073



           bulletin about disabilities in officers' mailboxes won't adequately prepare them to
           respectfully and safely interact with the public. (S 69) This is insutllcient to address the
           disproportionate use of excessive force against people with disabilities. Also, CPD
           should be required to safeguard personal health information they collect about people.
           flt 120)

      4.   CPD Should Not Dccide for Itself lVhether It Is Discriminating. (S 80) While CPD
           should leam how to identify its own discrimination, for the public to be able to trust
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5. CPD Should Have a Process to Share Findings           Related to Oflicer Credibility. (lt
           445) In 2017, the Department of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility to
           prosecutors so the information may in turn be provided to criminal defendants. This
           process is required under the constitution. Why doesn't CPD automatically provide this
           inf<rrmation? All too often victims of excessive force by CPD officers are criminally
           charged and tbrced to defend themselves in court. They, and defense attorneys, should
           not have to know to make special requests to try to get this important information.
           I also want to express my frustration that there are many other reforms that are needed to
  create accountability for officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' contracts. $ 7l l) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

           Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Departmenu the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice system.


  Respectfully,



                                                                          october   Jg-,2ors
  PrintedJfull name


                        REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 39 of 92 PageID #:4311
Case: l-:17-cv-06260 Document#: 303 *SEALED* Filed: 101L2118 Page Lot2 PagelD #:3075                           rtrtf

                                                                                      ffiflH"*ffiffi
  Clerk of Court
  United States District Court                                                              ocT 12 2gt8 r*
  Everett McKinley Dirksen Federal Building
  219 South Dearborn Street, 20'h Floor                                                T[.{0fi/XA$ G. BRUT0N
                                                                                     CL[{TK, U.$. DISTRICT COURT
  Chicago, tL 60604
  Re: Srare of lllinois v. City of Chk:ago, Case No" l7-cv-6260




  To the Honorable Robert M. Dow Jr.:
           I write to support  a consent deeree to reform the pattenn of excessiye force by the
  Chicago Police Department (CPD), which has had a profound impact on too many Black and
  tatinx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of alJ people in Chicago. Over the past few decades, our
  leaders have not been able or willing to fbllow-through on promises to stop unlawf'ul patterns and
  practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure pattems
  of excessive force do not continue for decades more.
           I also believe that the proposed consent decree does not go far enough. Some steps I expect
  the City to take outside of this consent decree proces$, such as finally passing an ordinance on
  civilian oversight developed with GAPA. Other steps, like the reforms advocated by the plaintiffs
  in the Communities United, et al. v. City c$ Chicagn and Campbell v. City rd Chicago lawsuits (the
  Coalition) regarding the need to expand diversion effofis, support suryivors of police violence,
  Iimit use of force in scttools, and improve crisis intervention, can and should bs addressed by the
  Parties in this consent decree before it is finalized.

           I want to draw the Court's attention to    a f'ew discrete gaps before the consent decree is
  approved:

      l.   The City Should Investigate AII Incidents That Lead to Lawsuits. Taxpayers have
           to pay for settlements of lawsuits regarding officer misconduct based on rhe City Law
           Department's work, while COPA-a separate City agency which oversees police
           officers-is not required to investigate the facts alleged in those lawsuits. COPA should
           be required to dedicate resources to investigate these incidents in order to prevent
           repeat, unneces"sary harm (and millions of dollars in settlements) when the City is aware
           of the officers' bad behavior. (Proposed Decree 11 4S5) COPA also should investigate
           when a criminal court finds there has been misconduct-

     7.    Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
           Receiving Civilian Complaints. (S 460) The agencies mu$t reach out to third pamies
           within hours, or at least within a couple days, of receiving a complaint to try to preserve
           evidence like videos that businesses and others routinely delete.

      1    Disabilities Should Not Be an AfterJhought. Approximatety I in 4 Chicagoans have
           a disability" so disabilities need to be considered in every way police interact with the
           public and they certainly must be considered when officefii use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 40 of 92 PageID #:4312
Case: 1:17-cv-06260 Document #: 303 *SEALED* Filed: LAnzlLS Page 2 af 2 PagelD #:3076



           bulletin about disabilities in officers' mailboxes won't adequately prepare them to
           respectfully and safely interact with the public. ({ 69) This is insufficient to address the
           disproportionate use of excessive force against people with disabilities. Also, CPD
           should be required to safeguard pemonal health information they collect about people.
           ({   r20)

      4.   CPD Should Not Decide for ltself \{hether It Is Discriminating. (S 80} While CPD
           should learn how to identify its own discrimination, for the public to be able to trust
           the findings, an independent rnonitor rnust decide what standards will be used to assess
           discriniination. The proposed decree allows the CPD to select its own statistical
           methods.

      5. CPD Shoutd Have a Process to Share Findings           Related to Offieer Credibility. (g
           445) In 2017, the Department of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility to
           prosecutors so the infbrmation may in turn be provided to criminal defendants. This
           process is required under the constitution. Why doesn't CPD automatically provide this
           information? All too often victims of excessive force by CPD officers are criminally
           charged and forced to defend themselves in court. They, and defense attorneys, should
           not have to know to make special requests to try to get this important information.

           I also want to express m! frustration that there are many other reforms that are needed to
  create accountability for officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' contracts. (S 7l l) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreement$.

          Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree: the many CPD members who contributed to the decree and are working
  hard to improve the Departmenq the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice systern.


  Respectfully,



                                                                          October   /I u
                                                                                       t'* t
                                                                                             ,2018




    REDACTED
     Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 41 of 92 PageID #:4313
,   Case: 1:17-cv-06260 Document #: 304 *SEALED* Filed: 10l12lLB Page 1 ot 2 PagelD #:3078


                                                                                         FEfuffiM
      Clerk of Court
      United States District Court                                                                0{:T 1Z2010t*+
      Everett McKinley Dirksen Federal Building
                                                                                           t                                 il.l
                                                                                                                           r a.
      219 South Dearborn Street,20th Ploor
      Chicago, IL 60 04
                                                                                       #Lr     qrn,   tJ.s $iliNhdiil"i ,;{lirrrl'i
      Re: Stare t$ Illinois v. City of Chicago, Case No. l7-cv-6260




      To the Honorable Robert M. Dow Jr.:

              I write to support a consent decree to reform the pattern        of excessive force by the
      Chicago Police Department (CPD), which has had a profound impact on too many Black and
      Latinx Chicagoans and people with disabrlities. The proposed consenr decree inciudes long
      overdue reforms to ensure the City and CPD recruits, hires, trains, amd supervises officers to
      respeot the constitutional and civil rights of all people in Chicago. Over the past few decades, our
      leaders have not been able or willing to follow-through on promises to stop unlawful pattems and
      practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
      of excessive force do not co[tinue for decades more.
              I also believe that the proposed con$ent decree does not go far enough. Some steps I expect
      the City to take outside of this consent*decree process, such as finally passing an ordinance on
      civilian oversight developed with GA' ;. ..)ther steps, like the reforms advocated by the plaintiffs
      inthe Communities United, et al. v. C y of d\icagc, and Campbell v. City of Chicugo lawsuits (the
      Coalition) regarding the need to exf rnd diversion efforts, support survivors of police violence,
      limit use of force in schools, and im rrove crisis intervention, can and should be addressed by the
      Parties in this consent decree before it is finalized.

              I want to draw the Court's attention to a few     discrete gaps before the consent decree is
      approved:

         l.   The City Should Investigate AII Incidents That tcad to Lawsuits. Taxpayers have
              to pay for settlemenls of lawsuits regarding officer misconduct based on the City Law
              Department's work, while COPA*a separate City agency which oversees police
              officers-is not required to investigate the facts alleged in those lawsuits. COPA should
              be required to dedicate resourcss to investigate these incidsnts in order to prevent
              repeat! unnecessary harm (and millions of dollars in settlements) when the City is aware
              of the officers' bad behavior. (Proposed Decree S 485) COPA also should investigate
              when a criminal court finds there has been rnisconduct.

         2.   Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
              Receiving Civilian Complaints. (-{ 460) The agencies must reach our to third parties
              within hours, or at least within a couple days, of receiving a complaint to try to preserve
              evidence like videos that businesses and orhers routinely delete.

         J.   Disabilities Should Not Be an Afterthought. Approximately 1 in 4 Chicagoans have
              a disability, so disabilities need to be considered in every way police interact with the
              public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 42 of 92 PageID #:4314
Case: 1:17-cv-06260 Document #: 304 *SEALED* Filed: 10l12lLB Page 2 af 2 PagelD #:3079 ,



           bulletin about disabilities in officers' mailboxes won't adequately prepare them to
           respectfully and safely interact with the public. (t[ 69) This is insufficient to address the
           disproportionate use of excessive force against people with disabilities. Also, CPD
           should be required to safeguard personal health information they collect about people.
           ffi   120)

      4.   CPD Should Not Decide for Itself Whether It Is Discriminating. (11 80) While CPD
           should learn how to identify its own discrimination, for the public to be able to trust
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination. The proposed decree allows the CPD to select its own statistical
           methods.

      5.   CPD Should Have a Process to Share Findings Related to Officer Credibility. (S
           445) In 2017, the Department of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility to
           prosecutors so the information may in turn be provided to criminal defendants. This
           process is required under the constitution. Why doesn't CPD automatically provide this
           information? AII too often victims of excessive force by CPD officers are criminally
           charged and forced to defend themselves in court. They, and det'ense attomeys, should
           not have to know to make special requests to try to get this important information.

           I also want to express my frustration that there are many other reforms that are needed to
  create accountability for officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter ths police unions' contracts. (S 7l t1 I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

          Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice system.


  Respectfully,
                         $^rrrffira
                        f,q   w Rnup                                       october     /'   ,zotg
  Printed futt    nttme
                              REDACTED
     Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 43 of 92 PageID #:4315
'   Case: 1-:17-cv-06260 Document #: 305 *SEALED* Filed: LOll2lLB Page 1, at 2 PagelD #:3081

                                                                                           FIE-ffiffi
      Clerk of Court
      United States District Court                                                               OcT 12      ?010   rrt
      Everett McKinley Dirksen Federal Building
                                                                                            THOMA$ S. BRUTON
      219 South Dearborn Street,20th Floor                                                CLERK, U.S, Oi$TRICT C*URT
      Chicago, IL 60604
      Re: Srate of lllinois v. City of Chicago, Case No. l7-cv-6260




      To the Honorable Robert M. Dow Jr.:

               I writeto support a consent decree to reform the pattern of excessive force by the
      Chicago Police Department (CPD), which has had a profound impact on too many Black and
      Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
      overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
      respect the constitutional and civil rights of all peopte in Chicago. Over the past few decades, our
      leaders have not been able or willing to follow-through on promises to stop unlawful patterns and
      practices nf misconductby CPD. Ongoing oversight from this Court is necessary to ensure pattems
      of excessive force do nof continue for decades more.
              I also believe that the proposed consent decree does not go far enough. Some steps I expect
      the City to take outside of this con$ent decree process, such as finally passing an ordinance on
      civilian oversight developed with GAPA. Other $teps, like the rcforms advocated by the plaintiffs
      in the Comrnunities Uniled, et at. v" City of Chicago and Campbell v. City <tf Chicago lcwsuits (the
      Coalition) regarding the need to expand diversion efforts, support survivors of police violence,
      limit use of force in schools, and improve crisis interveotion, can and should be addressed by the
      Parties in this consent decree before it is finalieed.

               I   want to draw the Court's attention to a few discrete gaps before the consenr decree is
      approved:

          l.   The City Should Investigate All Incidents That Lead to Lawsuits. Taxpayers have
               to pay for settle ments of lawsuits regarding officer misconduct based on the City Law
               Department's work, while COPA-a separate City agency which oversees police
               ofticers-is not required to investigate the facts alleged in those lawsuits. COPA should
               be required to dedicate resources to investigate ihese incidents in order to prevent
               repeat, un[ecessary harm (and millions of dollars in settlements) when the City is aware
               of the officers' bad behavior. (Proposed Decree S 485) COPA also should investigate
               when a crirninal court finds there has been misconduct-

         2.    Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
               Receiving Civilian Complaints. ffi 460) The agencies must reach out to third parries
               within hours, or at least within a couple days, of receiving a complaint to try to preserve
               evidence like videos that businesses and others routinely delete.

         1
         J.    Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
               a disability, so disabilities need to be considered in every way police interact with the
               public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 44 of 92 PageID #:4316
Case: 1:17-cv-06260 Document#: 305*SEALED* Filed: 10112118 Page 2ot2 PagelD #3A82



            bulletin about disabilities in officers' mailboxes won't adequately prepare them to
            respectfully and safely interact with the public. (1169) This is insufficient to address the
            disproportionate use of excessive force against people with disabilities. Also, CPD
            should be required to safeguard personal health information they collect about people.
            $   120)

      4.    CPD Should Not Decide for Itself Whether It Is Discriminating. (1t 80) While CPD
            should learn how to identify its own discrimination, tbr the public to be able to trust
            the findings, an independent monitor must decide what standards will be used to assess
            discrimination. The proposed decree allows the CPD to select its own statistical
            methods.

      5.    CPt) Should Have a Process to Share Findings Related to Officer Credibility. (S
            445) In 2A17, the Department of Justice report noted with surprise that Chicago does
            not have a system in place for CPD to provide findings related to officer credibility to
            prosecutors so the information may in turn be provided to criminal defendants. This
            process is required under the constitution. Why doesn't CPD automatically provide this
            information? All too often victims of excessive fbrce by CPD officers are criminally
            charged and forced to det'end themselves in court. They, and defense attorneys, should
            not have to know to make special requests to try to get this important information.

           I also want to express my f-rustration that there are many other retbrms that are needed to
  create accountability for officers' misconduct, but which are not addressed in the proposed consent
  decree because the decree does not alter the police unions' contracts. (!t 7l l) I expect the City to
  prioritize removing these contractual barriers to reform when it negotiates collective bargaining
  agreements.

          Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  iaw enforcement and the justice systenl.




                                                                           october   /'     ,za:tr.
  Printed   fiil|   name

                           REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 45 of 92 PageID #:4317
Case: l-:l-7-cv-06260 Document #: 333 *SEALED* Filed: LAn2l18 Page 1 ot 2 PagelD #:31-68                         rd
                                                                                                 \
                                                                                             l),{l
                                                                                          ;2

  Clerk of Courr
                                                                                     f'II.ED
  t,rnited States f)istrict Court
  Everett McKinley Dirksen Federal Building                                            0cI l *       ?$1$
  219 Sauth Dearborn Street,20'h Floor
                                                                                   THSMASS BNUTOH
  Chicago, lL 60604                                                           CLTRK. U   S    D|$TNICT COI.}RT
  Re: Srate r$'Illinois v. City of Chkxtgo, Case No. t7-cv-6260




  To the Honorable R"obert M. Dow Jr.:

          I write to support a consent dccree to reform the pattern of exce"ssive force by the
  Chicago Police Department (CPD), which has had a profbund irnpact on too many Black and
  Latinx Chicagoans and people with disabilities. The proposecl coflsent decree includes long
  overdue ret'orms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of all people in Chicago. Over the past few decades, our
  leadsrs have not hecn able or willing to tbllow-through on promises to stop unlawful patterns and
  practices of misconduct by CPD. Ongoing oversight fronr this Court is necessary to ensure patterns
  of excessive force do not continue tbr decades more.
          I aiso believe that the proposed consent decree does not go far enough. Some steps I expcct
  the City to take outside of this consent decree process, such as finally passing an ordinance on
  civilian oversight developed with CAPA. Other steps,like the reforms advoeated by the plaintiffs
  in the Cornrnunities United, et al, v. Cit\t {d Chk:ago and Carnphell v. City ofChicagr"r lawsuits (the
  Coalition) regarding the need to expand diversion efforts, support survivors of policr violence,
  limit use of force in schools, and improve crisis intervention, can aild should be addressed by the
  Parties in this corsent decree before it is finalized.

         I rvant to draw the Court's attention to a t-ew discrete gaps belore the consent decree is
  approved:

      L   The City Should Investigate All Incidents That Lead to Lawsuits. Taxpayers have
          tCI pay for settlements of lawsuits regarding officer misconduct based on the City Law
          Depanment's work, while COPA*a separate City agency which oversees police
          officers-is not required to investigate the fects alleged in thr:se lawsuits. COPA shoulcl
          be required to dedicate resources to investigate these incidents in order to prevent
          repeat, unnecessary harm {and millions of dollars in scttlements) when the City is aware
          of the officers' bad behavior. (Proposed Decrse 11 485) COPA also should investigate
          when a criminal cCIurt finds there has been miscanduct.

     z.   Investigative Agencies Should Be Required to Preserve Svidence Prornptly Upon
          Receiving Civilian Complaints. (S 460) The agencies must reach our to rhird parties
          within hours, or at lcast within a couple days, of rsceiving a complaint to try to preserve
          evidence like videos that businesses and others routinely delete.

     J.   Ilisahilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
          a disability, so disabilities need to be considered in eyery way police interact with the
          public and they certainly must be considered when officer$ use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 46 of 92 PageID #:4318
Case: 1:17-cv-06260 Document #: 333 *SEALED* Filed: L1ll2lt\ Page 2 al2 PagelD #:3169



            bulletin about ilisabilities in officers' mailboxes won't adequately prepare them to
            respectfully and safely interact with the public. ({t 69) This is insufficient to address the
            disproportionate usc of excessive ftrrce against people with disabilities. AIso, CPD
            should be required tu safeguard personal health information they collect i{bout people.
            (1t   r20)

      4.    CPD Should Not Decide for Itsslf l{hether It Is Discriminating. (11 80) While CPD
            should learn how to identify its own discrimination, for the public to be able to Lru$t
            the findings. an independent monitor must decide what standards will be used to essess
            discrimination. The proposed decree allnws fhe CPD tr: select its own statistical
            methods.

      5. CPD Should Have a Process to Share Findings             Related to Offirer Cre.dibllity. (g
            445) In 2017. the Department of Justice report noted with surprise that Chicago does
            not have a system in place fbr CPD to provide findings related to officer credibility to
            prosecutors so the inf,ormation may in turn be provided to criminal defendants. This
            process is required under the constitution. Why doesn't CPD automatically provide this
            infbrmation? All tor: ofien victims of excessive force by CPD officers are criminally
            charged and forced to defend themselves in court. They, and defense attorneys, should
            nnt have tn know to make speciarl requests to try to get this important infbnnation.

            I also want to expres$ my frustrationthat there are many other reforms that are needed to
  create accounlability for officers' misconduct, but which are not addressed in the proposed consent
  decrce because the decree does not alter the police unions' contracts. ({ 7I l) I expect the City to
  prioritize removing these contractual barriers to reform when it rtegotiates collective trargaining
  agreements.

           Finally, I thank the Court for providing this opportunity for comments and f'clr carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Departrnent; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to rnonitoring and enforcing it; and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  $tar-ting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
  law enforcement and the justice system.


  Respectrurrr.&Lrbffi
                                      g e,YlffL
                           J    fen-wP                                      october   lQ*,     2ol8
  Printed   fiil|   name
                            REDACTED
        Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 47 of 92 PageID #:4319
,   ,      Case: 1:17-cv-06260 Document #: 388 Filed: LAnUi€ Page 1- of 2 PagelD #:3335                                            el
                                                                                             FIx'-,Hro
         Clerk of Court
         united states District   court                                                            CIcI   1[    20,'0     tA
         Evr:rctt McKinley Dirksen Federal Building                                           THOMAS G.         r3r"tut   tiJilI
         219 South Dearborn srret, 20ft     Floor                                           CLERK, U.S. DI$IRICT          bIUnf
         Chicago, fL 60ff!t
         Re: Srare r.$ Illiwis v. City af Chicaga, Case No. l7'cv-6?60




         To the Hanmable Robert M. Dow Jr":

                 I write to support a consent decree to reform thr pattern of cxcrssive force by the
         Chicago Police Department (CPD), which has had a profound impact on ttro meny Black and
         Latinx Chicagoans and people with disabilities. The proposed csnsent decree includes long
         overdue r*forms to ensure the City and CPD roeruits, hires, fiains, andl supervises olilcers to
         respect the constitutional and civil rights of all people in Chicago. Over the pant fely decade.{, our
         leaders have not heen able or willing to fbllow*hrough on prornise$ tCI st$p unlawf"ul panerns and
         practices ol'misconduct hy CPD. Ongoing oversight trom this Court is recessary to en$ure pausrnt
         of excessive force dc not continue for decades more.

                 I also believe that the proposed con$ent decree docs not go tar enough. Some steps I expect
         rhe City to take outside of this consent derree proce$$, such as finally passing an ordinance r:n
         civilian eiversight developcd with OAPA. Other steps, Iike thc rsforrns advocated by the plaintifti
         in the Comwwitiss United, et al. v" City af Chicagrs andCcmpbell v. City r$'Chimga lawsuirs (the
         Coalition) reganiing the need to expand divertion efforts, $uppsrt survivors of police yiolence,
         limit use of ftrrce in schouls. md improve crisis interventiun, ran and shr:uld be addrcssed by rhe
         Pfiies in this consent decree befure it is finalized.
                 I   want ro draw the Court's attention to a few discrete gaps before the consent decree is
         approved:

            1.   The City $h$uld Investigate AII Incidsn$ Thst l"exd to Lswsuitr. Taxpayers have
                 tCI pay for settlements of lawsuirs regarding officer misconduct based on the City Law
                 Department's work, while COPA-a sepamte City agency which oyefiiee$ police
                 offi*enr*is not required to investigate the facts alleged in thnse lawsuits. COPA should
                 be requiqet! to dedieate resources to investigate these inciden* in order to prevent
                 repeat. urnece$sary harm (andmillions af dollars in settlement$) whsil the City is aware
                 of the officers' bad behavior. (Proposed Decree Y 4S5i COPA aiso should investigare
                 when a criminal cCIurt finds there has treen rni*conduct.

            ?.   Investigative Agencies Should Be Requir*d to Freserve Evidence Prcmpily Upon
                 Reteiving Civilian Complainls. (lt460) The agencie.s must reach out to third perties
                 within h*trr$, $r at le&st within a eouple days, of receiving a complaint to try to prsserve
                 evidence like videos that husinesses and others routinely deletc.

            3,   Disabilities Should Not Be an Afterthought. Appraximately I in 4 Chicagoans have
                 a disability, so disabilities need to be considered in every w&y police iuteract with rhe
                 public and they certainly mu$t be corsidered when officers use ftrrce. Puting a training
Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 48 of 92 PageID #:4320
   Case: 1:17-cv-06260 Document #: 388 Filed: 10112118 Page 2 of 2 PagelD #:3336



          bulletin about disabilities in officers' mailboxes won't adeqmtely prepare them to
          respectfully and safcly interact with the public. tY 69) Thix is insufticient to address the
          dispr*portionate use of excessive force against people with Sisabilities. Also, CPD
          shnuld be required to satbguard personal health infarmation rhey collect about people.
          (lt r20)

     4.   CPD $hould Not Decide for ltself lVhether It Is Discriminating- (S 80) lYhile CPD
          should learn how to identify its own discrirnination, fcr the public to be *ble to tm$t
          the findings. an independent monitar must deeide what standard$ will be used to assess
          eliscrimination. The proposed decree allows the CPD to celect its own statistical
          mrthCIds.

     5.   CPD Should Have a Process to Share Findings Relafed to Offircr Credibility. (11
          445) In 2fiL7, the Department of Justice report noted with surpri*e that Chicago does
          not have a $ysrcrn in place tbr CPD to provide findings related to of{icer credibility to
          prosecutor$ so the information may in turn be provided to criminal defendants" This
          proce$$ is required under the constitution. S/hy doesn't CPD automatically provide this
          infarmation? AII too rften victims of *xcessive force by CPD officers are criminally
          charged and lorced to defend themselves in coufi. They, and defense aftorneys, should
          not have ta know to rnake special reque$t$ to try to gst rhi:r important inftnmation.

          I also wanl to expre$$ my fuustration fhet there are mliny *ther refonns that are needed to
 create ascountability for *flicers' miscnnduct, hut whic,h are not addressed in the propused consent
 decree because the decree does not alter ths pdice uninns' c$ntracts. ('$ 7l I ) I expect the City tn
 prioritize rernoving these contractual barriers to refbrm when it negntiates collective bargaining
 agreemenls.

         Finally, I thank the Cuurt for pruviding this oppo*unity fcr commcnts and for carefully
 considering this d*cree; the many CPD mernbers who contributed to the decree and are working
 hard to improve the Departmen(; {.he Coalition of crganizational plaintiffs who has educated the
 cammunity about the decree and has committed to rnnnitoring and enfnrcing iq and the Attorney
 Ceneral for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
 stafiing point, rather than a finish line, for repairing institutions that caused decades of mistrust of
 law enfbreement afid the jusrice $ystem.


 Respectfully,


  S*rhif -&,r* f*,trPr{                    .-                            October_,20l8
 Printed full num*
Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 49 of 92 PageID #:4321
   Case: 1:17-cv-06260 Document #: 389 Filed: 1An2l18 Page 1, of 2 PagelD #:3337

                                                                                            FILHr}
   Clerk of Court                                                                               #tT      Xi,tilfit*'
   tinited States District Coun
   Everett McKinley Dirksen Federal Building                                               THOMA$TJ *fiUTSru
   219 South Dearborn Srreet, 20'L Floor                                                ELERK U.S. NiT,TftIilT COURT
   Chicago.IL 60604
   Re: Srate of lllinais v. City of Chicago, Case No. I7-cv-6260




   To the Honorable Rotrert M. Dow Jr.:
           I write to support a consent decree to reform the pattern sf excessive force by the
  Chicago Police Department (CPD), which has had a profound impact cln roo many Black and
  Latinx Ciricaguarts and petpie with disabilitics. ?he proposed consent decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of a/l people in Chicago. Over rhe past few decades, r:ur
  leaders have not been able or willing to tbllow-through on promises tci stop unlawful patterns and
  practices of misconduct by CPD. Ongoing oversight from this Coufi is recessary to ensure patterns
  of excessive fcrrce do not continue for decades more.

          I also believe tliat the proposed con$ent decree does not go far enough" Some steps I expect
  the City to take outside of this consent decree proces$, such as finally passing an ordinance on
  civilian oversigtrt developed with CAPA. Other steps. like the reforms advocated by the plaintiffs
  in the Cammunities Unite d, et ol. v. Citv af Chir*go and Campbell v. Cit1, of Chicago lawsuits lthe
  Coalitionl regarding the need to expand diversion el' rrs, suppofi surviveirs of police violence,
  limit use of force in schools. and improve crisis intervention, can and shoultt be acklressed by the
  Parties in this consent decree before it is finalized.

           I   want to draw the Courl's attention to a few discrete gaps before the consent decree is
  approved:

      l.   The City Should Investigate All Incidents That Lead to Lawsuits. Taxpavers have
           to pay for settlements of lawsuits regarding officer misconduct based on the City Law
           Department's work, while COPA-a sepiirate City agency which oversees police
           officers*is not required to investigate the facts alleged in those lawsuits. COPA should
           tre required to dedicate fesources to investigate these incidents in orcler to pi'evenr
           repeat, unnecessary harm (and millir:ns of dollars in settlements) when the City is aware
           of the officers' bad behavior. (Proposed Decree 11 485) COPA a"lso should invesrigate
           when a criminal courl finds there has been misconduct.

      2.   Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
           Receiving Civilian Complainls. (fl 460) The agencies mu$r reach out rCI rhird parties
           within hours, or at least within a couple days, of receiving a complaint to try to preserve
           er.idence like videos that businesses and others routinely delete.

     3.    Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
           a disahility, so disabilities need to be considered in every way police interacr with the
           public and they certainly must be considered when officers use force. Putting a training
Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 50 of 92 PageID #:4322
   Case: 1:17-cv-06260 Document #: 389 Filed: lAlLZllY Page 2 of 2 PagelD #:3338




           bulletin about disabilities in officers' mailboxes won't adequately prepare them to
           respectfully and safely interact with the public. (tt 69) This is insufficient to address the
           disproportionate use of excessive force against people with disabilities. Also, CPD
           should be required to safeguard personal health infbrmation they collect about people.
           (tI 120)

      4.   CPD Should Not Decide for ltself Whether It Is Discriminating. (![ 80) While CPD
           should learn how to identify its own discrimination. for the public to be able to trust
           the findings, an independent monitor must decide what standards will be used to assess
           discrimination, The proposed decree allows the CPD to select its own statistical
           methods.

      5.   CPD Should Have a Process to Share Findings Related to Oflicer Credibility. (11
           445) ln 2rJ17, the Department of Justice report noted with surprise that Chicago does
           not have a system in place for CPD to provide findings related to officer credibility to
           pro$ecutors so the information may in turn be provided to criminal defendants. This
           process is required under the constitution. Why doesn't CPD automatically provide this
           information? All too often victims of excessive force by CPD otficers ire criminally
           charged and forced to defend themselves in coufi. They, and defense attorneys, should
           not have to know to make special request$ to try to get thi$ important information.

           I also want to express my frustration that there are many other relbrnrs that are needed to
   create accountability fcrr officers' misconduct, but which are not addressed in the proposed consent
   decree because the decree does not alter the police unions' contracts. (!t71l) I expect the City tt:
   prioritize removing these contractual barriers to reform when it negotiates collective bargaining
   agreements.

          Finally, I thank the Court for providing this opportunity for comments and for carefully
  considering this decree; the many CPD members who contributed to the decree and are working
  hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
  community about the decree and has committed to monitoring and enforcing it: and the Attorney
  General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
  starting point, rather than a finish line. for repairing institutions that caused decades of mistrust of
  law enfcrrcement and the justice system.


  Respectfully,



                                                                           october     7    , rorr
  Printe d firll name
     Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 51 of 92 PageID #:4323
,   Casgl$:f[fqynQftZ60 Document #: 399 *SEALED* Filed: IALZ|LA Page l at 2 PagelD #:3368
       United Stares District Court
       Everett McKinley Dirksen Federal Building
       ?19 South Dearborn Street. 20th Flnor
                                                                                            FILEtr)
       Chicago. lL 60604                                                                          0tT LA ?010tA-
       Re: Srata af lllinois rr. Ciry af Chicugo, Case No' 17-cv-6?60
                                                                                             THCIMAS G, *RUTCIN
                                                                                           CLIRK, t.},S. OI$TAIf;T CfitJRT


       To the Honorable Robert M. Dow Jr":
                        to support s consent decree to reform the pattern of excessive fnrce by the
                  I write
        Chicago Police Depaitment (CPD), which has had a protbund impact on too many Black and
        Latinichicago&ns and people with disabilities. The pnrposed consent decree includes long
        overdue reforms to ensure the City and CPD recruils, hires, trains, and superviscs officers to
        respect the constirutional and civil rights of r/l people in Chicago. Over the past few decadesr our
        leaders have not been atrle or willing to follow+hrough on pramises to stop unlawful patterxs and
        pracrices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure pattems
        of cxcessive force do not continue for decades more.
                 I also believe that the proposed consent decree does not go far enough" Some steps I expect
        the City to take outside of this consent decree proce,qs: such as finally passing an ordinance on
        civilian r:versight developed with CAPA. Other sleps, like the refomrs advocated by the plaintiffs
        in the Cr:nrnunities united, et ul. v. Cirl* of Chicaga and Campbell v. City rtf Chirago lawsuits (the
        Coalition) regarding the need to expand diversion efforts, suppofi survivors of police violence,
        limit use of force in schools, and improve crisis intervention, can and should be addressed by the
        Par"ties in this consent decree betbre it is finalized'

                 want to draw the Court's attention to a few discrete gaps before lhe consent decree is
                  I
        approved:

            l,    The Ciiy $hould Investigate All Ineidents That Lead to Lnwsuits" Taxpayers have
                  to pay for settlements of lawsuits regarding officer miscnndu* based on the City Law
                  Depafirnent's work, while COPA-a separate City agency which clversees police
                  officers-is not requiretl to investigate the facts alleged in rhose lawsuits. COPA should
                  he rcqu{ed to dedicate resources to investigate these incidents in order to prevent
                  repea!, unnecessary harm ('and millions of dollars in:lettlements) when the City is aware
                  of rhe 6fficers' bad behavior. {Proposed I)ecree t{ 485) COPA also should investigate
                  when a criminal court linds there has treen miscr:nduct.

            7.    Investigative Agencies Should Be Required to Preserve Evidencc Prnmptly Upon
                  Receiving Civilian Complaints. (S 460) Thc agencies must reach out to third parties
                  within hours, or at least within a couple days, of receiving a complaint to lry to preserve
                  eviclence like videos that businesses and others routinely clelete.

             )"   Disabilities Shculd Not Br an Afterthought. Approximately I in 4 Ctricagoans have
                  a 4isability, sc clisabilities need to be considered in eyery way police interact with the
                  public antl they certainly must bo considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 52 of 92 PageID #:4324
case: r-:17-ry1sQa0q&fiew}la8ll#i*?e,8 ;$FAkE?;,f*F*-1$f#{T.5o1gi-,i oJ,&r,lnerD #:336e '
             resp*ctfully and safely interact with ths publie. (It6gi
                                                                      This is insufrici"nr to address the
             dispr*porrionats use of excess.ive forc* againsi people
                                                                         with disabilitics. AIso, cpn
             sh*uid be required t,} safuguard personal hialth information
                 (q r2$)
                                                                             **y rrri*t about people.

            4"   CPI) Should Not Oocidt for Ifsetf Whether It Is Discriminating.
                 should le{rn how to identify its own discrimination,                 ffi s0) White CpD
                                                                      for ril p;btf, io be able ro trusr
                 the findi*gs, an independeni monilor nrust decide
                                                                   what standafils will be used to &q$ess
                 discrimination' The propnsecl decree allows the
                                                                    cpD ro select its    own staristical
                 r*sthods"

         5'   CPD Should rlave a Process q
                                                 thare Findingr Eel*trd ta Oflicor Credibility. {IJ
              445) ln ?CI17, the $epartment cf Justiee   rcport ilt*o with surprise that chicago does
              not have a systam in place for cPD to provide
                                                               findings relatesfo officer credibility to
             prCIsscutors so the infurmation m1l in
                                                       turn be proviied to criminal defenoants. This
             procsss i* req*ired under the constirution.
                                                          why doesn't cpD autom;ri*ll;prrvide this
             infeirmation? All too ofton vi*tims of excessive
                                                                 force by cFD orr*em ale criminagy
             charged and forced to defend'themsslves in courf.
                                                                   They, and defense aftorneys, should
             n6r have ta know fo make special requests to try
                                                                 to geitbis impartant iniormation.
             I also want to express rny frustraticn that there are
                                                                    many other raforms thef are needed to
    crsate accountability furcfficersu ntiscunduct,
                                                     but which are not addres$ed in the praposed consent
    de*ree because the decree does not alter the poliee
                                                           unioRs' *ont**tr. (IJ ?11) I expect the city to
    prioritize removing tkese contractual barrinri
                                                      to refonn when it negotfites             bargaining
    agreements                                                                       ""tt***o*
             Finally' I thank the court far providing this opporfunity
                                                                            for cornmcn(s and fcr c*refrlly
     c*nsidering this decree; fhe ma*y cFD rnembirs whrcontributed
                                                                              to the decre* *d ,r* w.rking
     hard to improve the Depa*m€n{ the coalition
                                                         of ,rgd;ioral plaintiffs wh* has eilucated the
    cornmunity about the decree and has ccmmitted
                                                             nlrrit.rins *d enfrrcing irt      the Atrorney
    Genfal for bringing this lawsuit ein behalf of residents.
                                                          1y
                                                                                           ^"a decree
                                                                  we arj rnurt view this con*ent
    smrring point' rather th:rn a finish line, for rapairing                                            as a
                                                             institutions that caused decades of mistrust of
    law enfor*ernent and the justice systern.



    Respectfully,

        1
                      !
                                  ,t*        ,""1                                         J
                                             {*
                                                                            October i         "
                                                                                                  30tB
   Prtnted"fu{t name




 REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 53 of 92 PageID #:4325
Casgi/rpfr9ry6Qfi260 Document #: 4OO *SEALED* Filed : LA nzl La Page L ot 2 PagelD #:337L
   United States Districc Court
   Everett McKinley Dirksen Federal Building
                                                                                       FTLHN
   219 South Dearborn Street,Z{}th Floor
   Chicago, IL 60604                                                                       iluT r 2 ?{]ffitp
   Re: Slare of tllinois v. City ttf Chicagrt, Case No' l7-cv-6260
                                                                                        THOMASS. BRUTOT,I
                                                                                   0LERK, U.S. CIt$TRt*r couRT


   To the Honorable Rotrert M. Dow Jr":
              I write to support r consent decree lo rsform the pattern of exeessive force by the
    Chicago Pclice Depaitment (CPD), which has had a profound impact on too many Black and
    Latinx Chicagoans and people with disabilities, The proposed con$ent decree includes long
    overdue reforms to ensure the City and CPD recruits, hires. trains, and supervises ofticers tcr
    respecr the constitutional and civil right"s of a/J peopte in Chicago. Over the past few decadest our
    leaders have not been able or willing to follow-through on promises to stop unlawful patterns and
    practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
    of excessive force do not continue for decades more.
            I also believe that the proposed conseRt decree does not go far enough" Some steps I expect
    the City to take outside of this ffonsent decree process, such as finally passing an ordinance otr
    civilian oversight developed with GAPA. Other steps, like the reforms advocated by the plaintiffs
    in the Communities United, et al. v. Cit_y of Chir*go and Campbell v. Ciry of Chicago lawsuits (the
    Coalition) regarding the need to expand diversion efforts, support survivors of police violence,
    limit use of force in schools, and improve crisis intervention, c&n and should be arddressed by the
    Parties in rhis consent <iecree befirre it is finalized.

              I want to draw the Court's attention to a few discrete gaps before the consent       decree is
    approved;

        l.    The City Should Investigate All Incidents That Lead to Lawsuits. Taxpayers have
              to pay fnr settlements of lawsuits regarding officer misconduct based on the City Law
              Department's work, white COPA*a separate City agency which oversees ptllice
              officers-is not required to investigate the facts alleged in those lawsuits. COPA should
              be required to dedicate resources to investigate the$e incidents in order tc) prevent
              rspeat, unnecessary harm (and millions of dollars in settlen:ents) when the City is aware
              of the officers' bad behavior. (Proposed Decree 11 4.85) COPA also should investigate
              when a crtminal court finds there has been misconduct.

        2.    Investigative Agencies Shauld Be Required ta Preserve Evidence Promptly Upon
              Rereiving Civilinn Complaints. (11460) The agencies must reach out to third parties
              within hours. or at least within a couple days, of receiving a complaint to try to preserve
              evidence likc videos that businesses and other$ routinely delete.

        -1.   Disabilities $hould Not Be an Afterthought. Appraximarely I in 4 Chicagoans have
              a disability, so disabilities need to be considered in svery way police interact with the
              public and they certainly must be considered when olficers use tbrce. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 54 of 92 PageID #:4326
case: 1.:17-o*fi&&FQ&sptffitr]1,fib*ag'? ;f,fraL,ER;ifb*gg;1"9J*?t"gI-fp8,i
              respectfully and safely inreracr wirh^rh* puhlic.                              $lrrr*fr,f;Y*orfrru
                                                                  {g 6g} T..tris i* in*uinJient m address the
              disprcporti*$'ete u$e of excessive rorcJ
              should br required to safegu*rd personal
                                                          ;g*#       people wirh disebitities. AIso, cpD

              {s 120}
                                                              i*r.*r*$*;;ht;r**,
                                                         lri*iirt                               ubuu, people.

        4' cPtr $hould Nat Decide for rteelf whetk*r It Ie Di$ffiminasng.
                                                                                  (S g0) while cpD
              should Iearn haw ta identify its owr
              the findings' an independeni mcnitor
                                                      di;;;;;on,  for the pubric ro be able ro rusr
                                                   must deeide what standards will be usetl
                                rhe proposed decree allows                                  to &ssess
              *:iffi::ttion'                                    te
                                                                cpD    ro **ioi iiu  o*n   sratisticar

        5'   CPr) should Hsv* n Process t:
             44s)    *                          Iqre Findings Rekted b olricer crudibitity. (g
                      2o17, the Departrnenr oJ Justic.   ;;d;yd         with surprise that chicago does
             nor have a system in place for CFD ro prooio"
                                                                finolng*.*turcim     nficer credibility to
             prosecutor$ so the information
                                              sfr  yr
            process ir required under the constiiu{on.
                                                       tuln-be provided to criminJ defendants.
                                                                                                      This
                                                          wryolsn'r cpD ruru*uiirxly provide this
            inforn:ation? Ali too often victims of
                                                     excersiuJlurr* ay cpn officers are criminally
            charged and forc*d to defend thernselves
                                                         in        rrrey, and d*fr*;;;omeys! should
            not have to know to make *pecial requests "ourr
                                                           io rryio get rhi* irnportanr infarrnation.
            I alsa want to€xpr€ss my &ustration that there
                                                                are rnany other reforms that are needed
   create accountability for officers'
                                       misconduct. but which are nor addressrd                              to
   decree because the decree does not                                               in  the proposed  con$ent
                                         alter rhe poriru uoioil' *ot*.iu,
   prioritize removing these eontr*ctual                                       fi;ilil
                                            barriers to rrro.*-*rr*n it negotiar,r,
                                                                                           exllect the ciry to
   agreement"s.                                                                        .iu**u* bargaining
           Finally' I thank the coun t'or providing
                                                       this apportunity for commenl! and for
   considrring this de*ee; the many cFD                                                         carefuly
                                               memdru *rroT*r;buied to'rh- d;;;-
   hard to impr*ve the bapartm*nt; th*                                                   and are working
                                            coalitionof -rg#-ri-nal plainriffs who
  communiry abour the decree and hss                                                    has educated the
  General for bringing this lawsuir on
                                            eo,,mitred to rilniroriig  *i;;firr-;d;;    and rhe Anorney
                                          l*t oi
  starting poinr' r*ther fhan a fioish line, "r
                                                    Jo;;;:'#;      ail musr view this conserr decree as a
                                             for *p"iriog;;***iio* rhat caused decades
  law enforcernent and the justice system.                                                 of mistrust cf


  Respectfully,




  Pyinted   {ull   narne
                                                                           0*'ber     l/     ,   ro,*

REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 55 of 92 PageID #:4327
case: $I}ir6$eel&imirnnoqfr#: al,nsEALED* Filed: totlz|]B page L of ZpagetD                           #:3374 w
'r ffft}"x"#*il*tfJ;:"d;;f,u,dins FILHtr,
     Chicago, IL 60604
     Re: "9rare af illinois t,. Cit!
                                     of Chicago, Case No. l7_cv_6?60
                                                                                                0cT    1[   20tg   uk
                                                                                        -.u.qMA$          G BRuroN
                                                                                        CLERK, U.S. DISTRICi COLNT
    To the Honorabie Robert
                            M. Dow Jr.:
          r write to support a consent d,ryT*
    chicago Police Department                 to reform the pattern of excessive
                               rcpnJl*r1rr rras h;d ;';r"fbund impacr            force by the
                      and peopte *iri i5q1r1i*r.'Ti,"'o.Io.r.o        on roomary Black and
    fffi"*ffiins
    respect,r,""on,ti*iai:Ijii:ri3"#,:.::f
                                                                *on.*nt-c"J"". incrudes r*ng
    teaders have nor   u1n                             ;Tfi*;tffi
                                                                ,:TLtr,rX?S.;J.:H:il:
                             {re ryrri*e"* rrrr* iirrffii"ir*:r*s.ro srop unlawtur patterns
    :[i::t*H::X*:::ffi?":f*;Xlg.{;,i,,11"o,,,i,.","r,*v?ensurepaft                                         and
                                                                                                          erns


   t,si,J*':#'ili,H'#!,fi:.x;r:r,:"flx1:;:,f:ffi,sofar3.noush                          somesrCIpsrexpec,
   civilianoversightd":,*pp:d;irha;pA.9jl*ir"p;-,,'-ffi
   in the communities u1*ia,                                   ff
                                 ,t.'rliiirr.gnirrsi;i'2.*r2",.u_,       my"r;:::rex*ffi:Jf:
                              ",
   Coatition) regarding *re neealo
                                     ._i#j oir"rriin *if;;;,fror"rt s.ulvivgrs
                                                                      ciry,.of chicaso rawsuirs
                                                                                                 (the
                                                                                 of potice viotence,
   i3,::i:",#:::i:JJl:".*n#;j;J#;..#,*H:canandshourdu"Jaa,",,.dby,he
                   to draw the cotlrt's attention
   uro*rJolant                                    to a few discrete gaps before
                                                                                rhe consenr decree is
      I   " The city should rnvestigate AII rncidents ?hat Lead
           to pay for settlements of iiwsuits                           to Lawsuits. Taxpayers
                                              regarding om"., *i*ondu$                             have
           Deparunenr's work, wh,e                                              based on trr" city Law
                                         coire-r,r"i*ur"
           officers-is not required to inu"rJgure              crry            which oversees police
           be requlred to dedicate r"rour"o'.
                                                   the i'acrsaIffi   ^g"]r"y
                                                                     rn  rhos" Iawsuits. copA shourd
                                                to invesriga;;;;; incidenrs
           repear' urnecessaryharm (and
                                          millions
                                                                                  in orceito    prevent
                                                                 r*irr"ryro) when rhe city is aware
                                                    "ro"rr?rr-i"
           nff   ""::fi ;,:j*"[lHL:,JH;Tl?Xffi{;fjiCopAa,so;;;1;""s,iga,e
                       f;

     2'    Investigative Agencies shourd
                                               B1_Re-guired ,o preservc
           Receiving civitian co*prri"l.                                 Evidence promp,y upon
           within hour$. or at ieast *iriri"u   0i+ooltrr";;;;;;;'*usr     reach our ro *ird parties
                                                     r]ays,              compraint
           evidence tike videos *rat uustnesses;JH;;;;;;nj[
                                              "orpre        "ti."Jrirg a           to ry ro preserve
                                                                       derete.
     3'   Disabilities should Not Be an
                                            Aftertlrought. Approximately r
           disability' so disabilities need to                               in 4
           a
          public and they certainly must
                                               te consiaerealn *r*ry *uy porice chicagoans    have
                                                                                  interacr with rhe
                                          be considered *r*r-oiri..rs
                                                                      use force. Funing a rraining
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 56 of 92 PageID #:4328
Case: 1:l-7-cv-06260 Document #: 401- *SEALED* Filed: 10112118 Page 2 of 2 PagelD #:3375



               bulletin about disabilities in officers'
                                                         maitrboxes won't adequatery prepare
               respectfully and safely interact with the                                           rhem to
                                                         public. it eo1 3r1, is insufficient to
               disproportionate use of excessive forci                                          address the
                                                                           *i*r, disabitities. Atso, cpD
                          required to safeguard personal lgr*;i';;;pr.
                                                          hialth information tt .otte"i uuort p.opt".
               ifilfr "                                                           "y
          4'   cPD should Not Decide for Itself whether It
                                                               Is Discriminating. (II g0) while cFD
               should learn how to identify its own discriminati,rn.
                                                                     for the public to be able ro trusr
               the findings, an independenimonitor
                                                   must decide what stanclards will be used
                                 The proposed decree allows the cpD                          to assess
               *]|m'uon'                                                 to selecr its own statisrical

         5'   CPD Sbould Have a Process to share Findings
                                                                     Related to otricer credibility. (g
              445) rn 2017 the Department of Justice
                           '                             repclrt i*rJ*lrr, surprise that chicago
              not have a system in place for cPD ro pro,ic,                                             does
                                                                n"JG-     *rared   to officer credibilitv
             prosecutors so the information may
                                                    rl turn be proviied to criminal o*r"nornl*.'{rllter
             process is required under the eonstiiution.
                                                          why,iooniipn automarically provide this
             information? All too often victims of excessive
                                                                  force Jv cpo officer ur* cri*lrrrrry
             charged and forced to defend themselves
                                                         in                     det'ense attorneys, should
             not have m know to make special requesrs "ou".irr"{'*na
                                                           ro try to get this important information.
             I also want to€xpress rny fruskation that there
                                                                 are many other reforms that are needed
     create accountability for officers' misconduct,                                                         to
                                                     but which ur" noi"uoor*ssed in the proposed
     decree because the decree does not alter                                                           consent
                                                the police unions'contracts. (S ?11) I expect
                          these contractual barriers to reform when
                                                                                                   lhe city to
     :;Xffi:moving                                                       ir negoriares collective bargaining

             Finally' I thank the court for providing &is. opportunity
    considering this decree; the many cPD membirs
                                                                            for comments and for carefugy
                                                            whscontribuied to the decree ,nd are working
    hard to improve the Department; th" Coalition
                                                            org"niruton"l plaintiffs who has educated the
    community about the decree and has committed"r
                                                          ro nioit*irs-ana enforcing it; and the Attorney
    ceneral for bringing this lawsuit on behalf of residents.
                                                                  we ati must view this consent decree as a
    starting point, rather than a finish line, for repairing
                                                             institutions rh*t        decades of mistrust of
    law enforcement and the justice sy$tem.                                    "uur*o


    Respectfully,



                                                                             october   _:t*,    ,ot*
    Printedfull narue


      REDACTED
Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 57 of 92 PageID #:4329
   Case; 1:l-7-cv-06260 Document#: 402Filed:10lL2lL8 Page 1.ot2 PagelD #:3377                                   fd


                                                                                                   A
                                                                                                 {Yj
   Clerk of Court
   Ijnited S(ates District Court
                                                                                         F'ILEID
   E,verett McKinley Dirksen Federal Building
   219 South Dearborn Street. 20'h Floor                                                   OcT   I 3 tfi,8
   Chicago. IL 60604
   Re: Sr*fr af ll[iwi,s rr. Clr.]'aJ'Chicago, Case No. 17-cv-6?60              ... THOMASG BRUTON
                                                                                CLERK U.S DISTRICTCOURT



   To the Honorable Robert M. Dow Jr.:

           I write to support a consent decree to reform the p*ttern of exeessive force by the
   Chicago Police Department (CPD), which has had a profcrund impact on too many Black and
   Ixtinx Chicagoanr arrd people with elisahilities The prrrposed con*ent decree includ*s lnng
   overdue refcrrms to ensure the City and CPD recruits, hires, trains" and supervises of'ficers to
   resp€rt fte constitutional and civil rights of n// people in Chicago. Over the pa$t few decades, our
   leaders have not been able or willing to follow-through on promises tc) stop unlawful patterns and
   practices of misconduct by CPD. Ongoing oversight from this Court is nece$$ary to ensure pattern$
   of excessive force do not continue tbr decades more.
             I also believe that the proposed crrnsent decree does not go far enough. Some steps I expect
   tlre City to take outside of this consent decree pruress, such as finally passing an ordinance on
   civilian oversight developed with GAPA. Clther steps. Iike the reforms advocated by the plaintitfs
   in tlre {lianmunities United, et cl. v. City aJ'Chir:ago and Cantpbell v. City rsf Chitago lawsr"rits (the
   Coalition) regarding the need to expand diversion effarts, suppoil survivors of police violence.
   limit use of force in schools" and improve crisis intervention, can and should tle addressed by the
   Parties in this *ofisent decree before it is finalized.

            I wurt to draw the Court's    attention ro a few discrete gaps before the consent decree is
   apprr:rved:

       I.   The City lihould Investigate All Inc,idents That Lead to Lawsuits. Taxpayers have
            to pay for settlements of lawsuits regarding officer misconduct based on the City Larv
            Department's work. while COPA-a separate City agency which oversees police
            officers*is not required to investigate the facts alleged in those Itw,ruits. COPA should
            be required to deciicate resources to investigate thf.se incidenls in order to prevent
            repsat, unneces$ary harm (and millions of dollars in settlements) when the City is aware
            of the cfficers' bad behavior. (Proposed Decree { 485) COFA also should investigate
            rvhen a criminal court finds there has been misconduct.

       2.   Investigatil'e Agencies Should Be Required to Preserve Evidence Promptly Upon
            Receiving Cil'ilian Complaints. $ 4601 The agencies must reach out to third parties
            within h{rurs, or at lea$t within a couple days, of receiving a complaint lCI ry to presl:rve
            evidence like videos that businesses and others routinely delete.

            Disabilities Should Not Be an Afterthought. Apprr:ximately I in 4 Chicagoans have
            a disability, so disabilities need to be considered in every way police interact with the
            public and they certainly must be considered when officers use force. Puuing a training
Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 58 of 92 PageID #:4330
    Case: 1:17-cv-06260 Document #: 402 Filed: 1An2l1B Page 2 ol 2 PagelD #:3378




            bulletin about disabilities in officers' mailboxes won't adequately prepare them to
            respectlully and saf'ely interact rvith the public. (t[ 69] This is insufficient to address the
            disproportionate use of excessive fcrrce against people with disabilities. Also, CPD
            should be required to safeguard personal health information they collect about people.
            0l 120)

       4.   CPD Should Not Decide far l(telf Whcther It Is Discrirninating. (9{80) While CPD
            should learn how to identify its own discrinrination, for the public to tre able to trust
            the findings, an independent monitor must decide what standards will be used to assess
            discrimination. Ttre proposed decree allows the CPD ro select its own statistical
            methods.

       5.   CPD Should Have a Proeess to Share Findings Related to Officer Credibility. (!l
            445) In 20:7, the Department of Justice report noted with surprise that Chicago does
            fiot have a system in place for CPD to provide findings related to officer credibility to
            prDsecutc,rs so the informatir:n may in turn he provided to criminal defundants. Ihis
            process is required under the constirudon. Why doesn't CPD automatically provide this
            intbrmation'l AII too erften victirns of excessive force by CPD officers are criminally
            ch:rrged and forced to defend themselves in court. They, and defense attorneys, should
            not have to krow to make special requests to try to get this important information.

            I also wanl to cxpress nry frustral.ion that there are many other reforms that arc necded to
   create accountability for officers' misconduct, but which are not addressed in rhe proposed consent
   decrcc becausc the decree does not alter the police unions' contracls. fil 7l I l I e xpect rhe City to
   prioritize remcving these contrrrctual barrie.rs to reform when it negotiates collective bargaining
   agreernents.

           Finally, I thank the Court for providing this opportunity for comments and for carelully
   considering this decree; the many CPD memhers who cCIntributed to the decree and are working
   hard to improve the Deparunenti the Coalition of organizational plaintifl'.s who has educated the
   community about the decree and has committed to monitoring and enforcing it; and the Attcrrney
   General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
   starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
   law enforcement and the justice sy$tem.


   Respectfully.


   74Ui c &*-                                                                October     '7    ,20t8
   Pritied fu{l trume
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 59 of 92 PageID #:4331
CasC*t*&purQffi60 Document #: 403 *SEALED* Filed: L1l1,Zlt9 Page 1, ot 2 PagelD #:3379
    United States District Court
    Everett McKinley Dirksen Federal Building                                             FILHD
    219 South Dearborn Street, 20th Floor
    Chicago, IL 60604                                                                         ililI : il fUffiLA'
    Re: Slrire of lllinois u. Ciryr o.f Chicaga, Case No. l7-cv-6260
                                                                                          THOMASS. SfIUTCIN
                                                                                      CIERK, U.S. OI$TRICT COURT


    To the Honorable R*bert M. Dow Jr.:

             I write to support a consent decree to reform tht          pattern of excessive forct by the
    Chicago Police Department       (CPD),   which  has  had  a  profrrund impact on too many Black and
    Latinx Chicagoans and people with disabilities.        'Ihe   proposed consent decree includes long
    ovsrdue reforms [o ensure the City and CPD recruits, hires, trains, and supervises officers to
    re$pect the constitutional and civil rights of a/l peeiple in Chicago" Over the past few dccaderi, our
    leaders have not been able or willing to follow-through on promise$ to stop unlawful patterns and
    practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
    of excessive larce dcl not continue for decade.s rnore.
             I also believe that the proposed consent decree does not go tar enough. Some steps I expect
    the City to take outside of this consent decree process, such as finally passing an ordinance on
    civilian oversight developed with GAPA. Other steps, like the refbrms advocated by the plaintiffs
    in the Communitie.r Unired, et al. v. Ci* af Chicago and Camphell v. City of Chicago lawsuits {the
    Coalition) regarding the need to expand diversion efforts, support survivors of police violence.
    limit use of fbrce in schools, and improve crisis intervention, c&n and should be addressed by the
    Parties in this consent decree befcrre it is finalized.

             I   want to draw the Court's *ttention to a f"ew discrete gaps befure the consent decree is
    approved:

        I.   The City Should Investig*te All Incidents That Lead to Lawsuits. Taxpayers have
             to pay fbr settlements of lawsuits regarding officer misconduct based on the City Law
             Depaftment's work, while COPA*a separate City agency which oversees police
             ollicers-is not required to investigate th* facts alleged in those lawsuits, COPA shoukl
             be required to dedicate resources to investigate these incidents in order to prevent
             repeaf, unnece$$ilry hann (and millions of dr:llars in sottlements) when the City is aware
             of the ottcers' bad behavior. (Proposed Decree jJ485) COPA also shoulcl investigate
             when a criminal court {inds there has been misconduct.

        2.   Investigative Agencies Should Be Rcquired to Preserve Evidence PrCImptly Upon
             Receiving Civilian Complaints. (1{460) The age.ncies must reach out to third panies
             within hours, or at least within a couple days, of receiving a complaint to try to preseffe
             evidence like videos that husinesses and *thers routinely delere"

        3.   Ilisabilities Should Not Be an Afterthought" Approximately I in 4 Chicagoans have
             a disability, so disabilities need to he considered in every way palice interact with tlre
             pubiic and they certainiy must be considered when officers use force. Putting a training
  Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 60 of 92 PageID #:4332
 case: L:17-s*ffiasQ&0pu{Btrrlifiasffi 6*F&,hEQiaiffi0* rydfrryffi&Bsgrg
            respectfully
                                                                         $t-?&gqf;$t{:3380
                          and safely interact wirh the public. (Y 691This is insufficient to address
                                                                                                     the
              dispropa*i*na.te use af excessive force against people with disabilities. Also,
                                                                                                   CpD
              should be required to safeguard personal health inforrnation they collect abgut people.
              {11   120)

         4.   CPD $hould Nct Deei& for Itsslf Whethar It Is fiscriminati*g.
                                                                                 {S S0) White CpD
              should lrarn haw to identify its swn di*crimination, for the publl io u* a51e ro
                                                                                                rrust
              the findingr, an indcpendent mmritor must decide what sta*dards will
                                                                                   be used tc &$se.cs
              discrimination. The proposed decree allows the CPD to select its own sr*tistical
              methods.

         5. CPD Should Hnvs a Pracms            to Share Sindings Related to OIIicer Credibility. ffi
              445i In 2*r7, the Department of Justics reporf noted with *urprise that Chicag, ;*;
              rot have a systsm in place for CPD to pmvide findings rel*e.dto officer credibility to
              pft)secutCIr$ so the information may in turn be provided to crirninal
                                                                                     defendants. ihis
              process is requir*d under the consdrution. Why d*esn't CPD automatically
                                                                                          provide this
              inftrrmation? A.ll too often victims of excessive fbree by CPD officers ari criminally
              charged and firrced to defend themselves in court. They, and defesse attorneys,
                                                                                               shouli
              not have to know to make sp*cia} reque$t$ to try to g*f *** irnportant information.

             I also want to expres$ rny frustration that there are many other ref*rmx that ere needed to
     create accou:ltsbility for *ffierrs' misconducf, but which are not addressed in
                                                                                     the proposed consert
     decree because the decree dr:ss not alter the police unions' cortrect$.    ?1t)
                                                                          ffi      I expect the Ciry to
     prioritire remaving these contractual bimjers to reftrrm when it neg*tiites couectioe
                                                                                            bargai*ng
     &greements.

              Finally, I thank the Court for;:oviding this oppodunity for commsnt$ and for carefully
     considering this decree; the many CPI) members whritrntribuied to the ttecree and
                                                                                                 are working
     hard to irnprove the Department; thn C*alitioa of organirational plaintiffs who
                                                                                            has *ducated the
     cornrnunity about the decrce end h*$ committed to nronitariog and enforcing iU
                                                                                            and the Atrorney
     Ceneral for hringing this lawsuit on behalf rf rpsidents. We all must view this con*ent
                                                                                                  decree as a
     starting point, rafher than a finish line, for repairing instituticns that caused
                                                                                       decades of mistrust of
     law enforcoment and the justice system.


     Resp*ctfu11y,



                                                                            ocraber,il-, r0,*
    Printed fatl name




REDACTED
     Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 61 of 92 PageID #:4333
,   Casgi;[ilJfry,;9$260 Document #: 404 *SEALED* Filed: LAfiilt} Page 1. ol2 PaqelD #'.33'82                             ']V
       UnitedstaresDistrictCourt                                                                FI LED
       Everett McKinley Dirksen Federal Building
       219 South Dearborn Street, 20'h Floor                                                       ilcI   r ?'t01$   rk
       Chicago, IL 60604
       Re: Stals af tltinois v. Clry of Chicuga, Case No" 17-cv-6?60                            THOMASS, ERUTON
                                                                                            CLERK, U.$. ilBTRI*T COURT



       To the Honorable Robert M. Dow Jr.:
                  I write to supporta consent decree to reform the pattern of excessive firrce by the
       Chicago Police Oepaitment (CPD), which has had a profound impact on too many Black and
       Latinx Chicagoans and people with disabilities. The proposed consent decree includes k:ng
       ovenlue reftrrms to er1sure the City and CPD recruits, hires, fains, and supervises ol'ficers to
       respect the constitutional and civil rights of all people in Chicago.
                                                                             (Jver the past few decades. our
       leaders have not been able or willing to follow-through on promises to stop unlawt'ul patlerns and
       practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
       of excessive force do not continue for decades more.
               I also believe that the proposed con$ent decree does not go far enough. Some steps I expect
       the City to take tutside of this coilsent decree process, such as finally passing an ordinance on
       civilian oversight clevelopecl with GAPA. Other steps, like the reforms advocated by the plaintiffs
       in the Communiries (Jnired, et al. v. Citx* af Chicago and Campbell v. City of Chicago lawsuits (the
       Coalition) regarding the nee<l to expand diversion efforts, support survivomi of police violence,
       limit use of force in schools, and improve crisis intervention, can and should be addressed by the
       Parties in this con$ent decree befr:re it is finalized.

                  I
                want to draw fhe Court's attention to a few discrete gaps before the consent decree is
        approved:

            I. The City Should Investigate All Incidents Thnt Lead to Lawsuits. Taxpayers have
               to pay for settlements of lawsuits regarding officer misconduct based on the City L.aw
               Depal1menf's work, while COPA-a separate City agency which oversees police
               oft'icers*is not required to investigate the facts alleged in those lawsuits. COPA should
               be requi.red to dedicate resources t<l investigate these incidents in order to prevent
               rilpeat. unnecessary haran (and millions of dollars in seltlements) rvhen the City is aware
               ill'the oflicers' bad behavior. {Proposed Decree 11 4lt5) COPA also should investigate
               when a crinrinal coutt finds there has been misconduct.

           ?.     Investigative Agcncies $hould Be Required to Pre"qerve Evidence Promptly Upon
                  Receiving Civilian Cornplainls. {It 460i The agencies must reach out to third parties
                  within hours, or at least within a couple days, of receiving a complaint to try fo preserve
                  evidence like videos that businesses and others routinely delete.

            .r.   Disabilities Should Not Be an Aftrrthought. Approximately I in 4 Chicagoans have
                  a disability, so disabilities need to be considered in every way police interact with thc
                  public and they certainly must be considered when officers use force. Putting a training
   Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 62 of 92 PageID #:4334
  case: 1:17-qhflmsg&eeull$ffi,*#q*
                                               lffiSkF',ixilF-*;'8ll?'"?&1?3,i         SJrf#,i'-'*3383
               respectfully and safely inleract withthe public. (S
                                                                   sg) This is iosom"i*nt to address rhe
               disproportionate uce cl'excensive force againi
                                                                   peapte with disabilities. A,lso, cpD
               should be required to safeguord personal
                                                         hJalth ioror**tior;it-;;ii--t abour people.
               fil120)

          4' cPD $hould Not oncide for Itsetf whethrr       rt Is Dis*riminating" {{ gg; while cpD
               should learn how to idenrify its own discrimination.
                                                                    for fhe public tr: be able fo rru$r
               the findings, an independeni manitor
                                                    must decide what standards will bo used to
               discrimination' The proposed decree allows                                       assr$s
               merhods.
                                                             it"  Cpn to select its own staiistical

          5'   CFD Should Have a Pro*s*        ttlq*     Findings Rel*r*d ro officer credibility" (s
              445) r' 2017, the Department of Jsstir*
                                                         t*p*rtiltedwith surprise thar chicago does
              not ha\;e a $ystem in place for cPD ty
              prosecutors so the information may in
                                                      rravi{e   il*g-     relatedro officer credibility to
                                                       tr*rn tre provid*d to criminal defendants,
             pxleffis is rrquired under the consuiution.                                              This
                                                          why cio**ri Cpo
             infomlation? AII too often victims of excessive
                                                                              ;;;;ffiiiproviae         trris
                                                                  fi:rce by cpD orncers are crirninally
             charged and forced to defend themselves in
                                                            ccurt. ft*y, and defense attom€ys, should
             not have fo know to make speeial requests
                                                           to fry to get thi* imporrant inforrnation.
             I also want to-expre$s my frustration thst there
                                                                 are many o*rer reforms fhat are needed tn
     create accountability for afficers' rd*conduct,
                                                     but which *r not addressed in the pmposed
     decree because the decrse does nor alter                                                         conssnt
                                                the police onions"-,"*t
                           these csrtrattual baniers to reform
                                                                          *""    {x TI Ii I expct the city tc
     Xlfimf*oving                                                 *tnn it ,,*goii*r*,             bargaining
                                                                                      "Jr**iiu*
              Finally' I thank the courr for providing this
                                                                opportunity for commentf fi.nd for earefulty
      considering this decree; the rnany cPD rnembers
                                                             *rro Jonriuuied to rhe decree ano are working
      hard to improv* the Department the coalition
                                                          *f *rgunt;;al plaintiffs who has educated the
     cornrnunity aklur the decree and has com:mled
                                                           t" ,firi,,Jig irnd cnforcing it; and rhe Atforney
     ceneral for bringf*g this law*uit on behalf
                                                     of residenrs. w;;li must vi*w rhis e'nsenr decree
     starting point' rather than a finish line, for                                                      an a
                                                    repairing institution* that e*used decades
     law srf*rcernenf and the justice system.                                                  of mistmst  of


     Respectfully,



                                                                            ouror*r.1!*,?ol8
    Printed full name




REDACTED
     Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 63 of 92 PageID #:4335
.   Cus5"lk{f          Document #: 406 *SEALED* Filed: L1ltZlLB Page ! ot 2 PagelD #:3389
                    8%10S260
       United States District Court
       Everett McKinley Dirksen Federal Building                                                  FILED
       219 South Dearborn Street,20th Floor
       Chicago, IL 60604                                                                              {]ff t??ills{,e
       Re: ,9rale of lltinois v. City af Chicago, Case No. l7-cv-626t)
                                                                                                 IHOMAS S. BRUT0f',
                                                                                              CTERK U"S NISTRICTCOURT


       To the Honorable Rohert M. Dow Jr':
                   I write to support a consent decree to reform the pattern of excessive force by the
       Chicago Police Department (CPD), which has had a profound impact on too many Black and
       Latinf Chicagoans and people with disabilities. The proposed conseni decree includes long
       overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises ofticers to
       respect the constitutional and civil rights of all people in Chicago. Over the past few decades, our
       leaclers have not been able or willing to follow-through on promises to stop unlawful patterns and
       pracrices of misconduct by CPD. Ongoing oversight fiom thig Court is necessary to ensure patlems
       of excessive force do not continue for decades rnore'
               I also believe that the proposed consent decree does not go far enough" Some steps I expect
       the City to take outside of this consent decree process, such as finally passing an ordinance on
       civilian oversight developed with CAPA. Other steps, like the reforms advocatod by the plaintiff's
       in the Comnmnities llnited, et al. v. Ci* af Chicago and C'anpbell v. City r{ Chicago lawsuits (the
       Cgalition) regarding the need to expand diversion eff<rrts, suppon survivors of police violence,
       limit use of fnrce in schools, and improve crisis intervention, can and should be addressed by the
       Parties in this consent decree before it is finalized.

                   I rvant to draw the Court's attention to a few discrete gaps before the consent       decrce is
       approved:

           I   "   The City Should Investigate All Inciden8 That Lead to Lawsuits. Taxpayers have
                   to pay for settlements of lawsuits regarding officer misconduct based on the City Law
                   Depaxment's work. while COPA*a separate City agency which over$ees police
                   otllcers-is not required to investigate the facts alleged in those lawsuits. COPA should
                   tre required to dedicate resources to investigate these incidents in order to prevent
                   repeat. unnecossary harm (andmillions of dollars in seltlements) when the City is aware
                   r:f rhe ofticers' bad behavior. (Proposed Decree {[ 485) COPA also should investigate
                   when a eriminal cclurt. finds there has been misceinducr.

                   Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
                   Receiving Civilian Complaints. (1[ 460i The agenciss mu$t reach out to third pafiies
                   within hours, nr at least within a couple days. of receiving a c*n:plaint to try to preserve
                   evidence like videos that businesses and c,thers rcrutinely delete,

           3"      Disabilities Should Nat Be an Aftsrthought. Approximately I in 4 Chicagoans have
                   a disability. so disabilities need ttr be considered in every way policc interact with the
                   puhlic and they certainly must be considered rvhen officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 64 of 92 PageID #:4336
case:
                                           ;?f;$l,FD*tilF$.!t?i'"x:r1?,?,i
      ':17-qtuQffi$q&ftet$llfi&t&*qF
            respe*fully and safely inreract wirh
            disproportionate use
                                                  the p_Ai* iif 69) This i, i,iruirJi*nmo
                                                                                         ff
                                                                                          nr;'*133e0
                                                                                           address rhe
                                      excessive force ;;;;
            sheiuld be required to 'f
                                                                 people wirh disabiiities. AIso,
                                   safcguarel personal rrJ*ir, i*r""oution                       cpD
            (1{ r20i                                                        il.,.v-Jil"r about people.

         4.   CpD Shoutd Not Decide for Irself
                                                  Whether It rs p;r*rrminating.
              $h$uld        nty to identify its ,wn oir"ri*lnuiion, for rhe        {S B0) While CpD
                       [T
              the findings' an independeni                                  pubric
                                           monitor musr a*ciou what standards
                                                                                   ro be abre ro rusr
                               The prerposecl decree uir"*r'ir,*               will be used ro assess
              *'Iffi::"ion'                                       cpD to serecr-ii* o*n statistical

        5' cPD should Have a Process t1!h1e Findings
             445) In 2017 the Department of                          Related to officer credibility. (T
                           '
             nor have a system in place for
                                                 Justicer"d      i",*o with surprise thar chicago does
                                              cPD * pr""iJ- dnaing, .*ror"o'no-officer
             prosecutors so the information                                                *edibility to
                                                             be proviaeo ro
             process is required under         Ty    irttuf
                                       the constiiution" wrrf ioesn't cpD "**rnuiJefendants. This
            information? All too often victims                               uu**J*uy provide this
                                                   of excessi"oe iorce by cpD ofiicers
            charged and forced to defend                                                  are criminally
                                            themselves ln *ourr.'rrrey, and
            nof have to know to make special                                  Jrf;;;;"meys,       should
                                                 t*q***tr-,, ,w ro g*, this important informaticm.
            I also want to express my frustration
                                                     that there are many other refonns
   create accountability for officersi                                                   that are neecled to
                                       misconduct, but wtrictr are not addressed
   decree because rhe decree o*r                                                   in rhe proposed consent
                                     ,oi *tter the p.li*. ;;;;,i.    *nnu"i"
   prioritize removing these c*ntractual                                      fir;;i;i
                                             barrie., ,o r*ro.*'ri,t*n it n"goti*t**
                                                                                         expecr the city to
   agrsemen$.                                                                         Joit*rtiu. bargaining
           Finally' I thank rhe court for pr,viding
   considedng this decree; the many                   rhis opportunity for comments and
                                       cPD memb"ro *rro"J*trinuLa                          for carefully
   hard to improve the Departm*ni;                                        * ur. i-"i-e and are working
                                      ,r,* coarition or.*"ir-rr"nal plainriffs
   community abour the aecree and                                                 who has educared the
                                     has commined ,o *i**riog
   General for bringing this lawsuit                                uno*i*.;;;;;
                                     onl"nrrof o.id;;;:w. alr must view rhls and the A*orney
   i'ji.lffl.l,l;,-,'*:'ffii.X#lJ:lli*         *-**      ui';,-11o,* thur;;;;;des
                                                                                     consen' rlecree as a
                                                                                              or*i*t,u*i   J

  Respecrf'ully.




  Printed fitll nume
                                                                         ocrober    JI     ,zor8


REDACTED
Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 65 of 92 PageID #:4337
Case: 1:17-cv-06260 Document #: 47nL*$Em\LF!]
                                                                         ffi'   m2/18    Page L   ol2 PagelD #.3643                 $l
                                                          nfT
                                                          LJt I   1 i)
                                                                  trs    x*i*?fi
    Clerk of Court                       rL{nilA"$# ;iiliil*h6
                                      hi r*riti 1 l (: i tl{i I :-l::'} { l[ ]i ;l-d I
    United States District Court      uttmr\, L.l'r' L-'!v ! r 1{v r vb''' r '                         .",a
                                                                                                       i".t;
                                                                                                                   .   \   ,l
                                                                                                                                *
                                                                                                               "/. Lt
                                                                                                               '

    Everett McKinley Dirksen Federal Building
    219 South Dearbom Street, 20th Floor
    Chicago, IL 60604
    Re: State r$ Illinois v. Ciry of Chicago, Case No. I7-cv-6260




    To the Honorable Robert M. Dow Jr.:

             I wrltt to support a consent    decree to reform the pattern of excessiye force by the
    Chicago Prllce Ilepartment (CPD). which has had a prafound impact on too many Black and
    Latinx Chicagoans and people with disabilities, The proposed consent decree includes long
    overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
    respoct the constitutional and civil rights of a/l people in Chicago. Over the past few decades, our
    leaders have not been able or willing to fcrllow-through on promises to stop unlawful patterns and
    practicas of misconduct by CPD. Ongoing oversight from this Court is neces$ary to ensure patterns
    of *xcessive force do nclt continue for decades more.
            I also believe thet the proposed consent decree does not go far enough" Somp steps I expect
    the City to take outside of this consent decree processr such as finally passing an ordinanee on
    civilian ove,rsight developed with GAPA. Other steps, like the reforms advocated by the plaintiffs
    in the Concmunities United, et al. v. City af Chic*go and Campbelt v. City of Chicago lawsuits (the
    Coalition) regarding the need to expand diversion efforls, suppsfi survivors of police violence,
    limit use of force in schools, and improve crisis intervention, can and should be addressed by the
    Parties in rhis consent decree before it is finalized.

             I want to draw the Court's         attention to a few discrete gaps before the consent decree is
    approved:

        l"   The City Should Investigate Alt Incidenfs Thst Lead to Lswsuits. Taxpayers have
             tCIpay for settlements of lawsuits rsgarding officer misconduct based on the City Law
             Department's work, while COPA*a separate Ciry agency which oversees police
             officers-is not required to investigate the facts allege.d in those lawsuits. COPA should
             be required to dedicate resources ro investigate the$e incidents in order to preven(
             repeat, unnecessary harm (and millions of dollars in settlements) when the City is awire
             of the officers' bad behavior. (Proposed Dacrce 11 4S5) COFA also should investigate
             when a criminal cour{ finds there has been misconduct.

       2.    Investigative Agencier Should Be Required to Preserve svidence promptly Upon
             Receiving Civilian Complaints" (S 460) The agencies must reach our to third partiet
             within hour$, or at least within a couple days, of receiving a complaint to try to preserve
             evidence Iike videos that businesse* and ofhers routinely delete.

       3.    Ilisabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
             a disability. so disabilities need to be considered in every way police interacr with the
             public and they certainly must be considared when affi.cers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 66 of 92 PageID #:4338
Case: 1:17-cv-06260 Document #: 476 *SEALED* Filed: 1!,lt2l18 Page 2 at 2 PagelD #:3644




                bulletin abaut disabilities in officers' mailboxes won't adequately prepare them tc
                respectfully and safely inte,ract with the public. ($ 69) This is insufficient to address the
                disproportionate use of excessive force against peopte with disabilities. Also, CPD
                shauld be required to safeguard personal health information they collect about people.
                ffi 120t

          t+.   CPD Should Not Decide for ltself I{hether It Is Discriminating. (S 80) While CPD
                should learn horv to identify its own discrimination, for the public to be able to trust
                thc findings, an independent monitor must decide what standards will be used to assess
                discrimination. The propored decre€ allows the CPD to seloct its own statistical
                methods.

          5.    CPD Should Have a Procers to Share Findings Relatcd to Officsr Credibility- fi[
                445) ln 2017, the Departtnenl of Justice report notetl with surprise that Chicagc does
                not have a system in place for CPD to provide {indings related to officer credibility to
                prosecutors so the infirrmation may in turn tre provided to criminal defendants. I'his
                process is required under the constitution. Why doesn't CPD automarically provide this
                information? All too often rrictims of excessive force by CPD officers are criminally
                charged and forced to defend thsmselves in court. They, and defense attorneys, should
                not have to know to make special teguest$ to try to get fhis important information.
            I also want to sxpre$s my frustration that there are m*ny other reforms that are needed to
    create aecountability for officers' miscsnduct, but which are not addressed in the proposed consent
    decree because the tlecree does not alter the police unions' contracts. (11 7 i t ) I expect the City to
    prioritize removing these contractual barriers to rsfcrrm when it flegotiiltes collective bargaining
    agreements.

            Finally, I thrurk the Court for providing this opportunity fbr comments and for caref'ully
    considering this decree;the many CPD members who conhibuted to the decree and are working
    hard tcr improve the Department; the Coalition of organizational pl*intiffs who has educated the
    community about the decree and has committed to monitoring *nd enforcing it; and the Attoraey
    General for bringing this lawnuit on behalf cf residents. We all must yiew this consent decrss as a
    starting point, rather than a finish line, for rep*iring institutions that cau$ed decades of mistrust of
    law enforcement and the justice sysiem.


    Respectfuliy,



                                                                               ocrober      ?    .2018
    Primed      full   name

    {,t   l/{{* w /1, Bw.mafi rl

     REDACTED
    Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 67 of 92 PageID #:4339
   Gase: 1:17-cv-06260 Document #: 491- *SEALED* Filed: LAIS|LB Page 1 of 5 PagelD #:3721



 &)nflmr
   CHICAGO

                                                                                                            sr
                                                                                                       s'I I, E!
0ctober 5, 201 B

Clerk nf Court                                                                                           0tI l   $   ?stB
Llnited States l)istrict Court
Everett McKinley Dirksen Federal Building                                                     *'#?jst8#iB[u,,
219 South Dearborn Street, ?0th Floor
Chicago, IL 60604

Re: State of lllinois v. City of Chicago, Case No. 17-cv-6260

U.S. District Judge Robert Dow:


Thank you for the opportunity to comment to the court ofl the proposed consent decree to reform the
Chicago Police Department (CPD). As organizations committed to improving the lives of people living
with mental health conditions, we are appreciative of the eflorts of the ltlinois Attorney Ceneral's Office
and City of Chicago to address the issues surounding police practices, training, and accountabilily.


       NAMI Chicago, the National Alliance on Mental lllness, provides hope and improves the quality of
       life lbr those whose lives are affected by mental illness by providing information and referrals,
       education, support, advocaey, and active communitl.outreach. Through our partnership with CPD,
       we deliver Crisis Intervention Team (CIT) training to officers and this gives us a unique perspective
       on the proposed refarms being considered in this consent clecree. NAMI Chicago was a msmber of
       the Police Accountability Task Force (PATF), co-chair of the statewide lllinois Mental Health
       Opportunities for Youth Diversion Task Force, and sits or the Mayor's Mental Health Steering
       Committee.

       'Ihresholds is the largest community msnlal health prr:vider in
                                                                       lllinois, serving over 15,000 people
       throughout the Chicago Metropolitan Region living with serious mental health conditions.
       Thresholds is the lead coordinator of the statewide Healthy Minds Healthy Lives Coalition, a
       memlrer of the statewide lllinois Mental Health Opportunities fbr Youth Diversion Task Fr:rrce. and
       sits on the Mayor's Mental l-lealth Steering Committee.


       Illinois Collaboration on Youth (ICOY) provides training, technical assistance, and advocacy to
       build the capacity of youth- and fbmily-serving agencies and stakeholders, and to ensure that rhey
       are equipped to provide developmentally appropriate, trauma-informed, and culturally-responsive
       care to youth who may be at risk ofjuvenile justice or child welfare involvement. ICOY also
       provides technical assistance around the state to ensure that the Illinoisjuvenilejustice system
       cornplies with fbderal protections outlined by the Juvenile Justice & Delinquency Prevention Act.



                       i*&1 t{:}ir,&1.- /\LLi,4l..i e i:   #i{                   ilS,$ rlJ:\LiI} i:;?ii{li1*f}
                                                                 l',{'{.?t1itr;^ iLLl'.i
                       18Oi- Wbst Warner, $uite   201      Chicago, lL   60613 3L2.S63,044S namichicago.org
      Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 68 of 92 PageID #:4340
     Case: 1:17-cv-06260 Document #: 491 *SEALED* Filed: L0lL5l18 Page 2 of 5 PagelD #:3722



 ffinnml  CHICAGO



           l'o that end, IC'OY coordinates the Dispropoftionate Minority Contact (DMC) Committee of the
           tllinois Juvenile Justice Commission, which has focused its efforts on schooldiscipline reform
           including impraving service accessibility and law enforcement training. ICOY r.vas also a memtrer
           of the tllinois Mental Health Opportunities for Youth f)iversion Task F*rce.

Through years of diverse experience with the mental health and crisis response system in Chicago. we ale
well aware of the efforts be ing made to improve operations at the Chicago Police Departrtent along with
the challenges the consent decree sseks to address. With this in mind, we share our comments on the
proposed consent decree.


Crisis Intervention Team Training for Youth (CIT-Y) (Section lV.):
The proposed section on Crisis lnteryention Team (CIT) training re&rences advance CIT training, such                                               as

training for youth and veterans. We appreciate this inclusion and are eager to slrare more about the
importance of CIT-Y, particularly for officsrs in schools and working with youth directly.


Sirnilar to the benefits of the CIT prograrn for adults, reviews of CIT-Y programs have found that these
programsl:

           Reduce the need for the use of force in a crisis, thereby reducing the trauma experienced by police
           officers who injure youth and imprcving the safety of law enfbrcement personnel.
     a     Provide a proactive appraach to prevent crises in sohools.
     a     Link youth with mental health conditions to services in the community and reduce the need for
           trcatment in more costly and restrictive settings.
           Reduce the lag time between the first onset of mental health symptoms and when an intervention is
           provided.

Ensuring that the right <iflicers receive the right training around mental health anC crisis de-escalation helps
improve outcomes, such as diversion from the juvenile justice system, and builds trust. Without training,
r.rfficers may see the behavior of youth living with mental health conditions as intentional, when it may be
related to their mental health condition. This can lead to arrest, removal from community support, or
increased isolation and further traumatization, which can exacerbate their mental health conditions.

Previously, CIT-Y was affered within CPD anrl an evaluation2 ofthe program concluded that CIT-Y
trained officers had increased knowledge and more favorabte auitudes toward handling service calls for
youth crisis. Further, ollicers were very satisfied with the training currjculum. However, some barriers to

I Markel., D. et al.. (2009). Supporting Schools and Communities in Breaking the Prison Pipeline : A Cuide to Emcrging and Promising Crisis lntervention
Programs tbr Youth. Arlington, VA: National Alliance on Merrtal lllness.
2 Skorek, R- R. & Devitt Westley, C. (2015). Hvaluation of Chioago Police Dcpartmrnt's Crisis Interventinn Team for Youth training cuniculum: Year2.

Chicago. 11.: Illinois Criminal Jurtioc Infbrmation Authorif)-,



                                  't;!31   ii.):li.,,L- i',1..1.1&tu*{" t:it'i   Ltlrl{l4l iLLIrliL iiiAf*il}      i-:   lir{lil{l(l
                                 1801 !Ve6t U/arner. Suiie      2O2      Chicago, lL   60613 312,563.0445        namichioago.org
         Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 69 of 92 PageID #:4341
        Case: 1:l-7-cv-06260 Document #: 491 *SEALED* Filed: 10l15lLB Page 3 of 5 PagelD #:3723

                                  iJr:'ir;i         I i.1i,,)    llii

    ffiilnml
                                              ; i


                                  'ii;..:r :., .. :.J:i:.'               1.:,11

                CHICAGCI



continued implementation of the program existed, including lack of program awareness among the
department and public. Iack of department support, di{ficulties with dispatcher linkage to calls,
runavailability of non-ernergency community-based treailnent providers besides psychiatric hospital
adrnission, and difficulty in accessing department paperwork ter document the event.3


I hese barriers        are   fixable. For these reasons, we rccommend including the following requirements in the
final consent decree:

                Designate and permanently staff a CIT'-Y liaison under the Ieadership of the CIT Coordinator
                (Section IV. B.)
            a   Integrate planning around CIT-Y in all areas of CIT Program functions (Section lV. B. 78).
            I   Integrate Cl'l'-Y into the Advisory Committee in order to ensure youth servicing community
                partnersn providers, educafirrs, justice system partners and other govemment agencies guide
                collaboration and promote program sustainability (Section fV. l).
                Address staffing ratios to maintain a sufflrcient number of CIT-Y trained officers on every watch in
                every district, based on analysis of the demand, within the CIT Implementation Plan. Staffing for
                CIT-Y trained officers should meet or exceed ratio targets {br CIl' trained officers (Section IV. D).
                Conduct CIT-Y advanced training at least twice a year for eligible officers who are heing newly
                trained in Cl'f-Y (Section IV. B. 78).
                To the greatest extent possible, ensure that the training for School-Assigned Officers described in
                Section IL G.38 include CIT-Y.
                To the greatest extent possible, ensure that any security personnel working in schools, whether oft
                duty sworn CPD or other security personnel, are required to meet the same training requirements as
                those officers who are formally detailed to a school (Section il. C).


General comments:

While the primary focus of the proposed consent decree are the policies and practices within CPD, we
strongly think it's worth noting that many of the underlying issues around police respon$e during mental
health emergencies stem from the lack of a comprehensive, efficient rnental health system in our city. After
many years where resources in the mental health system have been lacking, we see a population of people
living with serious mental illness(es) exhibiting a very high acuity of symptoms. This inadequate mental
health system is felt directly by service providers and the emergency response system. Simply put, the
needs of individuals living with serious mental illness(es) who are not treatment connected are more




3
    lbid.



                                 ir;ii i      J     iJ   ll     r.i   l.,rr   L   LiAfu *   [    rti tr l l, ii. t, L l- i'; t; S, it i i"i 4 L4, J r; i1 I *,4. i; *
                                                                                                {L

                                 1801 West Warner, guit€ 202                                    chioago,lL60613 312.563.0445 namichicago.orB
      Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 70 of 92 PageID #:4342
     Case: 1:17-cv-06260 Document #: 491 *SEALED* Filed: 1-0/15118 Page 4 of 5 PagelD #:3724


  ffinnilll CHICA6O



 challenging because of insufficient resources and access to affordable and stable housing to meet their
 mental health, substance use, and trauma-related needs.a


The chronic lack of access to montal health and support services can lead to individuals and fhmilies getting
stuck in a constant cycle ofcrisis. For decades, police have been the de facto n:ental health safety net -
being the most immediate and direct linkage between a psrson in crisis to a mental health facility and
officers continue to be used as mental health crisis first responders. Chicago relies on law enforcement, the
Chicago Fire Departmcnt, and hospital emergency departments to fill gaps in the city's mental health
system, acting as a last option for those who lack necessary supports to prevent, identify, and properly treat
mental lrealth crises.


Using the criminaljustice system as ths main entry point into the mental health system further stigmatizes,
criminalizes, and marginaliz.es those who need help and is tremendously fiscally iresponsible. CPD has
worked to improve officer response to mental health crises, but this is not a panacea -- police officers are
not mental health professionals.


For these reasclns, it's critical to highlight the ways in which the City of Chicago can improve access to
needed services for individuals living with mental health conditions and help prevent initial or further
interaction with law enforcsment. While we know that resources lbr mental health services are primarily
funded through public or private insurance, or through safety-net services like the Cook Cr:unty l{ealth and
Hospital System, the City of Chicago can and should fillgaps in the mental health service system in the
following ways:

            Provide funding for supportive housing units across the city and fufrher incentivize the
            development of supportive and afibrdable housing in Chicago. Safe and stable housing is an
            integral part of living in recovery.
            Provide funding flcr wrap-around services, such as supportive employment, vocational training,
            supportive education, and peer suppofi, approaches that when combined with clinical treatment
            have been shown to assist individuals living in recovsry with meeting their recovery goals, such as
            getting and maintaining a job or graduating from school. These providers are rypically connected
            to an individual's clinical team and can identifo changes in symptoms that might impact an
            individual's recovery, he$ing to avoid increased acuity and mental health emergencies. Additional
            wrap-around services include provider-based outreach and engagement. which allows providers to
            actively identify individuals in need of connection to services and meet them where they are.
            Provide funding to coordinate this mobile assessment model, including increasing the availability
            of open ascess care throughout Chicago. Curently there are initiatives underway through provider

{ Inslitute for l'lousing Studies at DrPaul {,lniver-^ity.
                                                           {2018). 2018 State ofRental llousing in Cr:ok f]ouniy. Retried at:
lugL1,$1}11.h?$sil.gi.$rjif.$*                                                       sssalsLhpjl*i$-t:s-lxlk:qr$$r/


                                   ii;;i{}i!r'',t" ALLi;'rl";{l[ {JU Ut:t.:\i',1_ it.!.,. I'ii: iil} qi.r4Ml] ili.i ii:;!r.i;,.)
                                  180J- West W6rner, Suileeo2 ohisago, tL 60613 312.563.0445 na{fiiehicago.oB
          Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 71 of 92 PageID #:4343
         Case: 1:1-7-cv-06260 Document #: 491 *SEALED* Filed: LAILSILS Page 5 of 5 PagelD #:3725


     ffinRml
         CHICAGO
                                     itj-    ,::..       1;;t.ilalii




               agencies to respond to adults in the cammunity who need immediate crisis intervention with
               rnobile assessmcnt.s 'l'his is a missing link to the crisis system.
          I    Givcn that the State is the prirrary fuirder of mental health treatment through Medicaid, urge state
               lawmakers to increase significantly its investment in community-based mental health treatment,
               and early treatmefit in particular, to avoid using the Chicago Police llepartment as first responders
               for preventable mental health crises. kloreover, people living with mental illness(es) are
               ovcrrepresented in our criminaljustice systenr6, due in large parl to a lack of access to mental
               lrealth resources in the communi8.


    We appreciate the opportunity to sharc our comments with the court. Please feel free to reach out with
questi ons at 3 I 2-S 63 -044 5 or               a   I   exa@nanrich   ieA&grg.

Sincerely,



    Wff-,,--
Alexa James                                                                       Andrea Durbin
Executive Director                                                                Chief Executive Oflicer
NAMI          Chicagc>                                                            Illinois Collaboration ern Youth



/1.^4
Mark Ishaug
CEO
Thresholds




5   St  .e of llliilois, Proposed, Public Notice t20t8) h$fi;!.1&n{ryJ$gq'j,eru&&l"t{dlrfu,;IffiU9sjnflq1}#:f*bfic};r:-tips!-gpjs,Adf
6
    Prins, SethJ. (2015). The Prevalencc of Mental Illnesses in U.S. State Prisons: A Sysremic Review: National Institutes of Heahh - U.S. National t,ibrary
of Msdicinc.



                                    \t&1 :{}iip, l.-   Ati"l*.fiCE *N ll[141 kL lLLlXi:S5 irunLrJ j: i.;i"]l*,tLi]
                                   1801     \ry€$t W&rn6r, Suite 2O2 Chicago, lL 6061"3 312.563.0445 namichicago.org
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 72 of 92 PageID #:4344
Case: 1:17-cv-06260 Document #: 5l-2 *SEALED* Filed: 1-0/1-6/1-8 Page L of 2 PagelD #:3787



                                                                 ';:::;=
  Clerk of   Court
                                                                           '
                                                                                    b i: rff, lir
  ljnited   States District Court
  Everefi McKinley f)irksen Federal Building                    -"
                                                                               '.
  219 South Dearbom Street,20e Floor
  Chicago,IL 60504

                                                                                          ' * ' ' i';
                                                                                          t- lt    -"   1    ,'rr-i   ffil
  Re: State of Illinois v. City of Chicbgo, Case No. 17-cv-6260                                                              re
                                                                                                                      ffi#
                                                                                                  wu {,'tg!,$ffi
  To the Honorable Robert M. Dow Jr.:

          I write to support a consent decrse to reform the pattern of excessive force by the
  Chicago Police Department (CPD), which has had a profound impact on too meny Black and
  Latirx Chicagoans and people with disabilities. The proposed consent decree includes long
  overdue reforms to ensure the City and CPD recruits, hires, trains, and supervises officers to
  respect the constitutional and civil rights of all people in Chicago. Over fhe past few decades, our
  leaders have not been able or willing to follow-through on promises to stop unlawfrrl pattems and
  practices of misconduct by CPD. Ongoing oversight from this Court is necessery to ensure patterns
  of excessive force do not contioue for decades more.
          I also believe that the proposed consent decree does not go fhr enough. Some steps I expect
  the City to take outside of this cCInsent decree process, such as finally passing an ordinance on
  civilian oversight developed with OAPA. Other steps, like the reforms advocated by the plaintiffs
  in the Communities United, et al. v. City of Chicago and Canpbell v. City of Chicago lawsuits (the
  Coalition) regarding the need to expand diversion efforts, supporf suryivors of police violence,
  limit use of force in schools, and irnprove crisis intervention, can and should be addrsssed by the
  Parties in this consent decree before it is finalized.

            I want to draw the Court's attention to a few discrete gaps before the consent                  decree is
  approved:

      l.    The City Should Investigate All Incidents That Lead to Lawsuits. Taxpayers have
            to pay for settlsments of lawsuits regarding of{icer misconduct based on the City Law
            Department's work, while COPA-a sepflrate City ageney which over$ees police
            officers-is not required to investigate the facts alleged in those lawsuits- COPA should
            be required to dedicate resources to investigate these incidents in order to prevent
            repeat, unnecessary harm {and millions of dollars in settlements) whet the City is aware
            of the officers' bad behavior. (Proposed Decree fl 485) COPA also should investigate
            when a criminal court finds there has been misconduct.

     2.     Investigative Agencies Should Be Required to Preserve Eviderce Promptly Upon
            Receiving Civilian Complaints. $ a60) The agencies must reach out to third parties
            within hours, or at least within a couple days, of receiving a complaint to try to preserve
            evidence like videos that businesses and others routinely delets.

     3.     Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
            a disability, so disabilities need to be considered in every way police interact with the
            public and they certainly must be considered when officers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 73 of 92 PageID #:4345
Case: l-:17-cv-06260 Document #: 512 *SEALED* Filed: 1-0/16/18 Page 2 at 2 PagelD #:3788




            bulletin about disabilities in officers' mailboxes wount adequately prepare thsnr to
            respectfully and safely interact with the public. (ll 69) This is insufficient to address the
            disproportionate use of excessive force against people with disabilities. Also, CPD
            should be required to safeguard personal health infurmation they collect about people.
            (11   120)

       4.   CPD Should Not Deeide for Itself Whether It Is Discriminating. (1180) While CFD
            should learn how to identify its own discrimination, for the public to be *ble to trust
            the findings, an independent monitor must decide what standards will be used to assess
            discrimination. The proposed decree allows the CPD to select its own statistical
            methods.

       5.   CPD Should Have a Frocess to Share Findings Related to Officer Credibility. (!f
            445) Ir: 2Al?, the Department of Justice rsport noted with surprise that Chicago does
            not have a system in place for CPD to provide findings related to officer credibility to
            prosscutors so the information may in turn be provided to criminal defendants. This
            process is required uuder the constitution. Why doesn't CPD automatically provide this
            infonnation? All too often victims of excessive force by CPD officers are criminally
            charged and forced to defend themselves in court. They, and defense attorneys, should
            not have to know to make special requests to try to get this important information.
            I also want to express my frustration that thereare many other reforms that are needed to
   create accountability for officers' misconduct, but which are not addressed in the proposed consent
   decree because the decree does not alter the police unions' contracts. (tll 71 1) 1 expect the City to
   prioritize removing these contractual barriers to reform when it negotiates collective bargaining
   agreements.

           Finally, I thank the Court for providing this opportunity for comrnents and for carefully
   considering this decree; the many CPD members who contributed to the decree and are working
   hard to improve the Department; the Coalition of organizational plaintiffs who has educated the
   community about the decree and has committed to monitoring and enforcing it; and the Attorney
   General for bringing this lawsuit on behaif of residents. We all must view this consent decree as a
   starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
   law enforcement and the justice system.


   Respectfully,



   {, &nor*-+lal."               1,"   t                                    october-8-,        nora
   Printed full name

    REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 74 of 92 PageID #:4346
Case: 1:17-cv-06260 Document #: 515 *SEALED* Filed: rclL7l18 Page 1of 2 PagelD #:3795

                                                                                               {;r
                                                                                      r'r   r IrE!D
    Clerk of Court                                                                      CIcT   r   ? a0ts
    United States District Court
    Everett McKinley Dirksen Federal Building
    ?I9 South Dearborn Street. 20th }iloor                                    C''ff?JriBffiI?$U*'
    Chicago, tL 60604
    Re: ,lrare af lllinois v. City of Chicago, Ca.se No. l7-cv-6260




    To the Honorable Robert M. Dow Jr.:
           I write to suppart a ccnsent decree to roform th* pattern of excsssiye force by the
   Chicago Police Department (CPD), which has had a profbund impact on too many Black and
   Latinx Chicagoans ond people with disabilities. The proposed coilsent decree includes long
   overdue retbrms to snsure the City and CPD recruits, hires, frains, and supervises officers to
   respect rhe cons(itutional and civil rights of olI people in Chicago. Over the past few decades, our
   leaders have not been atrle or willing tn follow-through on prcmises to stop unlawful patierns and
   practices of misconduct by CPD. Ongoing oversight from this Court is necessary to en$ure patterns
   of excessive fbrce do not continue for decades more.
           I also believe that the proposed consent decree does not go tar enough. Some steps I expect
   the City to take outside erf this cons€nt decree process, such as finally passing an ordinance on
   civilian oversight developed with CAPA. Other steps, like the reforms advocated by the plaintitf,s
   inthe Communities United, et al. v. City of Chicago and Campbell v. City af Chicago Iawsuits (the
   Coalition) regarding the need to expand diversion eff'orts, support survivors of police violence.
   limit use of force in schools, and inrprove crisis intervention, can and should be addressed by the
   Parties in this consent decree before it is finalized.

             I   want to draw the Court's a.ttentiofl to a few discrete gaps before the consent decree is
   approved:

        l.   The City Should Investigate All Incidents That tead to Lawsuik. Taxpayers have
             to pay fbr settlements of lawsuits regarding officer rnisconduct based on the City Law
             Dspartment's work. while COPA-a separate City egency which oversees police
             officers*is not required to investigate the facts alleged in tlose lawsuits. COPA should
             be re{uir*d to dedicate re$ources to investigate these incidents in order to prcrlent
             repeat, unnecessary harm (and millions of doilars in setllements) when the City is aware
             of the oflicers' bad behavior. {Proposed Decree S 4S5) COPA alsr: should investigate
             when a criminal court finds there has been misconduct-

       2.    Investigatlve Agencier Should Be Required to Preserve Evidence Promptly Upnr
             Receiving Civilian Cornplaints. (S 460) The agencies must reach out to third parties
             within hours. or at lsast within a couple days, of receiving a complaint tc) try tc) preserve
             evidence like videos that businesses and other$ routinely delets.

       _t.   Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
             a disability. so disabilities need to be considered in every way police interact with the
             public and they certainly must be considered when oflicers use force. Putting a training
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 75 of 92 PageID #:4347
Case: 1:17-cv-06260 Document #: 515 *SEALED* Filed: rc|fl11.8 Page 2 of 2 PagelD #:3796




            bulletin about disabilities in officers' mailboxes won't adequately prepare them to
            respectfully and safely interact with the public. ({t 69) This is insufficient to address the
            disproportionate u$s of rxoessive firrse against people with disabilities. Also, CPD
            should be required to safeguard personal health information they collect about people.
            ffi r20)

       4.   CPD Should Not Decide for lt*elf Whether It Is Discriminating, (S 80) While CPD
            should learx how to itlentify its own discrimination, for the public to be able to trust
            the lindings, an independent monitor must decide what standards will be used to assess
            discrimination. The proposed decree allows the CPD to select its own statistical
            methods.

       5.   CPD $hould Have a Proe.ess to Share Findings Related tc 0fficer Crcdibiliry. (1[
            445) In 2017, the Department of Justice report noted with surprise that Chicago does
            not have a iiystem in place tbr CPD to provide llndings related to ofticer credibility to
            prosecutors so the information may in turn be provided to criminal defendants. This
            proce$s is required under the constitution. Why doesn't CPD automatically provide this
            inf<lrmation ? All too often victims of excessive force by CPD officers are criminally
            charged and fbrced to defend themselves in courJ. They, and defense attorneys, should
            not have to know to make special requests to try to get this important information"

            I also want to express my trustration that there are many other reforms that are needed to
   create accountability for officers' misconduct, but which are not addressed in the proposed consent
   decree because the decree does not alter the police unions' cortracts. (11 711) I expect the City to
   prioritize removing these contractual bariers to reform when it negotiates collective trargaining
   agreements.

           Finally, I thank the Court for pmviding this opportunity for cornments and tbr caret'ully
   considering this decree; the rnany CPD members who contributed to the decree and are working
   hard to improve the Department; the Coalition of organizational plaintiffs who ha{ educated the
   community about the decree and has committed to monitoring and enforcing it; and the Attomey
   General for hringing this lawsuit on behalf of residents. We all must view this consent decree as a
   starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
   law enforcement and the justiee systsm.


   Respectfully,



                                                                            October   *9*,    ?Afi
   Printed fall name


  REDACTED
    Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 76 of 92 PageID #:4348
        1:17-cv-06260 Document #: 536 *SEALED* Filed: L1llZlt\ Page 1 of 6 PagelD #:3860


                  Inner City Yputh antl Adali Foand*ion, Inc.
                                   {Ntilf*r   Pralb 501{3   tx *   Organlzuion)

                                               $wl* lylansion
                              National ard $tnte Histcrical LmdnfiSf&tffi& ' l'l ri,
                                                                                   ij k;;*?
                                                                                      ""

                               (Former Home of the Commuter Rail Station) :r,: ,.,   ,




                       .                Chic*g*,Illinois 60653
  $urye$fed ,,:?:,;3i*n:,, Fr w                                                                   ffi-*   wW
                                                                                                          tr0
  Poli,:e Adylsorg                  fomni'tte                                               0cT 1?,3*n&
                                                                                         r*#*$&s# #Rrrr*ru
The fbllowing people are invited to a $ave the Children conferencs cffiffi{-il'epl61g6rcWiftT
Ynuth and Adult Foundati*n. Oyer our 37 ysar carser the list *f people below have proven
thernselves ta be dedirated pubiic servants and have acted in the bs$t intrrest of the community,
Therefore we would like to convene thsse individuals to drvelop a broad bam strategy tc,
eliminate violence in inner city cornmunities therefore consider this an invitation for us to cnme
to together at a latrr apeed upon date.
        Haa/    ef                                    J"\"\,t)44
                                                     Jam|ett rucnaroson
                                                                       ,
Director Lappin, Director
Federfll Bureau of Prist,as                           Farmer Commairder
                                                      Chicago Police Deparlment          )*r#T-i;\
Odie Weshington                                        Clarense English
Former Direutor                                        Former [irertpr
Illinois Dept. *f C*nection                            Coak Counfy Jail



Paul Biebel, Chief Judge                               Thomas  0'Crady
Cook Couttty Cireuit Coun                              Former 2ls nisrrjrt Chicago Police Commander
                                                       Itormer Cook County Sherriff

Officer Austin Wrre                                    $ergeant Kevin Marshsll, Records Department
Mass Transit, CPD                                      Chicago Police Department u {t rra&"       qrfi*\r:(.-\
                                                                                              1
ofTicer o'Conn€ L L-                                   0fficsr T.apolsky
2nd District Police ilepartment                        ?nd District Palice Departrnent


Don Dirkey                                             $uperintendent Chades Ramsey
Cnalition Manager                                      Ilhilndel phia Pol ice Deparsnelt
Street Organizationj


To ths hundreds of Police Officers that have shown sedous concem for the inner city cornmunitY
and have remain professiunal throughout their flere€r.T1'crvrK
                                                                                  Y6c{;
       Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 77 of 92 PageID #:4349
   Case: 1:17-cv-06260 Document #: 536 *SEALED* Filed:       tVtlzltlPage         2 of 6 PagelD #:3861


CIil   OT CHICAGOi DEPARTMENT OF POTICE                                                 Text Telephones
                    1   121   Soulhstatestreet   {3r2) 744-4000              t3l2) 922-1414   (zq   sn   &   tme,senry)
                    Chicago, tllinois 60505                                       {31 2} 744-8006 (Burrners Hours}




                                                              Richard M. Daley. Mayor
                                                              Matt   L.   Rodriguez,Superintendent of Police




                                                                             07 Novenber            1.995


        Mr. Maurice Perkins
 REDACTED



        Dear Mr. Perkins:
        In   response          to your letter
                                    regarding the BasketbalL Athletic
        program at woodson North school, the 002nd District is in fult
        support of this project.
        My office is available for any ideas for security that you might
        want t9 present and encourage you to contact me with your agenda
        regarding these games, '



                                                          F*"'lr&
                                                          'Flip
                                                            lo-[n
                                                             W. Richardson,
                                                            ommander, 002nd               District
                                                          5101 S. Wentworth Avenue
                                                          Chicago,          IL.      60609
     Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 78 of 92 PageID #:4350
  _Case: l-:17-cv-06260 Document #: 536 *SEALED* Filed: LAl12l18 Page 3 of 6 PagelD #:3862


                   lnner City Yitutlt and Adult Foandation, Inc.
                                   (N*far Pn$t   501C3 tox excxtpt Oryanlzdion)

                                            Swtft Monsion
                             Nstional and $tate Historieal Lanrlmark Site
                               (Former Hame of the Commuter Rail Strtion)
                                    4500 South Michigan Avenue
                                       Chicago, Illinois 60653
                                            773 285-2000
  Sugsesterl                              (Save the Childrer)



   Prlrce ddvrso rq                          Corq          *i1lr
The following people are invited to a Save the Children conference conducted by Inner City
Youth and Adult Foundation. Over our 37 year career the list of people bslow have proven
themselves to be dedicated public servarts and have acted in the best interest of the community,
Therefore we would like to convene these individuals to develop a broad base strategy to
eliminate violence in inner city communities therefore consider this an invitation for us to come
to together at a Iater agreed up<ln date.
         Hqpl    e/
f)irector Lappin, Director                        #&**0,",
Federal Bureau of Prisons                          Former Commairder
                                                                                        ') :S
                                                   Chicago Police Department                  D GT. t t
Odie Washington                                    Clarence English
Irormer Director                                   Former Director
Illinois Dept. of Correction                       Cook County Jail



Paul Biebel, Chief Judge                           Thomas O'Crady
Cook Couqty Circuit Court                          Former 21ut District Chicago Police Commander
                                                   Former Cook County Sheniff

OtIcer Austin Ware                                 Sergeant Kevin Marshall, Records Department
Mass Transit, CPD                                  Chicago Police Department , \1 f:irI rl   \             t f _:
                                                                                                 '"ncr{"
                      l1                                                                     1




Officer O'Conn6d L      \-                         Officer Zapolsky
znd District Police Departmenl                     2nd District Police Department

Don Dirkey                                         Superintendent Charles Rarnsey
Coalition Manager                                  Philadelphia Police Department
Street Organization$


To the hundreds of Police Officers that have shown serious concern fbr the inner city cnmmunity
aurd have remain professional ttroughcut their career.ThcrwK
                                                                                  {a   '{;
    Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 79 of 92 PageID #:4351
   Case: 1:17-cv-06260 Document #: 536 "SEALED* Filed: LOILZILS Page 4 of 6 PagelD #:3863-


CITY OF CHICAGO/ OEPARTMENT OT POLICE                                               Text Telephones
                 t 1 2'l South State Street   {3t2) 744-4000             (3,l 2) 922-1414 (zn Hrs & Emersenry)
                 Chicago, lllinois 60605                                      t3l2) 744-8006   (Busrness xours)




                                                           Richard M. Daley, Mayor
                                                           Matt   L. Rodriguez.   Superintendent of Police




                                                                         07 November 1995

     Mr, Maurice Perkins

  REDACTED
     Dear Mr. Perkins;

     In   response      to your letter regarding the Basketball Athletic
     program    at   Woodson North School, the 002nd Distriet is in full
     support   of this project.
     My office i-s available for any ideas for security that you might
     rlrant to present and encourage you to contact me with your agenda
     regarding these         games.



                                                                    I


                                                                   A'1
                                                                   -'r
                                                                4u
                                                               n W.
                                                                Richardson,
                                                         omnander, 002nd District
                                                        5101 S. Wentworth Avenue
                                                        Chicago,         IL.      60609
                                                                                                                                 w
                                                                                                                                 &
                                                                                                                                     .{+}                                                                       t
                                                                                                                                                                                                                 -Ii
                                                                                                                                                                                                                  :
                                                                                                                                                                                                                  o
                                                                                                                                                                                                                 tn joc
                                                                                                  -{,                                                                                                               o    .s.
                                                                                                                                                                                                                    tr
                                                                                                                                                                                                                    c t-
                                                                                                                                     $*                                                                         "g
                                                                                                                                                                                                                 o
                                                                                                                                     *                                                                  I        CL
                                                                                                                                                                                                                    15a
                                                                                                                                                                                                                 >" 3l
                                                                                                                                                                                                                 (t
                                                                                                                                                                                                                -r,
                                                                                                                                      fla'*..       -&                                                                   "p-
Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 80 of 92 PageID #:4352




                                                                                                                                                                                                                 .,
                                                                                                                                                                                                                 o-
                                                                                                                                                                                                                 J
                                                                                                                                          llrhffi                                                                o       (t.
                                                                                                                                                                                                                 a
                                                                                                                                                                                                                o
                                                                                                                                                                                                                         ,t o-
                                                                                                                                                                                                                         ;,
                                                                                                                                                                                                             E
                                                                                                                                                                                                                a, Cr
                                                                                                                                                                                                                         -:
                                                                                                                                                                                                                         c3
                                                                                                                                                                                                ;tr         "i
                                                                                                                                                                                                            & ('
                                                                                                                                                                                                                         .:
                                                                                                                                                                                              W
                                                                                    LO                                                                                                                          a       C'
                                                                                     (u                                                                                                                     "v
                                                                                                                                                                                                             5
                                                                                     U'                                                                                                                                 a,
                                                                                                                                                                                                            to                €o
                                                                                    (6
                                                                                    LL
                                                                                    00
                                                                                    Fl
                                                                                          Bt
                                                                                          ,Eiar
                                                                                                        ".'
                                                                                                              **.   t.v'1#.

                                                                                                                                                           F.!i*'llre-.f
                                                                                                                                                                                                            &
                                                                                                                                                                                                            IT
                                                                                                                                                                                                            z iiu
                                                                                                                                                                                                                              'lr,
                                                                                    N
                                                                                                              '*.   -r.:*-.?.,                                                                              3                  ,
                                                                                                                                                                                                                               B
                                                                                    r{                                                                                                                      o "c
                                                                                                                                                                                                            rs o-
                                                                                    O                                                                                                                       :) .,
                                                                                    F.{
                                                                                                                                                                                                            u           a a
                                                                                    ii
                                                                                    g
                                                                                                                                                                                                            F
                                                                                                                                                                                                            :! o 6
                                                                                                                                                                                                            (, cl' {
                                                                                    LL
                                                                                    +
                                                                                          ffim                                                                                                              ,*
                                                                                                                                                                                                            lt   B
                                                                                                                                                                                                            tg o t
                                                                                                                                                                                                                   c                 r
                                                                                                                                                                                                                                     ehii
                                                                                    o
                                                                                    tu
                                                                                    J
                                                                                          ffi'
                                                                                          rla
                                                                                                                                                                                                                                     :Eg
                                                                                                                                                                                                                                     {.o
                                                                                          \.rl
                                                                                                                                                                                                                                     o
                                                                                    uJ
                                                                                    U)    U                                                                                                                                          3
                                                                                    i(
                                                                                    (o
                                                                                    oo
                                                                                    lo
                                                                                    ir    ffi8
                                                                                             s
                                                                                    {)           II:
                                                                                    E
                                                                                    =
                                                                                    o       ?T
                                                                                    o
                                                                                    ()
                                                                                    (O
                                                                                    N
                                                                                    (o
                                                                                    O
                                                                                            s g##+
                                                                                             ,

                                                                                                 *
                                                                                                 {rl
                                                                                     I
                                                                                    ()           ,.0 @, $; EE;#='€* is  3E &*ia-.:. .}S E;gA
                                                                                                 .E g, Eg *stc i 5; fi: E;
                                                                                     I
                                                                                    r.-                                                                                                trH
                                                                                    d                                               EE e;$E*EE ::.ESTsig 9Ei
                                                                                                                        sI F$;I: ;*
                                                                                    J
                                                                                    {")
                                                                                    a             w                                            E;:;iEi5 i*;
                                                                                                                                                         sSiE s E,* :gc;;iE
                                                                                                                                                                    EIE,srEs     g;.$o?iE!
                                                                                                                                                               u€'s# 5 st EE ts .*EE; Ini* . ES;
                                                                                    od
                                                                                    U
                                                                                                                                                     $* gi;;Eg "a8-tr.9-
                                                                                                  TD                                                                                          1**
                                                                                             r*                                                                            i::
                                                                                                                                                                    t;Ef!A-.,:
                                                                                                                                                                          E;s s;x!c               ss;iairi
                                                                                             s! gsili$iiigigE                                                                 9:E r,-$ i; li:6:=
                                                                                                                                                                            ;;t*AssE
                                                                                                  xI
                                                                                            II.I Exg;;if€sii,is t
                                                                                                                                                                           e
                                                                                                                                                                             iEE
                                                                                                                                                                           s:;
                                                                                                                                                                                E:Ff; igiE*: sei iEE s5E
                                                                                                                                                                           g =i g;i; E
                                                                                                                                                                                       Ei;igIE*
                                                                                                                                                                                r'*;:; .;€:     ;; E iiss
                                                                                                                                                                           r€: seEEE#:,$ES€
                                                                                                                                                                               a 6s Er      i Igg$E el E*-
                                                                                                                                                                           !iE                  g;t
                                                                                                                                                                           *=*_
                                                                                                                                                                           aE    F€tra.- azE*:E     sE;f€e!
                                                                                                                                                                               =B eq E: E .,tzrri EE.6i set E,f
  Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 81 of 92 PageID #:4353



             LlrEaT}aauFrnsTlat       as'targB.El|axr.                      .
                                                                                                                                                             sctll&letTlln{€si---
                  rffis u0rrmffi                                                                                                                             r il:r
      !(                                                                                                                                                ,.
      -al                                                                   i
      2
      o'
      a!
      IE
             lIl                                 ,  &
                                                                          :':-"
                                                        rcrgsa'lRc{ar*?h}rj,
                                                                                                e    sF.oE,Ef,rEetiafite      Irrv
                                                                                                                               oaAe
                                                                                                                                I
                                                                                                                                            rert
                                                                                                                                             ur
                                                                                                                                            ti$e
                                                                                                                                                        5

                                                                                                                                                            L
                                                                                                                                                                    rg{T}l
                                                                                                                                                                           d.r-
                                                                                                                                                                                lYtgtn

      E
      ,.
              ffi;*tr- \                                                                                                                'mB
                                                                                                                                                           a                    tI
                                                                                                            -r
                                                                                                                                                                    ffin
                                                                                                                                          OF
                                                                                                                                         nnr                          t-
             e, rn *ltyz lmvrcE r'r,tra*E                                                        -
 EH.                                                                                                                                                                            s
 ffiE                        5"*r                                                                                                                                   rqryl
 ;.rr         xi[                                       ill
  ta         LfEST*TEEffiEE                                                                     *.sgr       s N.xl.ArFt sxl€l ryrcil
  a
  E,
  .a
  o
 Ia(
 LE
  oa
  c
                                                                                                E
                                                                                                                                        I
                                                                                                                                        renrrt
                                                                                                                                         D6T
                                                                                                                                                       SAY



                                                                                                                                                       r
                                                                                                                                                        E           HL
                                                                                                                                                        -rrErG8rtB*rtllniit
                                                                                                                                                       .IT
  g
 a
 r
            5
            AXIE'3ffiffi5re:TE

                                                                                               r-..'
 d


                                                                                                                                                           E
                                                                                                                                                       EKETB'IA'T
                                                              E
 d
 F:

            I Til'G!EEET'FE3Ei!'E,
                   Ln.lIAq,-EAilr'a                                                                                                                             uriE*&rartrY
                                    w                                                                                                   ilttE

            IIT                                                                        fler,.arraiar**1            . ftrmrrrrr-         ,I
                                                                                                                                        frrf
                                                                                                                                                                      E-
            -                                           ffiffi&'iififfirigffrsffi               -+   TT.r    ffi    xreE JrG.rr.;fit I
                                                                                                                                       w
                                                                                                                                                       ,h
              !*]!NE                                    pr1.                                     cmoilto,rr;[
                                                                                               4             EA$D.E"frrGnEl rc
                                                                                               & 614*eItEollGiaetE


  r.
  at
  d
  a,
  5
  E.
  T
  6           Goor      ffimun ,&m n                                                                                                                        mfolli*hCqilf,|lltld
             ryr0u4lr        DtrssEE"          {i       REDACTED                                                                                           earB,Ikr&mym.
            ffi
                                                                                                                                                           qirr&nhrm




dt
w
rs
<b
#"
            tr                                                &I
                                                                          '3
                                                                                                t                  rI-
                                                                                                                           tam.,arrFal&oTt artf

                                                                                                                                            fifi
                                                                                                                                                                 [ffiirutw
                                                                                                                                                                   ffiiathfi&
                                                                                                                                                                  'ila


 a
 g
 €
 *
 5
 d
 ta




 2
 o
 E
 at
 2
 u
 t
 it
  {
'DD,m
              {8s,.rm{&,Cb6la*eC&rAd*




                   2U
                                 r,at't rdJi, arfftoxlt ot tt{tr
                                 AXGOEqJqrE EFPilCYfr,lE I
                                                                   rcilr
                                                                   JrGro.
                                                                                AFQr   an   fimH^tllr



                                                                                                        -m
                                                                                                        lm*--^*e*'Q'f;j,
                                                                                                                            r{3& roicgl
                                                                                                                            met
                                                                                                                                            ail Trtr   uxrrr !ilBrtt
                                                                                                                                    or rnrr&ftn o8 aiscfir888
         Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 82 of 92 PageID #:4354
" ' '   Case: 1:17-cv-06260 Document #: 537 *SEALED* Filed: 1-:ULZLS Page l ot 4 PagelD #:3868




                                                               GEORGETO\l.'N LAIV
          (lhristr ii.      l,opez
          l   )istingurrhrd \.'isifurr   lirl,   Prar:tri.rc




          The I'lonorable ltr:bert Iv{. Dow, Jr,
          l-lnited States District Court
                                                                                    rrkffitr
          Everett ll'lcKinlei,' flirhsen Federal Building                                             q
          219 South Deartrorn Streel, 20th f'loor                                    OCT   1 22fi18
          Chicago. lL 60604                                                     c#,fu$Sfi#fryffi#*
          {)ctotrcr I 2. 2l08

          Rc; State of lllinois r,s. Cit-v of Chicago, Case lto, I7-cv-6260

          'lo lhe l"lonorable                    Robert M. Dow, Jr.:

          Thank you fbr the opportunity to submit this letter. We write to urge the Court to approve the
          proposed consent decree between the Oflice o1'Illinois Attorney (ieneral and the Cit-v-. of Chicago
          and Chicago Police Departmenl (CPD), 'l"his agreement ollbrs the most promise in at least a
          generation lor ending systemic misconduct in the CPD. It will help ensure larvlirl and etl'ective
          policing that w'ill make communities more confldent in their police department, and police
          oltcers more capable and satbr. as we personally have seen similar agreements do in cities
          across the tjnited States,

          1'here is an undeniable need for a court-entbrced police relbrm agreemenl in Chicago. As two     of
          tlre attorneys who conducted the Department of Justice Civil Rights Division investigation ol'the
          Chicago Police Department, we saw' l.rrst-hand the devastation that decades i:f police abr.rses had
          r,vorked on Chicago's diverse communities.

          As documented in the puhlic llndings report, the DOJ team revierved thousancls o1'pagcs of
          documents" including policies, training plans, CPf) orders and memr:s. and internal and external
          reports. |he Cit1" provided f)OJ access to its entirc misconduct cornplaint database and all
          olficer use of force reports. DOJ also interviewed Cit-v ol'licials, and cument and fbrmer CPI)
          olljcers and IPRA (norv COPA) investigators. The analysis of the evidence confirrned what DOJ
          heard frr:m community members: CI'D has a pattern or practice of unconstitutional use of fbrce,
          including deadll.'and less-lelhal force, and these practices acutely affect Chicago's marginalized
          communities.




                                                               REDACTED
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 83 of 92 PageID #:4355
Case..1:17-cv-06260 Document #: 537 *SEALED* Filed: LAllZltB Page 2 of 4 PagelD #:3869
                                                                                        Page 2



  During the investigation, DOJ held public {brums where community members came tbrward to
  share stories about their interactions and experiences with CPD. Whether Black, [,atinx,
  Muslim, inrmigrant, LOB'I'Q. female, or a person with a disability, there was a common theme
  that bound these Chicagoans' experiences together. It was a pro{bund mistrust of the police.
  l-ikewise, our conversalions with scores of officers revealed a deep distrust among many officers
  of the Cihicago {)ommunities most in need of protection. The investigation found that this
  mutual-mistrust is the result o{'CPD's inadequate policies, practices, training, and accountability
  systems that have allowed a toxic policing culture and patterns of misconduct to persist for
  decades. Ilecause previous retorm efforts failed to improve CPD's practices and aocountability
  systems" comntunities were resigned to the lact that they would continue to be subject to
  unlarvl'ul police practices, and too many police oflcers became part of a selireinfbrcing culture
  o1'dehumanizing the people they were sworn to protect.

  We have reviewed the proposed consent decree caretllly and have tbllowed tlre months o1'
  officer and community engagement thal wenl into its creatir:n. Both because we have committed
  our prolbssional lives tn ensuring policing that is both lawful and effective. and because rve have
  seen up-close the acute need for this agreement in Chicago, we are grafeful that the lllinois
  Attorney (ieneral's Office and the City of Chicago commiued the months upon months of
  incredible efforl, thr:ughtfulness and expertise to getting reform right.

   And this consent decree does get it right. It will promote sustainable, constitutional, and
  etfbctive policing by implementing 2lst Century, evidence-based, community-infbrmed policies.
  practices, lraining. and accountability systenrs. fhe agreement gives Chicago communities a
  nTeaningful voice in developing CPD's policies and helps empower a trroad-based community
  coalition to monitor and enforce it. This level of transparency and engagement w,ill hclp repair
  the broken relationship betrveen CPD and the communities it serves. The agreement further
  advances transparency by requiring that CPD collecl, analyze" and publish enfbrcement data.
  Puhlic data rvill allow community members to see how officers are engaging with residents" and
  through analyses of the data. the deparlment will be able to meinitor and intervene in polential
  misconduct. The decree also provides provisions designed to enhance CIID's force anri impartial
  policing practices, crisis inten'ention tactics" recruitment and hiring, academy and in-service
  training. oflicer wellnesr and support, and supervision and accountability systems.

  Most irnportantly, this agreement includes the elements that have been missing frclm previous
  relbrm el'forts in Chicago.---elements that decades of work have shown are essential-i.e.
  oversight by a federal court and an independent monitoring team. l,lxperience has show'n that.
  regardless ol'how good intentions are, without these elements, refiirm efforts in police
  departments like CIPD are unlikely 1o be suqcessful. We at DOJ learned this as we had to return
  to Cleveiend. New Orleans. and elsewhere afler first attempting to achieve relbrm through
  voluntary measures. A consenl decree does nol guarantee that police refbrm takes hold fbr goocl,
  but sometirnes one is necessary to give refbrnr a fighting chance.
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 84 of 92 PageID #:4356
Case: 1:17-cv-06260 Document #: 537 *SEALED* Filed: 10112118 Page 3 of 4 PagelD #:3870
                                                                                         Page 3



  Tlre concern that consent decrees result in "de-policing" that. in tum, cause$ an increase in
  serious crime, is not borne out by the evidence. One has only to look al New York City, where a
  driunatic drop in stops and searches by NYPD was &ccompanied by a decrease in homicides,
  notr.r'ithstanding contident assertions by NYPD's Chielthat crime would unquestionably rise
  should the number r:f stops go down. See Ashley Sauthall, Crime Level in New l'ork Plunges to
  a {.evel Not Seen Since the 1950s, N.Y. TIutns, Dec. ?7,2$17. avcdlable at
  https:i&vrl,rv.nytirnes.c.Ql1t0l7i !2/27lnyrcglon/new-york-city-crinle-2017.hlml. lt is difTicult.
  some u'ould say impossible, to determine precisely the impact of policing on crime rates. But,
  with that caveat. it is worth noting that studies of the impact of consent decrees in numerous
  cities have not demonstrated that they cause increases in crime. In fact, the most comprehensive
  studies have indicated that they may not even result in de-policing at all. See, e.g., Joshua
  Chanin & Britlany Sheats, Depolicing as Dissent Shirking: Examining the Effects ofPatlern or
  Practice lllisconduct Refbrm on Police Behavior, Cntrvt. Jus't'. Rrv,. 2017.

  We lound no reporting requirements in this consent decree that have not been successfully
  implemented in other cities. It is of course possible that some officers will decide not to carry
  out their responsibilities to protest being required to both abide by the la*'and to document that
  thev are doing so. In our experience, most officers care far too much about their work and the
  people they serve to neglect their duty. Once provided the training, supervision, and clear
  direction that tlie conssnt decree requires, otficers often realize that they are better atrle to do
  their jobs. and lheir fbars about reform dissipate. 1lhose offrcers that cannot adjust to systemic
  conslitutional policing, or w'ho simply retirse to do their jobs. should be held accountable, and the
  accounlability systems set in place by the consent decree will make it easier to do so.

  ln confast to the lack of evidence that consent decrees cause crirne, there is abundant and
  growing evidence that when eommunities do not have confidence that the police can or will
  protect them. they are more likely to eschew formal legal regimes and create their own system of
  rules and enfbrcement mechanisms. 'fhe work of Tracey L. Mearcs and Tom R. 'l'yler, some ol'
  which stems {iom their experience in Clricago. is central to this body of research. Restoring
  communit-y crnfidcnce. and therehy increasing CPD's abilit-v to keep communities safe, is one of
  the central aims of this consent decree.

  Even after discarding the, red-herring oI"'de-policing," thc effbrt to reform the Chicago Police
  Department r.vill not be an easy one, and it will take time. Nor is the consent decree pert'ect--
  perhaps no product o{'compromise ever is. Change along the way will likely be necessary-a
  consent dccree is a static document applied to a vsry dynamic contexl The parties to the
  agreement and the monitor will ol'oourse need. to genuinely listen to both n:embers of the public
  and CPD oflcers regarding how the consent decree is being implemented and do the hard work
  of discerning rvhen to adjust a decree requirement and when to stay the course. None ol'that is
  easy. Ilut it can and has been done elsewhere and it   c.an be done   in Llhicago.

  Regarding cost, we all wish consent decrees could be costless to implement. But the reality is
  that tbr too long the City of Chicago has put the lrue cost of CPD policing literally on the back   of
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 85 of 92 PageID #:4357
Case: 1:17-cv-06260 Document #: 537 *SEALED* Filed: 101121L8 Page 4 ot 4 PagelD #:387L
                                                                                      Page 4



  its poorest communities, and, through miliions in lawsuit payouts" on Chicago taxpayers. This
  must change. And experience tells us that benefits of the consent decree will be well-worth the
  cost. ln a conference held by the P*lice Sxecutive Research F'orum in 2013" lar.v enfbrcement
  olficials spoke ol'implementing these &greements in their or.vn departments. "l think the money
  w'as well spent in terms of preventing firture litigation and gaining credibilit_v with the
  community, So yes it was a lot of money. but I think rve got our money's worth," said a Los
  Angeles Police Commander rvho helped implernent the DOJ consent decree there. "[Wle rvould
  not have bcen able to make the changes we made without the consent decree , . , , 'l'he end result
  was very positive. Shootings dropped by 80 percent and have remained low. And it gave us
  credibility with the public," said retired Chiel'(and lormer CPD officer) Charles Ramsey,
  speaking of the agreement he helped implement in Washington D.C.'s Police Department. Many
  other police executives offered similar assessments. See Civil Rights Investigations oJ Local
  Po{ice: {,essons Learned. Police Executive Research Forum Critical Issues Series (July 2013).
  Ot'course, notwithstanding these positive cost-benefit assessmentsr we urge lhe Court to ensure
  that the independent monitoring team is neither rendered inettbctive by being given too little
  resources, nor allowed to undernrine the integrity of the reform process through t'inancial
  carelessness or too little appreciation lbr the importance of being beyoncl reproach.

  Bringing lasting and transtbnnaliye change to policing in Chicago will take the sustaineii
  commitment of the City and the Clhicago Police Department, the ongoing input and support of
  Chicago's diverse communities, and the close oversight of this Court. The consent decree is the
  mechanism lry through which this can tre accomplished. We therefore respectfllly urge y,'ou to
  approve the proposed consent decree.



  Sincerely.


   efu€*tr'-
  Chrisfy E. Lopez
  Distinguished Visitor fiom Practice
  Co-Founder. Program on lnnovative Policing
  (ieorgetow'n University ["aw Center

 Former Deputy Chie{, Special l-itigalion Section
 Civil Rights Division, Linited States Department of Justice


   W*
 Lynda Garcia
 Formsr Trial Attorney. Special [,itigation Section
 Civil Rights Division, United States Department of Justice
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 86 of 92 PageID #:4358
Case: 1:17-cv-06260 Document #: 570 *SEALED* Filed: 1-0/16/l-8 Page 1- of 1 PagelD #:3969



                                         ANARY I.YNN       PARISH


                                                                        M      ':c5'   Sf    ttr"@ #%
                               REDACTED                                 W      ffi &-*       fre   $il*#

                                                                                frra? '! * "'.r'.:.i
                                                                                1il.t lu,         J

                                                                          rs-rf1{,,,hfi {t. gt-ilrr {i}N
   October 11 , ?018
                                                                        clfui{( u.; l*ii;ni;t u#ilRT
  The Honorable Robert Dow
  United States District Court for the Nofihern District of lllinois,
  219 S. Dearborn,
  20th Flooq
  Chicago,   It 60604

  re: Enforcement of State of Illinois v. City of Chicago, Case No. 17-ev-6260

  Dear Judge Dox",

  As a resident of the city of Chicago, I believe that it is critically irnportant that the Court
  approves and fully implernents the Consent Decre€, Cs$e No" 17-cv-6260, developed by Lisa
  Madigan, Attorney General of the State of lllinois, regarding police conduct in Chicago. In
  addition, we hopa rtill more can be done to strengthen the Decree by means ofgreater public
  partnership and pariicipation in the process of police reform in Chicago.

  The City and CPD have proven that they are unable to put an end to thEir years-long and ongoing
  civil rights violations wirhout independent extenu* or,.ersight, which has the power to ensure that
  the City lives up to its commitments, This is a unique momefit when attention is highly focused
  o* police misconduct in Chicago, and so we hope for legal actions and structure$ that will
  address this problem for rurw and far into the future.

  Sincerely yours,

                              P nA;*j*
  Mary Lynn Parish
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 87 of 92 PageID #:4359
Case: f :rZ-pl-00260 Document #: 597 *SEALED* Filed: 1-0/l-811-8 Page l- of 1 PagelD #:4A52                                                                                 yt
       FI LEE}                                                                                                                  TEIhPLE
                                                                                                                                 SHOLOM
               otT 1 s                 2018


    THOMAS G. BRUTON
 CLERK, U.S. DISTRICT COURT                                                                                                      15@
                                                                                                                                   llhrrnintt ti ng tht ?t*t        rrt
                                                                                                                                              .linte 1867
       Clerk of Court
       United States District Court                                                                                              srHIOf,       tAtil
       Everett McKinley Dirksen Federal Building                                                                                 flr.     L-d*'.in (.).    (irldberg
       219 South Dearborn Street, 20th Floor                                                                                     AI30CIAIt IAEIi
       Chicago, lL 60604                                                                                                         "\irlshgnrh (lttnorel
                                                                                                                                 C'N'Oi
                                                                                                                                 Sheerr Ben-l )arid
       Re:state of lllinois vs. City of Chicago. Case No. 17-cv-6260                                                             aSsislaxT RA88'

                                                                                  -a '                                           Scon (ieilrnrn
                                                                            '
       Dear      Sir/Madam,                                                                                                      BAt8t3       [Mritlt
                                                                                                                                 A;rron l'1. Irrru"hr:rt,oki
                                                                                      ,
                                                                                                                                 L)r. Fredericl< C. Sihwlltz              z-t'z   t
       The proposed consent decree mandates comprehensive reform of CPD's policies, practice$,
                                                                                                                                 cARron t*rEnrrI
       training and accountability mechanisms to address the use of force, ensure police accountability,
                                                                                                                                 Ali',,a Katzrtln
       improve public and officer safety and, ultimately, build trust between CPD and Chicago's                                  !xfcul,vs 0rrIcI6[
       residents. Below, we have s€t forth suggested language for the eonsent decree.                                            lercnrr F'. Pedin
                                                                                                                                 nirscroi of        ltacA6ErlrgNr
       It is our understanding that the spirit ofthis paragraph has been accepted into the Consent
                                                                                                                                 aND      i   EM83t3f,ll StiVtCEr
                                                                                                                                 -\r*ry { ihamar'
       Decree. For purposes of clarification, we suggest that officers work with mental health
                                                                                                                                 DiFfaloi or           !At,.Y
      professionals who can be called in cases when officers suspect a person may be going through an                            cHirbHooE totrcAlro,i
                                                                                                                                 l lciJi ti.rrope r
      acute episode of mental illness. One or more mental health professional should be assigned to
                                                                                                                                 oryiloPUt[] ]rReciot
      every police precinct to ensure fast and contemporaneous interyention whenever the police
                                                                                                                                 L'lrrla Krupman
      confront such situations. A Consent Decree should require that when this occurs, the detaining
                                                                                                                                 BlnIc10i or ftNAt{c,AI sftvtcts
      officer and mental health professional shall consult at that time with the precinct captain-in-                            lorii )l1orudl
      charge to determine whether the person detained shall be incarcerated for Bond Court, diverted                             olircT6r ot i.llEtoflo teatiltN6
      to an appropriate mental health facility, or if an arrest does occur, that the mental health                               fav Rrpoprur
      professional be present in Bond Court to make appropriate diversion recommendations to the                                 Wesilarvn Cemetery
                                                                                                                                 Vit:kie luiido, {','rtcrci lrlaxtger
      Judge.
                                                                                                                                 Lokerhore J€lrish Funerols
                                                                                                                                 Dar Sclul:ring, |:r*ti Dit"ror
      Equally important to us, is the idea of Restorative iustice and how peace circles are used to
                                                                                                                                 Officers
      achieve restoration rather than incarceration. We suggest that officers work closely with                                  L'{arr Kirulinan. /'r*;rtra;
      Restorative Justice Hubs {that are currently in 8 neighborhoods throughout the city our                                    Karci1 Ls'i5,           trx,ftry
                                                                                             -                                  .ltlithirel Iiadn<:r, 7,t*raa,
     synagogue has partnerships with Precious Blood Ministry and Circles and Ciphers) and visit the
                                                                                           -                                    Dl.eclors
     Juvenile Detention Center to obserle and learn aboui this practice. ,n situttions where there are
                                                                                                                                Audra llerg
     minor infractions by a youth {someone whose age ranges from 14-24 years-old), we recommend
                                                                                                                                John llrernrrr
     that officers work with directors of one of these hubs for alternative ways to hold these youth                            Atron Ch;*firor
     accountable instead of pressing charges. A Consent Decree should require that in these                                     Msrthew. [Jicker
                                                                                                                                Srcve lrirriem
     situations, the police shall ask a representative from a Restorative Justice Hub to be involved in                         Ircnr Coldslcirr
     the charging and bail process, if applicable, and to alss be present in Bail court to make                                 l.illi liorrrblrrrl
     appropriate diversion recommendations to the Judge.                                                                       ' l)atiil      L,irrschultr-
                                                                                                                                Irrnr l.ookrrch
                                                                                                                                Jr:flf L.trchr
     Sincerely,                                                                                                                 tr.tarrr,\tajor
                                                                                                                                I'lnrsir       N;rr ins
                                                                                                                                 Kirtrlrrrlv I'endo

      *-                    #--{----                   ---                                                                      A.rrrrr Rlos-l-tbowirz
                                                                                                                                .led Sill,rrg
                                                                                                                                frrlit:
                                                                                                                                          \&'rlnrr
                                                                                                                                5i:*rrv \t'."i1
    Rabbi Shoshanah Conover
    Temple Sholom of Chicago
                                                                                                                                Iemple Sholom ol Chictrgo
                                                                                                                                3480 N. L.rke $hore Dr.
                                                                                                                                Chir(rgo. tt- 6A657
                                                                                                                                773-525.47A7
                                                                                                                                773-525"3502 iox
  &lliliarec   rirh   ths   l.lNl()N   Ir{)11.   k!-ti()l{&l lLJlrAl$M   i I*ning R*film t.orgrcgriors io 5<rrr}r..\lr<:rjrr    shclomchkogo.org
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 88 of 92 PageID #:4360
Case: 1:17-cv-06260 Document #: 602 *SEALED* Filed: l_0/18/L8 Page l ot 2 PagelD #:4A67
                                                                                                           Tt
                                                                                                   't'
    Clerk of Court
    United States District Court
    Everett McKinley Dirksen Federal Building
                                                                                      ..?i?t:"
                                                                                        "*g*fp{^
    219 South Dearborn Street, 20'h Floor
    Chicago, IL 60604
    Re: .Srare of lllinois v. City of Chicaga, Case No. 17-cv-626A




    To the Honorable Robert M. Dow Jr.:
             I write to support a consent decree to reform the pattern of excessive foree by the
    Chicago   Police  Department (CPD), which has had a profound impnct on too many Black and
    Latinx Chicagoans and people with disabilities. The proposed consent decree includes long
    overdue reforms to ensure the City and CPD rccruits, hires, trains, and supervises officers to
    respect the constitutional and civil rights of a// people in Chicago. Over the past few decades, our
    leaders have not been able or willing to follow-through on promises to stop unlawful patterns and
    practices of misconduct by CPD. Ongoing oversight from this Court is necessary to ensure patterns
    of excessive force do not continue for decades more.

            I also believe that the proposed consent dscree does not go far enough. Some steps I expect
    the City to take outside of this consent decree process, such as finally passing an ordinance on
    civilian oversight developed with CAPA. Other steps,like the reforms advocated by the plaintiffs
    inthe Communities United, et al. v. City of Ckicago and Campbell v. City of Chicago lawsuits (the
    Coalitinn) regarding the need to e.\ps.nd diversion efforts, support survivors of policc violence.
    Iimit use of force in schools, and improve crisis intervention, can and should be addressed by the
    Parties in thi.s consent decree before it is finalized.

             I want to draw the Court's    attention to a fsw discrete gaps before the consent decree is
    approved:

        l.   The City $hould Investigate All Incidents That Lead to Lawsuits. Taxpayers have
             to pay for settlements of lawsuits regarding officer misconduct based on tho City Law
             Department's work, while COPA-a separare City agency which oversees police
             officers-is not required to investigate fie facts alleged in those lawsuits, COPA should
             be required to dedicate resources to investigate these incidents in order to prevenr
             repeat, unnecessary harrn (and millions of dollars in settlements) when the City is aware
             of the officers' bad behavior. (Proposed Decree S 485) COPA also should investigate
             when a criminal court finds there has been misconduct.

       2.    Investigative Agencies Should Be Required to Preserve Evidence Promptly Upon
             Receiving Civilian Complaints. (S 460) The agencies must reach out to third parries
             within hours, or at leasl within a couple days, of receiving a complaint to try to preserve
             evidence like videos that businesses and others routinely delete.

       3.    Disabilities Should Not Be an Afterthought. Approximately I in 4 Chicagoans have
             a disability, so disabilities need to be considered in every way police interacr with the
             public and they certainly must be considered wher officers use force" Putting a trainirrg
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 89 of 92 PageID #:4361
Case: 1:17-cv-06260 Document #: 602 *SEALED* Filed: LOI1.S|LB Page 2 of 2 PagelD #:40.68




              bulletin about disabilities in officers' mailboxes won't adequately prepare them to
              respectfully and safely interact with the public. (9[69) This is insufficient to address the
              disproportionate use of excessive force against people with disabilities. Also, CPD
              should be required to safeguard personal health information they collect about people.
              6t r 20)

        4.    CPD Should Not Decide for Itself Whether It Is Discriminating. (!i 80) While CPD
              should learn how to identifv its own discrimination, for the public to be able to trust
              the findings, an independent monitor must decide what standards will be used to assess
              discrimination. The proposed decree allows the CPD to select its own statistical
              methods.

        5.    CPD Should Have a Process to Share Findings Related to Officer Credibility. (S
               445) ln 2417, the Department of Justice report noted with surprise that Chicago does
              not have a system in place for CPD to provide findings related to officer credibility to
              prosecutors so the information may in turn be provided to criminal defendants. This
              process is required under the constitution. Why doesn't CPD automatically provide this
              information? All too ofien victims of excessive force by CPD officers are criminally
              charged and forced to defend themselves in court. They, and defense attorneys, should
              not have to know to make special requests to try to get this important information.

              I
              also want to express my I'rustration that there are many other reforms that are needed to
    create accountability for officers' misconduct, but which are not addressed in the proposed consent
    decree because the decree does not alter the police unions' contracts. (11 7l l) I expect the City to
    prioritize removing these conractuai barriers to reform when it negotiates collective bargaining
    agreement$.

             Finally, I thank the Court for providing this opportunity for comments and for caref'ully
    considering this decree; the many CPD members who contributed to the decree and are working
    hard to improve the Department; the Coalition of organizational plaintiffs who has educated thi
    community about the decree and has committed to monitoring and enforcing it; and the Attorney
    General for bringing this lawsuit on behalf of residents. We all must view this consent decree as a
    starting point, rather than a finish line, for repairing institutions that caused decades of mistrust of
    Iaw enforcement and the justice system.


    Respectfully,



                                                                             octaber    /3    , 2018
    Printed   full   name




              REDACTED
Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 90 of 92 PageID #:4362
   $ase: 1:17-cv-06260 Document #: 604 Filed: LAf.5[B Page 1 ot 2 PagelD #:4073
                                                                                                                                    '{d


  Clerk of Cr:urJ
  United States District Court
                                                                                                   il,,xILw ry
  Everett McKinley Dirksen Federal Building
  219 South Dearborn Street,30e Floor
                                                                                                        0rr    r $ &rs pf'\
  Chicago, lL 60604
                                                                 :




                                                                                                  ,*"1'r"tslttA$ G, 8nu?-
                                                                                                         , r.s #,$Tri,r
                                                                                                                            o   .


  Re: Srare af lllinois v. City t$ Clticogct, Case No. 17-cv-6260                                                       ,. . .. .



  To the Honorab,le Robert M. Dow Jr.:

          I write to support * sonsent decree to reform the pattern of excessive fnrce by the
  Chicago Police D*partment (CPD), which has had a profound impact on too many Black and
  Latinx Chicagoans and people with disabilities" The propeised con$ent clecree includes long
  *verduc refcrms to on$Llrc t"\e City antl CPD recruils, hires, tralnc, and supervi*es officers io
  re$pect the ecnstitutional and civil rights of all peaple in Chiccgr:. Over the past few decades, our
  leaders have not been able or willing to follow-through on promises to stop unlawful patterns and
  practice* of misconduct by CFD. Ongolng oversight from this Court is necessary to ensure patterns
  of excessive faree do not ccmtinue fnr decades more.
           I also believe that the proposed con$ent decree does nfit go far enough. Sorrre *leps I expecr
  the City to take outside af this c*nxent decree proce$s, such as finally passing an ordinance on
  civilian oversight developed with CAFA. Other steps, like tle refarms advocahed hy rhe plaintiffs
  in the Ctrrrm unities Unitecl, et al. v. City r;f Chicago md Campbell v. City of Chicago l*wsuits (the
  Coalition) regarding the need to expand diversion effcrls, support survivors of police viclenc*,
  lirnit use af florce in *chool*, and improve crisis intervention, car afid shoul.d be addressed by the
  Parties in this conse'lt decree twfore it is finalized.

           I want ta draw the Court's afientisn to a fgw di*crete            gaps before the consert decree is
  approved:

      l.   The City Strould Investigate All Incidents That Le*d ts Lawsuits. Taxpayers have
           to pay f$r settlements r:f lawsuits regarding officer miscnnduct based on the Ciry Law
           Department's work, while COPA---a separate City agency which oversees police
           officers-is not required to investigate the faets alleged in rho*e lnwsuits. COPA should
           be required to d*dicate re$ources ta investigate these ineidents in order to prevent
           r,"'tr)eilt, unnf.{-:*ssafrv harrn {and rnillians nf d*l}nrs in xettlern.fints) when the City i* *w,rre
           of the officers' bad beh*vior. {Froposed Decree { 4S5} COPA alro should investigate
           when a criminal colrt finds there has been misconduct"

     7. Investigntive Agencies       $hcttld Be Rcquired tr Preserve Evidencs Promptly Upon
           Reeeiving Civilian Complaints. (S 460) T?re ag*ncies musr reach out to third parties
           within hours, or at }ea$l within a couple days, of receiving a complaint to try to preserve
           evidence trike videos that businesses and othsrs routinely delete.

           Disabilities Should lYot Be an Afterthought. Approximately I in 4 Chicagaans hav*
           a disability, sa disabilities need to be considered in every way police isterect with the
           puhlic and they certainly must be considered when off,cers use force. Futtiflg a raining
Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 91 of 92 PageID #:4363
   Case: 1-:17-cv-06260 Document #: 604 Filed: LAnilLA Page 2 of 2 PagelD #:4a74




            trulletin about disabilities in officers' mailboxes won't adequately prepare thern to
            respectfully and safely intera*t with the public, (lt 69) This is insufftcient to address the
            disproportionate use of excessive force against peaple with disabilities. Also, CFD
            should be required to safoguard personal health inforrnation they collect abour people.
            ({   120}

       4.   CPD Should Not Decide for lt*lf l{hether It Is Discriminnti*g. (g 80) While CPD
            should learn how to idenlify its own discriminati*ro for ths public to be able to trust
            the findings, an independent monitor mu*t dscide rvhat standards will be used tc assess
            discrimination. The proposed deeree al.lows rhe CPD to select its own statistica]
            methads.

       5.   CPD Should Hsve a Process to Share lrindings Related tn Officer Credibtlity. ($
            445i In l.017, the Departrnent of Justice report noted with sulprier that Chicago does
            no( have a system irr place for CPD ta provide finding* related ta officer credibility tci
            proseelltors *o the information may in turn be provided to criminal defendants. This
            procs$$ is required under the constitution. Why doesn't CPD automatically provids rhis
            infonnarion? All too often victims of excessive force by CFB officers are criminally
            charged and forced to defend themselves in court. They, and defenss attorneys" should
            not haye tc knaw to make *pecial requests tCI [ry to gel this important information"

           I also want to e.xpres$ my ffustrati$n that there are nrany other refonns that are needed to
   crsate accountability for afficers' miseonduct, but which are not addressed in the proposed csnsent
   decree because the decree does nof alter t]e police unions' cc,ntracts. fit 711] I expect the City to
   prioritize removing these conraetual baniers to reform when it nfgotiates collective bargaining
   agreements.

           Finally, I thank the Court for providing this opprrrtunity for cornments end for carefully
   cr:nsidering this decree; the many CPD nnembers who. contributed to the decree and are working
   hard to improve the Departmont; the Coalitisn of *rganizational plaintiffs who ha* educated the
   community about the ctrecree and has committed to moniloring and enfarcing it; and the Attomey
   Generai l'or bringing fiis lawsuit on behalf of residents. We all must view this consent decree as a
   starting point, rather than a finish line, for repairing in*titutions that caused decades of mistrust of
   law enforcement and the justice system.


   Respectfully,



                                                                            Oetober    #,{    ,2$18
   Printedfull name
 Case: 1:17-cv-06260 Document #: 662-1 Filed: 11/16/18 Page 92 of 92 PageID #:4364
Case: 1:17-cv-06260 Document #: 640 *SEALED* Filed: 10/31-/l-8 Page 1of 1 PagelD #:4L77
                                                                                         S'ILEI}
   Larry Bienz
                                                                                           OcT lr   r   ?01s   ts
                                                                                  _   THSTAS
                                                                                 cLffiK U8
                                                                                                 G 8RUTOil
REDACTED                                                                                       IXSTnlcTCOUnT

   Re; Supporting the Implementation af the Consent Decree for the Chieago Police Departnent
   Dats: Oetober 29,3018

   Trr: The Honorable Judge Robert Dow

   Tha&k you for your tirne in reading my conmlents, You Honor. I u.rite to off,er my support of the
   CPD eonsent decree as a social worker and a concerned citizen of Chicago. I anr concerned
   because I believe that the culture within the police departnent has beconne problematic, to the
   point that it too often leads officers to misunderstand the poursr they have and how easily they
   can misuse it.

  I was in attendance to observe the tbir$ess hearing on WednEsday, Oct 24, *ndwas struck by the
  testimony of Officer John Catenzara. You may recall hirn as tlte gentleman wearing the red,
  white, and blue swe&tshirt. He spoke of the need for citizsns, when approached by police, to
  obey their command to "stop norv,'n as he phrased it. White this is a seemingly simple order, in
  theory I believe a social wo* psrspective can dariS that this is not as simple a$ one mey
  initially think.

  The value known as o'tr&u$t&-informed cars" is a cenkal tenet of our field, and it keep* a client's
  previous expmiences at the center of how we provide service to them. Trauma-informed care will
  be designed with faetors in mind that may not be obvious to the initial observer. For example, if a
  clinician is planning a meeting ia their office with a child who has euffered abuse, it would be
  eritical for them to find out if the child's kouma occumed in an office of similar rcsemblance.   If
  that wsre the ca$e, the simple request to "come in and sit dov,rn" may fiot be nearly so simple f,or
  that child to obey. With this in mind Mr. Catanzara's comment that one must simply "stop now,"
  particularly if the oflicer's weapon is drawn in that circumstance, may not be leady as simple to
  obey if the individual has suffered trauma fiom an officer in the part.

  With this in mind, I believe this consent deeree is a reasonable set of,reforms that includes the
  recording of every time an offtcer's weapon is pointed af a member of the community. In no rvay
  does this punish an officer who is afiaid fbr their saf*ty, but it does keep a record of their use ofa
  weapofl and atrlows for the msesurernsnt of frequeney with which it occurs. I believe this is just
  one way in which the consent decree will bring about needed changes that ensure more
  accountability for palice radthout taking awey their ability to protect themselves and others.

  Thank you again for your time and for your sErious consideration of &is i*sue, Your Honor. I
  close with noting th*t yrrur kind demeanor at ihe hearing has helped me believe in our
  g0vemm6nt a little more.

  Be well,
  Larry Bienz
                           T3    {-'%                    /&*3t*t        x
